Execution Copy






Exhibit 10.1


 



AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
NEXTERA ENERGY PARTNERS PIPELINES, LLC
A Delaware Limited Liability Company




November 13, 2019


THE SECURITIES REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR REGISTERED OR QUALIFIED UNDER ANY SECURITIES OR BLUE
SKY LAWS OF ANY STATE OR JURISDICTION. THEREFORE, THE SECURITIES MAY NOT BE
SOLD, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED UNTIL A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR THE APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD TO THE PROPOSED TRANSFER OR
REGISTRATION OR QUALIFICATION UNDER THE SECURITIES ACT OR BLUE SKY LAWS IS NOT
REQUIRED IN CONNECTION WITH THE PROPOSED TRANSFER.
 





853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








TABLE OF CONTENTS
ARTICLE 1
DEFINITIONS
1.01
Definitions
2
1.02
Interpretation
26
ARTICLE 2
ORGANIZATION
2.01
Formation
27
2.02
Name
27
2.03
Registered Office; Registered Agent; Principal Office in the United States;
Other Offices
27
2.04
Purposes
27
2.05
No State Law Partnership
27
2.06
Term
27
2.07
Title to Property
27
2.08
Foreign Qualification
28
ARTICLE 3
MEMBERS
3.01
Schedule of Members
28
3.02
Representations and Warranties of the Members
28
3.03
Voting Rights of Members
29
3.04
No Management Rights
29
3.05
Limitation on Liability of Members
29
3.06
Withdrawal of Members
30
3.07
Access to Information
30
3.08
Confidential Information
31
ARTICLE 4
MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; LOANS
4.01
Classes of Membership Interests
34
4.02
Additional Membership Interests
34
4.03
Capital Contributions
34
4.04
Capital Calls
35
4.05
Remedies upon Certain Defaults; Loans
37
4.06
No Other Capital Contribution or Loan Obligations
38
4.07
Return of Contributions
38
4.08
Capital Accounts
38



i
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS
5.01
Monthly Cash Distributions
38
5.02
Distributions of Amounts Other than Available Cash
39
5.03
Distributions on Dissolution and Winding-Up
40
5.04
Allocations
40
5.05
Varying Interests
43
5.06
Amounts Withheld
43
ARTICLE 6
MANAGEMENT
6.01
Management by Managing Member
44
6.02
Standard of Care
45
6.03
Major Decisions
46
6.04
Affiliate Transactions
49
6.05
Officers
49
6.06
Business Opportunities
50
6.07
Insurance Coverage
51
6.08
Exculpation and Indemnification
51
6.09
Credit Support
53
ARTICLE 7
TRANSFERS AND TRANSFER RESTRICTIONS
7.01
General Restrictions on Transfers
54
7.02
Call Option
57
7.03
Change of Control of NEP
62
7.04
Change of Control of a Class B Member
65
7.05
Non-Voting NEP Common Units
68
7.06
Governmental Authorizations
69
7.07
Liquidity Event
70
ARTICLE 8
TAXES
8.01
Tax Returns
72
8.02
Certain Tax Matters
73
8.03
Partnership Representative
73
ARTICLE 9
BOOKS, RECORDS, REPORTS, INFORMATION UPDATES, AND BANK ACCOUNTS
9.01
Maintenance of Books
75
9.02
Determination of Internal Rate of Return
76
9.03
Reports
77
9.04
Information Updates
77
9.05
Bank Accounts
77



ii
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







ARTICLE 10
WITHDRAWAL
10.01
No Right of Voluntary Withdrawal
78
10.02
Deemed Withdrawal
78
10.03
Effect of Withdrawal
78
ARTICLE 11
DISPUTE RESOLUTION
11.01
Disputes
79
11.02
Negotiation to Resolve Disputes
79
11.03
Courts
79
11.04
Specific Performance
80
ARTICLE 12
DISSOLUTION, WINDING-UP AND TERMINATION
12.01
Dissolution
80
12.02
Winding-Up and Termination
80
12.03
Deficit Capital Accounts
83
12.04
Certificate of Cancellation
83
ARTICLE 13
GENERAL PROVISIONS
13.01
Notices
83
13.02
Entire Agreement; Superseding Effect
83
13.03
Effect of Waiver or Consent
83
13.04
Amendment or Restatement
84
13.05
Binding Effect
84
13.06
Governing Law; Severability
84
13.07
Further Assurances
84
13.08
Article 8 of the Uniform Commercial Code
85
13.09
Waiver of Certain Rights
85
13.1
Counterparts
85
13.11
Expenses
85
13.12
Appointment of Class B Member Representative
85
 
 
 
EXHIBITS:
 
A – Members
 
B – Financial Model for Internal Rate of Return
 
 
 
SCHEDULES:
 
1 - Excluded Parties
 
 
 
 







iii
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------






AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
NEXTERA ENERGY PARTNERS PIPELINES, LLC
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of NextEra Energy Partners Pipelines, LLC, a Delaware limited liability company
(the “Company”), dated as of November 13, 2019 (the “Effective Date”), is
adopted, executed, and agreed to by GEPIF III Meade Investco, L.P., a Delaware
limited partnership, in its capacities as the initial Class B Member and as the
Class B Member Representative hereunder (the “GEPIF Investor”), NextEra Energy
Partners Pipelines Holdings, LLC, a Delaware limited liability company (“NEP
Member”), each Person that may be admitted as a Member pursuant to the terms of
this Agreement, and NextEra Energy Partners, LP, a Delaware limited partnership
(“NEP”), solely to the extent of its obligations pursuant to Section 4.04(b),
Section 4.04(c), Section 6.09, Section 7.02, Section 7.03, Section 7.04, and
Section 7.05.
RECITALS
The Company was formed by filing a Certificate of Formation of the Company (the
“Delaware Certificate”) with the Office of the Secretary of State of Delaware,
and by the entrance of NEP Member, as the sole initial member of the Company,
into that certain Limited Liability Company Agreement of the Company, effective
as of July 15, 2019 (the “Initial LLC Agreement”), governing the affairs of the
Company and the conduct of its business.
Pursuant to that certain Membership Interest Purchase Agreement, dated as of
September 29, 2019 (the “Purchase Agreement”), among the GEPIF Investor, NEP
Member, NEP, and the Company, at the closing of the Purchase Agreement,
effective as of the Effective Date (i) the Initial LLC Agreement is being
amended and restated on the terms set forth in this Agreement, (ii) all of the
outstanding limited liability company interests of the Company are being
cancelled and, in exchange therefor, the Company is issuing and selling to NEP
Member such number of Class A Units as is set forth opposite the name of NEP
Member in Exhibit A hereto (such number representing one hundred percent (100%)
of the Class A Units outstanding at such time) in exchange for payment of the
Class A Purchase Price (as defined in the Purchase Agreement) by NEP Member to
the Company, (iii) the Company is issuing and selling to the GEPIF Investor such
number of Class B Units as is set forth opposite the name of the GEPIF Investor
in Exhibit A hereto (such number representing one hundred percent (100%) of the
Class B Units outstanding at such time), in exchange for payment of the Class B
Purchase Price (as defined in the Purchase Agreement) by the GEPIF Investor to
the Company; and (iv) upon such acquisition of Class B Units, the GEPIF Investor
is being admitted as a member of the Company.
In connection with the foregoing, NEP Member wishes to amend and restate the
Initial LLC Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the GEPIF Investor and NEP Member agree as
follows:


1
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








ARTICLE 1
DEFINITIONS

1.01    Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below or set forth in the Sections referred to
below:
25% Condition has the meaning assigned that term in Section 5.01(b).
99% Period has the meaning assigned that term in Section 5.04(a)(i).
Acquired Interests has the meaning set forth in the Meade Purchase and Sale
Agreement.
Act means the Delaware Limited Liability Company Act, as amended from time to
time, and any successor statute.
Affiliate means, with respect to any Person, (a) each entity that such Person
Controls; (b) each Person that Controls such Person, including, in the case of a
Member, such Member’s Parent, if any; and (c) each entity that is under common
Control with such Person, including, in the case of a Member, each entity that
is Controlled by such Member’s Parent, if any; provided that, with respect to
any Member, an Affiliate shall include (y) a limited partnership or a Person
Controlled by a limited partnership if the general partner of such limited
partnership is Controlled by such Member’s Parent, if any, or (z) a limited
liability company or a Person controlled by a limited liability company if the
managing member of the limited liability company is Controlled by such Member’s
Parent, if any; provided, further, that, for purposes of this Agreement, the
Company shall not be an Affiliate of any Member, nor shall any Member be deemed
to be an Affiliate of any other Member, solely by virtue of their respective
ownership interests in or Control of the Company or any of its subsidiaries.
Affiliate Guarantee has the meaning set forth in the Term Loan Agreement.
Affiliate Transaction means, any contract, agreement, or transaction (including
any amendment, restatement, renewal, extension, modification, or termination of
any existing contract, agreement, or transaction) between the Company or a
subsidiary of the Company, on the one hand, and the Managing Member, an
Affiliate of the Managing Member (other than the Company or any subsidiary of
the Company), or their respective employees or officers, on the other hand,
including (if NEP Member or its Affiliate is the Managing Member) the Tranche A
Credit Support, the Tranche B Credit Support, and the Tranche C Credit Support.
Affiliated Fund means, with respect to any specified Person, any Fund that is an
Affiliate of such Person or that is advised by the same investment advisor as
such Person or by an Affiliate of such investment advisor or such Person,
including, in the case of the GEPIF Investor, Global Energy and Power
Infrastructure Fund III, L.P. and similar Funds.


2
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Affiliated Investment Vehicle means with respect to any specified Person, any
investment vehicle, entity, or managed account that is advised by the same
investment advisor as such Person or an Affiliate of such Person.
Agreed Sale Price means, with respect to any Sale Arrangement, the purchase
price per Call Exercise NEP Unit, Change of Control NEP Unit, or Class B COC NEP
Unit, as applicable, to be paid by a Third-Party Buyer upon the closing of such
Sale Arrangement at any Call Units Sale Date, Change of Control Units Sale Date,
or Class B COC Units Sale Date, respectively.
Agreement has the meaning assigned that term in the preamble.
Alternative Method has the meaning assigned that term in Section 8.03(c).
Assets means the Acquired Interests, which includes the direct or indirect
ownership of one hundred percent (100%) of the issued and outstanding limited
liability company interests of Meade Pipeline, which, as of the Effective Date,
is a party to the Meade Construction and Ownership Agreement and holds a joint
ownership interest in the Project in such percentages as specified in Exhibit A
to the Meade LLC Agreement.
Assignee means any Person that acquires a Membership Interest or any portion
thereof through a Disposition; provided that an Assignee shall have no right to
be admitted to the Company as a Member except in accordance with Section
7.01(b). The Assignee of a dissolved Member is the shareholder, partner, member,
or other equity owner or owners of the dissolved Member to whom such Member’s
Membership Interest is assigned by the Person conducting the liquidation or
winding-up of such Member. The Assignee of a Bankrupt Member is (a) the Person
or Persons (if any) to whom such Bankrupt Member’s Membership Interest is
assigned by order of the bankruptcy court or other Governmental Authority having
jurisdiction over such Bankruptcy, or (b) in the event of a general assignment
for the benefit of creditors, the creditor to which such Membership Interest is
assigned.
Attribution Parties has the meaning assigned that term in Section 7.05.
Available Cash means, with respect to any calendar month ending prior to the
dissolution or liquidation of the Company, and without duplication:  
(a)    the sum of all cash and all Cash Equivalents of the Company and its
subsidiaries on hand at the end of such month, less
(b)    the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion and good faith of the Managing Member (i) to provide for
the proper conduct of the business of the Company and its subsidiaries
(including reserves for future maintenance and capital expenditures and for
anticipated expenses, liabilities, and future credit needs of the Company and
its subsidiaries) subsequent to such month, (ii) to provide for the payment of
all scheduled payments of interest and principal in respect of outstanding loans
made to the Company or any of its subsidiaries pursuant to Section 4.05 or
otherwise subject to Section 6.03(d), and (iii) to comply with applicable Law or
any loan agreement,


3
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







security agreement, mortgage, debt instrument, or other agreement or obligation
to which the Company or any of its subsidiaries is a party or by which it is
bound or its assets are subject.
Notwithstanding the foregoing, “Available Cash” (y) shall not include (1) any
cash or Cash Equivalents from Capital Contributions made by Members or equity
issuances by any subsidiaries of the Company, (2) any cash or Cash Equivalents
held by the Company’s subsidiaries to the extent that contractual restrictions
prohibit the distribution of such cash or Cash Equivalents to the Company, (3)
any cash or Cash Equivalents from borrowing, refinancings, or refundings of
Indebtedness of the Company or any of its subsidiaries (other than any
Incremental Loans (as defined in the Term Loan Agreement), which shall be
treated as Available Cash for purposes of Section 5.03), (4) any PSA Contract
Claim Indemnity Payments, (5) any payment of a Purchase Price Adjustment, or (6)
any Sale Proceeds or Bankruptcy Recovery; and (z) with respect to the month in
which a liquidation or dissolution of the Company occurs and any subsequent
month shall be deemed to equal zero.
Backstop Undertaking Agreement has the meaning set forth in the Term Loan
Agreement.
Bankruptcy or Bankrupt means, with respect to any Person, that (a) such Person
(i) makes a general assignment for the benefit of creditors; (ii) files a
voluntary bankruptcy petition; (iii) becomes the subject of an order for relief
or is declared insolvent in any federal or state bankruptcy or insolvency
proceedings; (iv) files a petition or answer seeking for such Person a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in a proceeding of the type described in subclauses
(i) through (iv) of this clause (a); or (vi) seeks, consents to, or acquiesces
in the appointment of a trustee, receiver, or liquidator of such Person or of
all or any substantial part of such Person’s properties; or (b) against such
Person, a proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law has been
commenced and one hundred twenty (120) days have expired without dismissal
thereof or with respect to which, without such Person’s consent or acquiescence,
a trustee, receiver, or liquidator of such Person or of all or any substantial
part of such Person’s properties has been appointed and ninety (90) days have
expired without the appointment’s having been vacated or stayed, or ninety (90)
days have expired after the date of expiration of a stay, if the appointment has
not previously been vacated.
Bankruptcy Recovery means any proceeds received by the Company or its
subsidiaries in settlement of any claim (including any counterclaim), action,
suit, or other proceeding in connection with any Bankruptcy of any other Person.
Book Value means, with respect to any Company asset, the adjusted tax basis of
such asset for United States federal income tax purposes, except as follows:
(a)    the initial Book Value of any asset contributed by a Member to the
Company will be the gross fair market value of such asset;


4
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(b)    the Book Value of all assets of the Company will be adjusted to equal
their respective gross fair market values immediately prior to (i) the
contribution of money or other property to the Company by a new or existing
Member as consideration for a Membership Interest; (ii) the distribution of
money or other property by the Company to a Member as consideration for a
Membership Interest; (iii) the liquidation of the Company; and (iv) at any other
time at which revaluations of property are permitted to be made under Treasury
Regulation Section 1.704-1(b)(2)(iv); provided that adjustments pursuant to
clauses (i) through (iv) of this clause (b) shall be made only if the Managing
Member determines in good faith that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members;
(c)    the Book Value of any asset distributed to any Member will be the gross
fair market value of such asset on the date of distribution (taking Section
7701(g) of the Code into account);
(d)    the Book Value of Company assets will be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Section
734(b) of the Code or Section 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining the Capital Accounts
pursuant to Treasury Regulations Section 1.704 1(b)(2)(iv)(m) and clause (c) of
the definition of Net Profit and Net Loss; provided, however, that the Book
Value will not be adjusted pursuant to this clause (d) to the extent the
Managing Member determines that an adjustment pursuant to clause (b) of this
definition is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this clause (d); and
(e)    whenever the fair market value of a Company asset is required to be
determined pursuant to this definition, the Managing Member shall determine such
fair market value in its reasonable discretion (it being agreed by the Members
that a determination by the Managing Member that the fair market value of any
such asset equals the value of such asset reflected in the most recent financial
statements prepared in accordance with GAAP shall be deemed reasonable).
Business Day means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Delaware are closed.
Call Exercise NEP Units has the meaning assigned that term in
Section 7.02(b)(ii).
Call Option has the meaning assigned that term in Section 7.02(a).
Call Option Cash Portion has the meaning assigned that term in
Section 7.02(e)(i).
Call Option Closing has the meaning assigned that term in Section 7.02(b)(i).
Call Option Closing Date has the meaning assigned that term in
Section 7.02(b)(i).


5
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Call Option Election Notice has the meaning assigned that term in
Section 7.02(b)(ii).
Call Option Notice has the meaning assigned that term in Section 7.02(b)(i).
Call Option Purchase Price has the meaning assigned that term in
Section 7.02(a).
Call Option Sale Notice has the meaning assigned that term in
Section 7.02(b)(iii).
Call Units Sale Date has the meaning assigned that term in Section 7.02(b)(ii).
Capital Account means the account maintained by the Company for each Member in
accordance with Section 4.08.
Capital Call has the meaning assigned that term in Section 4.04(a).
Capital Contribution means, with respect to any Member, the amount of money and
the Book Value of any property (other than money) (reduced by the amount of any
liabilities that are secured by such property) contributed, or deemed to be
contributed, to the Company by the Member. Any reference in this Agreement to
the Capital Contribution of a Member shall include a Capital Contribution of its
predecessors in interest and for the avoidance of doubt, as of the Effective
Date, upon consummation of the transactions contemplated by the Purchase
Agreement, the Capital Contribution of the Class A Member shall be three-hundred
thirty-two million eight hundred thirteen thousand three hundred six U.S.
dollars and twenty-nine cents ($332,813,306.29) and the Capital Contribution of
the Class B Member shall be one-hundred and sixty-eight million U.S. dollars
($168,000,000.00).
Cash Equivalents means, as of any date, with respect to any Person, all demand
deposits or similar accounts with deposits available for withdrawal upon prior
notice of less than ten (10) days, all marketable debt securities, short-term
instruments, United States treasury bills and other evidence of indebtedness
issued or guaranteed by the United States, in each case, with maturity of ten
(10) days or less as of such date.
Cash Flows has the meaning assigned that term in Section 9.02(b)(ii).
Change of Control means:
(a)    with respect to NEP, any of the following events:
(i)    the acquisition, directly or indirectly (including by merger), of fifty
percent (50%) or more of the voting equity of NEP, the General Partner, or the
NEP General Partner Interest (as measured by voting power rather than the number
of shares or other equity units or interests) by a Person or group that is not
an Affiliate of NextEra Energy, Inc. as of the Purchase Agreement Date if such
acquisition gives such Person or group the right to elect half or more of the
members of the Board of Directors of NEP or the General Partner, respectively;


6
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(ii)    any Disposition, in one or a series of related transactions, of the
equity interests of the OpCo General Partner or the OpCo General Partner
Interest, the result of which is that (A) NEP ceases to own directly or
indirectly more than fifty percent (50%) of the voting power of the OpCo General
Partner or (B) the OpCo General Partner ceases to hold the OpCo General Partner
Interest;
(iii)    any Disposition, in one or a series of related transactions, the result
of which is that NextEra Energy, Inc. ceases to own directly or indirectly more
than thirty-three percent (33%) of the voting equity of NEP (including the
Special Voting Units, as that term is used in the NEP Limited Partnership
Agreement); provided, however, that the foregoing shall not be deemed to
constitute a Change of Control for so long as NextEra Energy, Inc. continues to
own, directly or indirectly, fifty percent (50%) or more of the voting power of
the General Partner or the NEP General Partner Interest;
(iv)    any Disposition, in one or a series of related transactions, of all or
substantially all of the assets of NEP and its subsidiaries, taken as a whole;
(v)    the NEP Common Units are no longer listed or admitted to trading on a
National Securities Exchange;
(vi)    any transaction pursuant to which NextEra Energy, Inc. or any of its
Affiliates (other than NEP or any of its subsidiaries) would acquire (A) all of
the issued and outstanding NEP Common Units or (B) all or substantially all of
the assets of NEP and its subsidiaries, in each case, by way of merger,
consolidation, or otherwise;
(vii)    the removal of the General Partner as general partner of NEP by the
limited partners of NEP, unless the successor General Partner is an Affiliate of
NextEra Energy, Inc.;
(viii)    any Disposition, in one or a series of related transactions, the
result of which is that the Operating Partnership ceases to own, directly or
indirectly, all of the equity interests of NEP Member; or
(ix)    any foreclosure by any pledgee under a Class A Permitted Loan Financing
(or any other financing or agreement of Indebtedness) of any Class A Units or
Class B Units.
(b)    with respect to any Class B Member, any of the following:
(i)    a transaction or series of transactions that results in BlackRock
Alternatives Management, L.L.C. no longer being an Affiliate of BlackRock, Inc.
at a time when BlackRock Alternatives Management, L.L.C. or any of its
Affiliates Controls or manages such Class B Member;


7
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(ii)    any Disposition, in one or a series of related transactions, of more
than fifty percent (50%) of the interests in such Class B Member held by the
manager, managing member, or general partner of such Class B Member; or
(iii)    any Disposition, in one or a series of related transactions, of all or
substantially all of the assets of such Class B Member.
For the avoidance of doubt, a change of control of, or Disposition of any
interests in, BlackRock, Inc. shall not constitute a “Change of Control” of any
Class B Member.
Change of Control Cash Portion has the meaning assigned that term in
Section 7.03(b)(iv).
Change of Control Closing has the meaning assigned that term in
Section 7.03(b)(i).
Change of Control Closing Date has the meaning assigned that term in
Section 7.03(b)(i).
Change of Control Election Notice has the meaning assigned that term in
Section 7.03(b)(ii).
Change of Control NEP Units has the meaning assigned that term in
Section 7.03(b)(ii).
Change of Control Notice has the meaning assigned that term in
Section 7.03(b)(i).
Change of Control Purchase Price has the meaning assigned that term in
Section 7.03(a).
Change of Control Sale Notice has the meaning assigned that term in
Section 7.03(b)(ii).
Change of Control Units Sale Date has the meaning assigned that term in
Section 7.03(b)(ii).
Change of Control Units Sale Election has the meaning assigned that term in
Section 7.03(b)(ii).
Claim means any and all judgments, claims, actions, causes of action, demands,
lawsuits, suits, proceedings, Governmental investigations or audits,
arbitrations, inquiries, notices of violation, litigations, citations, summons
or subpoenas of any nature, civil, criminal, administrative, regulatory, or
otherwise, whether at Law or in equity, and any losses, assessments, fines,
penalties, administrative orders, obligations, costs, expenses, liabilities, and
damages (whether actual, consequential, or punitive), including interest,
penalties, reasonable attorney’s fees, disbursements, and costs of
investigations, deficiencies, levies, duties, imposts, remediation and cleanup
costs, and natural resources damages.


8
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Class A Member means a Person admitted to the Company as a Member holding Class
A Units from time to time, in its capacity as such and not in its capacity as a
holder of any other class or group of Membership Interest. As of the Effective
Date, NEP Member is the sole Class A Member.
Class A Percentage Interest means, as of any date, the percentage determined by
dividing the number of Class A Units held by a holder of Class A Units by the
total number of Class A Units then outstanding.
Class A Permitted Loan Financing means any debt financing, including debt
securities or loans pursuant to indentures, debt facilities, or commercial paper
facilities, the issuance of notes, revolving credit loans, term loans, letters
of credit, or similar instruments, in each case, as amended, supplemented,
modified, extended, restructured, renewed, refinanced, restated, replaced, or
refunded in whole or in part from time to time.
Class A Purchase Price has the meaning assigned that term in the Purchase
Agreement.
Class A Units has the meaning assigned that term in Section 4.01.
Class B COC Cash Portion has the meaning assigned that term in
Section 7.04(b)(iv).
Class B COC Closing has the meaning assigned that term in Section 7.04(b)(i).
Class B COC Closing Date has the meaning assigned that term in
Section 7.04(b)(i).
Class B COC Election Notice has the meaning assigned that term in
Section 7.04(b)(ii).
Class B COC NEP Units has the meaning assigned that term in Section 7.04(b)(ii).
Class B COC Notice has the meaning assigned that term in Section 7.04(b)(i).
Class B COC Option has the meaning assigned that term in Section 7.04(a).
Class B COC Purchase Price has the meaning assigned that term in
Section 7.04(a).
Class B COC Sale Notice has the meaning assigned that term in
Section 7.04(b)(iii).
Class B COC Units Sale Date has the meaning assigned that term in
Section 7.04(b)(ii).
Class B COC Units Sale Election has the meaning assigned that term in
Section 7.04(b)(ii).


9
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Class B Cure Actions has the meaning assigned that term in Section 6.09(c).
Class B Member means a Person admitted to the Company as a Member holding Class
B Units from time to time, in its capacity as such and not in its capacity as a
holder of any other class or group of Membership Interest. As of the Effective
Date, after giving effect to the closing of the transactions contemplated by the
Purchase Agreement, the GEPIF Investor is the sole Class B Member.
Class B Member Approval means (i) for so long as the GEPIF Investor owns any
Class B Units, the prior written approval of the GEPIF Investor and (ii) if the
GEPIF Investor no longer owns any Class B Units, the prior written approval of
the Class B Member Representative, acting on behalf of the Class B Members
holding a majority of the outstanding Class B Units (excluding Class B Units
owned by NEP Member and its Affiliates).
Class B Member Representative means, as of the Effective Date, the GEPIF
Investor, and thereafter, as of any date of determination, the Class B Member
Representative shall be such of the GEPIF Investor’s Permitted Assignees
designated as successor Class B Member Representative in accordance with Section
13.12; provided, however, that (i) for so long as the GEPIF Investor or one or
more of its Affiliates own any Class B Units, the Class B Member Representative
shall be the GEPIF Investor (or one of its Affiliates), and (ii) a Person may be
permitted to serve as Class B Member Representative only if, and for so long as,
such Person owns Class B Units or is the managing member or general partner that
Controls a Class B Member.
Class B Percentage Interest means, as of any date, the percentage determined by
dividing the number of Class B Units held by a holder of Class B Units by the
total number of Class B Units then outstanding.
Class B Purchase Price has the meaning assigned that term in the Purchase
Agreement.
Class B Units has the meaning assigned that term in Section 4.01.
Clawback Cap means, with respect to any exercise of the Call Option, NEP Change
of Control Option, or Class B COC Option in which the Call Option Purchase
Price, Change of Control Purchase Price, or Class B COC Purchase Price, as
applicable, is to be paid wholly or in part in Non-Voting NEP Common Units and
any related sale of Call Exercise NEP Units, Change of Control NEP Units, or
Class B COC NEP Units, as applicable, pursuant to a Sale Arrangement, an amount
(in United States dollars) equal to the product of (a) four percent (4%)
multiplied by (b) the aggregate number of Call Exercise NEP Units, Change of
Control NEP Units, or Class B COC NEP Units, as applicable (prior to any
reduction thereof pursuant to Section 7.02(e), Section 7.03(b), or Section
7.04(b), as applicable), to be sold in such Sale Arrangement, as set forth in
the applicable Call Option Sale Notice, Change of Control Sale Notice, or Class
B COC Sale Notice, multiplied by (c) the Issuance Price used in the calculation
of such applicable Call Option Purchase Price, Change of Control Purchase Price,
or Class B COC Purchase Price.
COC Member has the meaning assigned that term in Section 7.04(a).


10
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Code means the Internal Revenue Code of 1986, as amended.
Commission means the United States Securities and Exchange Commission.
Company has the meaning assigned that term in the preamble.
Company Level Taxes has the meaning assigned that term in Section 8.03(d).
Completion Guaranty Agreement has the meaning set forth in the Term Loan
Agreement.
Confidential Information means information and data (including all copies
thereof), whether oral, written, or electronic, that constitutes proprietary or
confidential information about the Company, the Members, or their respective
Affiliates, including this Agreement, financial statements, tax reports,
valuations, analyses of potential or actual investments, reports or other
materials, and other documents and information concerning the affairs of the
Company and the Members. Notwithstanding the foregoing, the term “Confidential
Information” shall not include any information that:
(a)    is in the public domain at the time of its disclosure or thereafter,
other than as a result of a disclosure directly or indirectly by a Member or its
Affiliates in contravention of this Agreement;
(b)    is made available to a Member or its Affiliate from a source that, to
such Member’s or its Affiliate’s knowledge, is not prohibited from disclosing
such information to such Member or its Affiliates by a legal, contractual, or
fiduciary obligation;
(c)    as to any Member or its Affiliates, was in the possession of such Member
or its Affiliates prior to the execution of this Agreement and not subject to a
separate confidentiality restriction or other legal, contractual, or fiduciary
obligation; or
(d)    has been independently acquired or developed by or on behalf of a Member
or its Affiliates without violating any of the obligations of such Member or its
Affiliates under this Agreement.
Control, Controls, or Controlled means the possession, directly or indirectly,
through one or more intermediaries, of the following:
(a)    (i) in the case of a corporation, fifty percent (50%) or more of the
outstanding voting securities thereof; (ii) in the case of a limited liability
company, general partnership or joint venture, the right to fifty percent (50%)
or more of the distributions therefrom (including liquidating distributions);
(iii) in the case of a trust or estate, including a business trust, fifty
percent (50%) or more of the beneficial interest therein; (iv) in the case of a
limited partnership (A) the right to fifty percent (50%) or more of the
distributions therefrom (including liquidating distributions), (B) where the
general partner of such limited partnership is a corporation, ownership of fifty
percent (50%) or more of the outstanding voting securities of such corporate
general partner, (C) where the general partner of such


11
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







limited partnership is a partnership, limited liability company or other entity
(other than a corporation or limited partnership), the right to fifty percent
(50%) or more of the distributions (including liquidating distributions) from
such general partner entity, and (D) where the general partner of such limited
partnership is a limited partnership, Control of the general partner of such
general partner in the manner described under subclause (B) or (C) of this
clause (iv), in each case, notwithstanding that such Person with respect to
which Control is being determined does not possess, directly or indirectly
through one or more subsidiaries, the right to receive at least fifty percent
(50%) of the distributions from such limited partnership, or (v) in the case of
any other entity, fifty percent (50%) or more of the economic or beneficial
interest therein; or
(b)    in the case of any entity, the power or authority, through ownership of
voting securities, by contract or otherwise, to exercise predominant control
over the management of the entity.
Covered Audit Adjustment has the meaning assigned that term in Section 8.03(c).
Covered Person has the meaning assigned that term in Section 6.08(a).
Credit Support Default has the meaning assigned that term in Section 6.09(c).
Delaware Certificate has the meaning assigned that term in the recitals.
Delaware Courts has the meaning assigned that term in Section 11.03.
Dispose, Disposing, or Disposition means, with respect to any asset (including a
Membership Interest or any portion thereof or any derivative or similar
arrangement whereby a portion or all of the economic interests in, or risk of
loss or opportunity for gain with respect to, such Membership Interest is
transferred or shifted to another Person), a sale, assignment, lease, transfer,
conveyance, Encumbrance, gift, exchange, or other disposition of such asset,
whether such disposition be voluntary, involuntary, or by operation of Law,
including the following: (a) in the case of an asset owned by a natural person,
a transfer of such asset upon the death of its owner, whether by will, intestate
succession, or otherwise; (b) in the case of an asset owned by an entity, (i) a
merger, division, or consolidation of such entity (other than a merger in which
such entity is the survivor thereof) or (ii) a distribution of such asset,
including in connection with the dissolution, liquidation, winding-up, or
termination of such entity (unless, in the case of dissolution, such entity’s
business is continued without the commencement of liquidation or winding-up);
and (c) a disposition in connection with, or in lieu of, a foreclosure of an
Encumbrance (other than an Encumbrance on Class A Units or Class B Units, as
applicable and in each case, solely to the extent granted by NEP Member (or its
Affiliate holding such Class A Units or Class B Units) pursuant to a Class A
Permitted Loan Financing.
Disposing Member means any Member that proposes to consummate a Disposition,
including any proposed Disposition subject to Section 7.01(c), of all or any
portion of its Membership Interest (whether or not the proposed Disposition is
to another Member).


12
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Disposition Notice has the meaning assigned that term in Section 7.01(a).
Dispute has the meaning assigned that term in Section 11.01.
Disputing Member has the meaning assigned that term in Section 11.01.
Dissolution Event has the meaning assigned that term in Section 12.01.
Distribution Adjustment Allocation Period means, with respect to any Fiscal Year
that includes a Distribution Adjustment Date, any period during such Fiscal Year
throughout which the percentage of distributions of Available Cash to which the
Class A Units are entitled as a class under Section 5.01(a) does not change.
Distribution Adjustment Date means (a) any Distribution Date that occurs during
the Distribution Adjustment Period on which the 25% Condition is not satisfied,
or (b) the Flip Date (it being understood that, with respect to each
Distribution Date, in order to determine whether any Distribution Date is a
Distribution Adjustment Date, the aggregate number of Class B Units purchased on
or prior to such Distribution Adjustment Date pursuant to one or more exercises
of the Call Option, NEP Change of Control Option, and Class B COC Option shall
be measured separately for such Distribution Date).
Distribution Adjustment Period means the period commencing on November 13, 2024,
and ending on November 12, 2025; provided, that the Distribution Adjustment
Period may not commence following, and shall terminate upon, the earlier
occurrence of the Flip Date.
Distribution Date has the meaning assigned that term in Section 5.01.
DSRA Guarantee has the meaning set forth in the Term Loan Agreement under “DSRA
Guaranty” and in the Account Agreement (as defined in the Term Loan Agreement)
under “DSRA Guaranty”.
DSRA Letter of Credit has the meaning set forth in the Term Loan Agreement.
Economic Risk of Loss has the meaning assigned that term in Treasury Regulation
Section 1.752-2(a).
Effective Date has the meaning assigned that term in the preamble.
Effective Date Capital Contribution has the meaning assigned that term in
Section 4.03(b).
Election Out has the meaning assigned that term in Section 8.03(b).
Emergency has the meaning set forth in the Meade Operation and Maintenance
Agreement.


13
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Encumber, Encumbering, or Encumbrance means the creation of a security interest,
lien, pledge, mortgage, or other encumbrance, whether such encumbrance be
voluntary, involuntary, or by operation of Law.
Excess Claim Liability means, as of any date, the excess (if any) of the
Company’s liability arising out of or in connection with Welded Claims and Other
Contractor Claims over the then-available remaining balance of the Indemnity
Escrow Funds.
Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
Excluded Party means (a) the Persons listed on Schedule 1 hereto, and (b) any
Person (i) named as a “Specially Designated National and Blocked Person” (“SDN”)
on the most current list (“SDN List”) published by the Office of Foreign Assets
Control of the U.S. Department of the Treasury at its official website or any
replacement website or other replacement official publication of such list, or
is otherwise the subject of any Sanctions, or (ii) in which any Person on the
SDN List has fifty percent (50%) or greater ownership interest or that is
otherwise Controlled by an SDN.
Expansion has the meaning set forth in the Meade Construction and Ownership
Agreement.
Expansion Project means that certain Leidy South Project proposed by Transco as
an expansion of Transco’s existing natural gas transmission system and an
extension of Transco’s system through a capacity lease with National Fuel Gas
Supply Corporation from points of receipt in northern and western Pennsylvania
to Transco’s River Road regulating station in Lancaster County, Pennsylvania.
Final Purchase has the meaning assigned to that term in Section 8.02(d).
Financing Documents has the meaning set forth in the Term Loan Agreement.
Fiscal Year means any twelve (12) month period commencing on January 1 and
ending on December 31.
Flip Date means the earlier of (i) November 13, 2025, and (ii) the occurrence of
(A) a Monetary Default or (B) a Credit Support Default.
Fully Diluted Basis means, as of any date, the aggregate number of NEP Common
Units that would be outstanding, as of such date, if all outstanding Non-Voting
NEP Common Units, Series A Preferred Units (as that term is defined in the NEP
Limited Partnership Agreement), options, warrants, and convertible securities
(excluding, for the avoidance of doubt, any securities of the Operating
Partnership exchangeable for NEP Common Units) were exercised for or converted
into NEP Common Units, regardless of whether such Non-Voting NEP Common Units,
Series A Preferred Units, options, warrants, and convertible securities are then
convertible or exercisable by their terms or otherwise.
Fund means a private equity, infrastructure, or other investment fund entity.


14
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







GAAP means generally accepted accounting principles in the United States of
America, consistently applied; provided that, for any financial statements
prepared as of a certain date, GAAP referenced therein shall be GAAP as of the
date of such financial statements.
General Partner means NextEra Energy Partners, GP, Inc., a Delaware corporation,
and its successors and permitted assigns that are admitted to NEP as the general
partner thereof, in their capacity as general partner of NEP.
GEPIF Investor has the meaning assigned that term in the preamble.
Governmental Authority (or Governmental) means a federal, state, local or
foreign governmental or quasi-governmental authority; a state, province,
commonwealth, territory or district thereof; a county or parish; a city, town,
township, village, or other municipality; a district, ward, or other subdivision
of any of the foregoing; any executive, legislative, or other governing body of
any of the foregoing; any agency, authority, board, department, system, service,
office, commission, committee, council, or other administrative body of any of
the foregoing; any court or other judicial body, or any arbitration body or
tribunal; and any officer, official, or other representative of any of the
foregoing.
Governmental Authorization means any authorization, approval, order, license,
certificate, determination, registration, permit, or consent required of or
granted by, or any notice required to be delivered to or filed with, any
Governmental Authority and the expiration of any waiting period required under
the HSR Act.
Held Unit Clawback Value means, with respect to any exercise of the Call Option,
NEP Change of Control Option, or Class B COC Option in which the Call Option
Purchase Price, Change of Control Purchase Price, or Class B COC Purchase Price,
as applicable, is to be paid wholly or in part in Non-Voting NEP Common Units
but there is no Sale Arrangement with respect to all or a portion of such
Non-Voting NEP Common Units, an amount equal to the product (in United States
dollars) of (a) four percent (4%) multiplied by (b) the aggregate number of Call
Exercise NEP Units, Change of Control NEP Units, or Class B COC NEP Units, as
applicable, with respect to which there is no Sale Arrangement and no Call
Option Sale Notice, Change of Control Sale Notice, or Class B COC Sale Notice
has been delivered, multiplied by (c) the Issuance Price; provided that the Held
Unit Clawback Value may not be less than zero.
HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
including means including, without limitation.
Indebtedness means any amount payable by a Person as debtor, borrower, issuer,
guarantor, or otherwise pursuant to (a) an agreement or instrument involving or
evidencing money borrowed, or the advance of credit, including the face amount
of any letter of credit supporting the repayment of indebtedness for borrowed
money issued for the account of such Person or its subsidiaries and obligations
under letters of credit and agreements relating to the issuance of letters of
credit or acceptance of financing (in each case, only to the extent undrawn or,
in the case of any


15
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







drawing, not cash collateralized or reimbursed within two (2) Business Days of
the date drawn), (b) indebtedness of a third party described in clauses (a),
(c), or (d) of this definition that is (i) guaranteed by such Person or its
subsidiaries or (ii) secured by any Encumbrance on assets owned or acquired by,
such Person or its subsidiaries, whether or not the indebtedness secured thereby
has been assumed such Person or its subsidiaries; provided that, in the case of
any Indebtedness described in this clause (ii), the amount of such Indebtedness
shall be deemed to be the lesser of the outstanding principal amount of such
Indebtedness or the fair market of the assets of such Person or its subsidiaries
securing such Indebtedness, (c) purchase-money indebtedness and capital lease
obligations classified as such in accordance with GAAP (other than as a result
of the adoption or implementation of Accounting Standards Codification No. 842
or any successor provision or amendment or other modification thereto), (d)
obligations evidenced by bonds, debentures, notes or other instruments of debt
securities, or by warrants or other rights to acquire any debt instruments or
debt securities.
Indemnity Escrow Funds has the meaning set forth in the Meade Purchase and Sale
Agreement.
Initial LLC Agreement has the meaning assigned that term in the recitals.
Internal Rate of Return means the annual effective pre-tax discounted rate per
Class B Unit computed by taking into account (a) all Cash Flows in respect of
such Class B Unit and (b) for purposes of Section 7.02, Section 7.03, and
Section 7.04, the Call Option Purchase Price, Change of Control Purchase Price,
or Class B COC Purchase Price, as applicable, to be received in respect of such
Class B Unit, and, in each case, calculated using the “XIRR” function on
Microsoft Office Excel 2007 (or the same function in any subsequent version of
Microsoft Office Excel).
IRR Report means the financial model for the transaction attached as Exhibit B
to this Agreement as agreed and accepted by the Members and updated in
accordance with Section 9.02 to reflect actual results of the Company.
Issuance Price has the meaning assigned that term in Section 7.02(e).
Law means any federal, state, local, or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule,
or regulation.
Liquidity Event has the meaning assigned to the term in Section 7.07(a).
Major Decisions has the meaning assigned that term in Section 6.03.
Major NEP Default means (i) a Monetary Default, (ii) a Credit Support Default,
(iii) any change in the debt rating of NEP as a result of which such debt
ratings are Caa1 or lower by Moody’s Investor Services, Inc. and CCC+ or lower
by Standard & Poor’s Financial Services LLC, or (iv) the occurrence, after the
expiration of all cure periods, of any Event of Default under Section 8.01(a) or
Section 8.01(b) of the Amended and Restated Revolving Credit Agreement by and
among NextEra Energy Canada Partners Holdings, ULC, NextEra Energy US Partners
Holdings, LLC, the Operating Partnership, and the lenders party thereto, dated
as of October 24, 2017 (or the


16
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







comparable provisions of any debt agreement providing for any replacement or
successor senior-secured facility).
Managing Member means NEP Member or any other Person hereafter appointed as a
successor Managing Member of the Company as provided in Section 6.01(a) or
Section 6.01(b), as applicable, each in its capacity as such.
Meade Borrower means Meade Pipeline Investment, LLC, a Delaware limited
liability company and indirect subsidiary of the Company.
Meade Construction and Ownership Agreement means that certain Construction and
Ownership Agreement, dated as of February 14, 2014, by and between Transco and
Meade Pipeline, as may be amended, modified, supplemented, or restated in
accordance with its terms.
Meade Expansion Construction and Ownership Agreement means that certain
CPL-Leidy South Facilities Construction and Ownership Agreement, dated as of
August 30, 2018, by and between Transco and Meade Pipeline, as may be amended,
modified, supplemented, or restated in accordance with its terms.
Meade Guarantor means Meade Pipeline Investment Holdings, LLC, a Delaware
limited liability company.
Meade LLC Agreement means the limited liability company agreement of Meade
Pipeline, as in effect as of the date hereof, as may be amended, modified,
supplemented, or restated in accordance with its terms.
Meade Operation and Maintenance Agreement means the mean the Operation and
Maintenance Agreement, dated as of February 14, 2014, by and between Transco and
Meade Pipeline, as amended by the First Amendment to Operation and Maintenance
Agreement, effective as of August 30, 2018, and as may be further amended,
modified, supplemented, or restated in accordance with its terms.
Meade Permitted Indebtedness means all Indebtedness of the Company and its
subsidiaries under (a) the Tranche A Facility, (b) the Tranche B Facility, and
(c) the Tranche C Facility, each pursuant to the terms of the Term Loan
Agreement, as may be amended, supplemented, modified, extended, restructured,
renewed, refinanced, restated, replaced, or refunded in whole or in part from
time to time, in each case, subject to Section 6.03(d); provided, however, for
the avoidance of doubt, no Incremental Loans (as defined in the Term Loan
Agreement) shall be considered Meade Permitted Indebtedness.
Meade Pipeline means Meade Pipeline Co LLC, a Delaware limited liability
company.
Meade Purchase and Sale Agreement means that certain Purchase and Sale
Agreement, dated as of September 29, 2019, by and among EIF Meade Holdings, LLC,
a Delaware limited liability company, VED NPI II, LLC, a Delaware limited
liability company, COG Holdings


17
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







LLC, a Delaware limited liability company, WGL Midstream MP, LLC, a Delaware
limited liability company, and VED NPI I, LLC, a Delaware limited liability
company, as Sellers, and the Meade Borrower, as Buyer.
Meade Transfer Tax Liability means, as of any date, the excess (if any) of (i)
the amount of Transfer Taxes due and payable for which the Company or its
subsidiaries are liable over (ii) the then-remaining available amount of the
Transfer Tax Escrow Funds.
Member means any Person executing this Agreement as of the Effective Date as a
member or hereafter admitted to the Company as a New Member as provided in this
Agreement, but such term does not include any Person who has ceased to be a
member in the Company.
Member Nonrecourse Debt has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).
Member Nonrecourse Debt Minimum Gain has the meaning assigned to the term
“partner nonrecourse debt minimum gain” in Treasury Regulation Section
1.704-2(i)(2).
Member Nonrecourse Deductions has the meaning assigned to the term “partner
nonrecourse deductions” in Treasury Regulation Section 1.704-2(i)(1).
Membership Interest means, with respect to any Member, (a) such Member’s status
as a Member; (b) that Member’s share, as a holder of Class A Units or Class B
Units, of the income, gain, loss, deduction, and credits of, and the right to
receive distributions from, the Company; (c) all other rights, benefits, and
privileges enjoyed by that Member (under the Act, this Agreement, or otherwise)
in its capacity as a Member, including such Member’s rights to vote, consent,
and approve matters, as set forth in this Agreement; and (d) all obligations,
duties, and liabilities imposed on such Member (under the Act, this Agreement,
or otherwise) in its capacity as a Member.
Minimum Gain has the meaning assigned that term in Treasury Regulation Section
1.704 2(d).
Monetary Default means a failure of NEP Member (a) to make a Capital
Contribution to the Company in cash in the amount of NEP Member’s proportionate
share (as determined pursuant to Section 4.04(a)) of a Transco Capital Call for
the Expansion Project pursuant to Section 4.04(b), (b) to the extent any Class B
Member opts not to make a Capital Contribution pursuant to Section 4.04(b), to
make a Capital Contribution or loan to the Company in the amount of such Class B
Member’s unfunded proportionate share of any Transco Capital Call for the
Expansion Project pursuant to Section 4.04(b), or (c) to make a required Capital
Contribution to the Company pursuant to Section 4.04(c).
National Securities Exchange means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
Negotiation Period has the meaning assigned that term in Section 7.01(c)(ii).
NEP has the meaning assigned that term in the preamble.


18
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







NEP Change of Control Option has the meaning assigned that term in
Section 7.03(a).
NEP Class B Parties means, as of any date, such of the NEP Member and its
Affiliates and Permitted Assignees as hold Class B Units on such date (and each,
individually, a “NEP Class B Party”).
NEP Common Unit means an interest of a limited partner in NEP having the rights
and obligations specified with respect to “Common Units,” as that term is used
and defined in the NEP Limited Partnership Agreement.
NEP General Partner Interest means the general partner interest of NEP held by
the General Partner.
NEP Limited Partnership Agreement means that certain Fourth Amended and Restated
Agreement of Limited Partnership of NEP, dated as of June 10, 2019, by and among
NextEra Energy Partners GP, Inc., a Delaware corporation, as the General
Partner, and NextEra Energy Equity Partners, LP, a Delaware limited partnership,
together with the other partners that are parties thereto, as may be amended,
amended and restated, supplemented, or modified from time to time in accordance
with the terms thereof.
NEP Member has the meaning assigned that term in the preamble.
Net Profits and Net Loss means, for each Fiscal Year or other period, including
any Distribution Adjustment Allocation Period, an amount equal to the Company’s
taxable income or loss for such year or period, determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss,
or deduction required to be stated separately pursuant to Section 703(a)(1) of
the Code shall be included in taxable income or loss), with the following
adjustments:
(a)    any income of the Company that is exempt from federal income tax not
otherwise taken into account in computing Net Profits or Net Loss shall be added
to such taxable income or loss;
(b)    any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Net Profits or Net Loss shall be subtracted from such taxable income
or loss;
(c)    income, gain, or loss resulting from any disposition of, distribution to
a Member of, or depreciation, amortization, or other cost recovery deductions
with respect to, Company property shall be computed by reference to the Book
Value of the property disposed of, notwithstanding that the adjusted tax basis
of such property differs from its Book Value;
(d) in the event the Book Value of any Company asset is adjusted pursuant to
clause (b) or clause (c) of the definition of Book Value, the amount of such
adjustment shall be taken into


19
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







account as gain or loss from the disposition of such asset for purposes of
computing Net Profits and Net Losses;
(e) to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Section 734(b) of the Code or Section 743(b) of the Code is required pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution (other than in
liquidation of a Member’s interest in the Company), the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Profits or Net Losses; and
(f) notwithstanding any other provision of this definition of “Net Profits” and
“Net Loss,” any item that is specially allocated pursuant to Section 5.04(b)
shall not be taken into account in computing Net Profits or Net Loss. The
amounts of the items of Company income, gain, loss or deduction available to be
specially allocated pursuant to Section 5.04(b) shall be determined by applying
rules analogous to those set forth in this definition of “Net Profits” and “Net
Loss.”
New Member means a Person, other than the GEPIF Investor or NEP Member, admitted
after the Effective Date pursuant to the terms and conditions herein.
Non-Voting NEP Common Units means “Non-Voting Common Units” of NEP, as that term
is used and defined in the NEP Limited Partnership Agreement, which have the
same economic rights as the NEP Common Units but no voting rights on any matter
whatsoever and shall not be listed on any National Securities Exchange.
Nonrecourse Deductions has the meaning assigned that term in Treasury Regulation
Section 1.704-2(b).
Notice Period has the meaning assigned that term in Section 7.01(c)(ii).
Offer Notice has the meaning assigned that term in Section 7.01(c)(ii).
OpCo Credit Agreement means that certain Amended and Restated Revolving Credit
Agreement, dated as of October 24, 2017, by and among NextEra Energy US Partners
Holdings, LLC and NextEra Energy Canada Partners Holdings, ULC, as borrowers,
the Operating Partnership, as guarantor, the lenders parties thereto, Bank of
America, N.A., as administrative agent and as collateral agent, and Bank of
America, N.A. (Canada Branch), as Canadian agent, as amended, modified,
supplemented, restated, or refinanced from time to time.
OpCo General Partner means NextEra Energy Operating Partners GP, LLC, a Delaware
limited liability company, and its successors and permitted assigns that are
admitted to the Operating Partnership as the general partner thereof, in their
capacity as general partner of the Operating Partnership.
OpCo General Partner Interest means the general partner interest of the
Operating Partnership held by the OpCo General Partner.


20
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Operating Partnership means NextEra Energy Operating Partners, LP, a Delaware
limited partnership.
Option A has the meaning assigned that term in Section 8.03(d).
Option B has the meaning assigned that term in Section 8.03(d).
Other Contractor Claims has the meaning set forth in the Meade Purchase and Sale
Agreement.
Parent means, with respect to any Member, a Person that Controls such Member.
Partnership Representative has the meaning assigned that term in
Section 8.03(a).
Permitted Assignee means any assignee of all or any portion of a Member’s Class
A Units or Class B Units, the Disposition of which was made in accordance with
Section 7.01.
Permitted Refinancing has the meaning assigned that term in Section 6.09(b).
Person has the meaning assigned that term in Section 18‑101(14) of the Act and
also includes a Governmental Authority and any other entity (including any
foreign trust or foreign business organization), and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so provides.
Pre-Closing Tax Liabilities means all liabilities for Taxes of the Company for
any taxable period that ends on or prior to the Effective Date and the
pre-Effective Date portion of any taxable period that begins on or prior to the
Effective Date and ends after the Effective Date.
Project has the meaning set forth in the Meade LLC Agreement.
Project Costs has the meaning set forth in the Meade Construction and Ownership
Agreement.
PSA Contract Claim Indemnity Payments means any and all payments received by the
Company in respect of indemnification by Sellers pursuant to the Meade Purchase
and Sale Agreement, including proceeds of any representations and warranties
insurance policy entered into with respect to the Meade Purchase and Sale
Agreement.
Purchase Agreement has the meaning assigned that term in the recitals.
Purchase Agreement Date means September 29, 2019.
Purchase Price Adjustment means the amount, if any, paid to Meade Borrower by
Sellers (from the Adjustment Escrow Account (as defined in the Meade Purchase
and Sale Agreement) or otherwise) pursuant to Section 2.3(d)(i) of the Meade
Purchase and Sale Agreement.


21
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Purchase Price Increase means the amount, if any, paid by Meade Borrower to
Sellers pursuant to Section 2.3(d)(ii) of the Meade Purchase and Sale Agreement.
Quarter means, unless the context requires otherwise, a fiscal quarter of the
Company.
Registration Rights Agreement means that certain Registration Rights Agreement,
dated as of the Effective Date, by and among the Company, NEP and the GEPIF
Investor.
Regulatory Allocations has the meaning assigned that term in
Section 5.04(b)(vii).
Reimbursable Fee has the meaning assigned that term in the Purchase Agreement.
Required Governmental Authorizations means those Governmental Authorizations
required under applicable Law to be obtained in connection with the exercise of
the Call Option, the NEP Change of Control Option, or the Class B COC Option,
each in accordance with the terms hereof.
Sale Arrangement has the meaning assigned that term in Section 7.02(b)(ii).
Sale Election has the meaning assigned that term in Section 7.02(b)(ii).
Sale Proceeds means the net proceeds, after payment of all of the related costs
and expenses of the Company and its subsidiaries, as the result of (a) a sale of
the Company pursuant to which any Person (or group of Persons) acquires,
directly or indirectly, (i) all or substantially all of the assets of the
Company and its subsidiaries (determined on a consolidated basis) or (ii) all of
the outstanding equity securities of the Company, whether by merger,
consolidation, recapitalization, reorganization, purchase of securities, or
otherwise, or (b) a Disposition of any material assets of the Company or its
subsidiaries, excluding, in each case, any Liquidity Event.
Sale Unit Clawback Value means, with respect to any exercise of the Call Option,
NEP Change of Control Option, or Class B COC Option in which the Call Option
Purchase Price, Change of Control Purchase Price, or Class B COC Purchase Price,
as applicable, is to be paid wholly or in part in Non-Voting NEP Common Units
and any related sale of Call Exercise NEP Units, Change of Control NEP Units, or
Class B COC NEP Units, as applicable, pursuant to a Sale Arrangement, an amount
(in United States dollars) equal to:
(a) the sum of (i) the product of (A) the Agreed Sale Price with respect to such
Sale Arrangement, as set forth in the applicable Call Option Sale Notice, Change
of Control Sale Notice, or Class B COC Sale Notice, multiplied by (B) the
aggregate number of Call Exercise NEP Units, Change of Control NEP Units, or
Class B COC NEP Units, as applicable, to be sold in such Sale Arrangement, as
set forth in the applicable Call Option Sale Notice, Change of Control Sale
Notice, or Class B COC Sale Notice, plus (ii) the product of (A) four percent
(4%) multiplied by (B) the aggregate number of Call Exercise NEP Units, Change
of Control NEP Units, or Class B COC NEP Units, as applicable, with respect to
which a Call Option Sale Notice, Change of Control Sale Notice, or Class B COC
Sale Notice, as applicable, has been delivered (prior to any reduction thereof


22
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







pursuant to Section 7.02(e), Section 7.03(b), or Section 7.04(b), as
applicable), multiplied by (C) the Issuance Price;
less (b) the product of (i) the Issuance Price used in the calculation of the
number of Non-Voting NEP Common Units to be paid as some or all of the Call
Option Purchase Price, Change of Control Purchase Price, or Class B COC Purchase
Price set forth in the applicable Call Option Notice, notice delivered by NEP
Member pursuant to Section 7.03(b)(ii), or Class B COC Notice with respect to
which a Call Option Sale Notice, Change of Control Sale Notice, or Class B COC
Sale Notice has been delivered multiplied by (ii) the number of Call Exercise
NEP Units, Change of Control NEP Units, or Class B COC NEP Units, as applicable,
to be sold pursuant to the applicable Sale Arrangement;
provided that the Sale Unit Clawback Value may not be less than zero and shall
not exceed the Clawback Cap.
Sanctions means all economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
the Treasury of the United Kingdom, or other relevant sanctions authority.
SDN has the meaning assigned that term in the definition of the term “Excluded
Party.”
SDN List has the meaning assigned that term in the definition of the term
“Excluded Party.”
Section 754 Election has the meaning assigned that term in Section 8.02(a)(iii).
Securities Act means the Securities Act of 1933, as amended.
Sellers has the meaning set forth in the Meade Purchase and Sale Agreement.
Tax means all foreign, federal, state, or local taxes, fees, assessments, and
other governmental charges of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax, or penalties
applicable thereto.
Term has the meaning assigned that term in Section 2.06.
Term Loan Agreement means that certain Credit Agreement, dated as of September
29, 2019, by and among Meade Borrower, Meade Guarantor, and each other party
that becomes a party thereto pursuant to a joinder agreement, the financial
institutions from time to time party thereto as lenders, MUFG Bank, Ltd., as
administrative agent for the lenders, MUFG Union Bank, N.A., as collateral agent
for the secured parties and as depositary agent, and Citibank, N.A. and MUFG
Bank, Ltd., as coordinating lead arrangers and joint bookrunners.
Third-Party Buyer has the meaning assigned that term in Section 7.02(b)(ii).


23
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Trading Day means a day on which the principal National Securities Exchange on
which the NEP Common Units are listed or admitted to trading is open for the
transaction of business or, if such NEP Common Units are not listed or admitted
to trading on any National Securities Exchange, a day on which banking
institutions in New York, New York generally are open.
Tranche A Credit Support means the Affiliate Guarantee, the Backstop Undertaking
Agreement, the DSRA Letter of Credit, and the DSRA Guarantee and, to the extent
any of the foregoing is replaced by NEP or its Affiliates in a manner that
complies with the Financing Documents, such replacements thereof.
Tranche A Facility means the Tranche A Term Loan Facility (as defined in the
Term Loan Agreement), pursuant to the Term Loan Agreement, in an aggregate
principal amount up to seven-hundred and fifty-seven million U.S. dollars
($757,000,000) to be incurred on the Effective Date pursuant to the Term Loan
Agreement, the net proceeds of which will be used to fund the acquisition of
Meade Pipeline in accordance with the terms of the Meade Purchase and Sale
Agreement.
Tranche B Credit Support means the Affiliate Guarantee, the Backstop Undertaking
Agreement, the Completion Guaranty Agreement, the DSRA Letter of Credit, the
DSRA Guarantee, and the Tranche B Support Letter of Credit and, to the extent
any of the foregoing is replaced by NEP or its Affiliates in a manner that
complies with the Financing Documents, such replacements thereof.
Tranche B Facility means that certain Tranche B Term Loan Facility (as defined
in the Term Loan Agreement) pursuant to the Term Loan Agreement, in an aggregate
principal amount of up to sixty-eight million U.S. dollars ($68,000,000), the
net proceeds of the initial draw of which will be used to fund the acquisition
of Meade Pipeline.
Tranche B Support Letter of Credit has the meaning set forth in the Term Loan
Agreement.
Tranche C Credit Support means the Affiliate Guarantee, the Backstop Undertaking
Agreement, the Completion Guaranty Agreement, the DSRA Letter of Credit, and the
DSRA Guarantee and, to the extent any of the foregoing is replaced by NEP or its
Affiliates in a manner that complies with the Financing Documents, such
replacements thereof.
Tranche C Facility means that certain Tranche C Term Loan Facility (as defined
in the Term Loan Agreement) pursuant to the Term Loan Agreement, in an aggregate
principal amount of up to ninety-three million U.S. dollars ($93,000,000.00), to
be incurred following the Effective Date pursuant to the Term Loan Agreement,
the net proceeds of which will be used to fund the Expansion Project.
Transco means Transcontinental Gas Pipe Line Company, LLC, a Delaware limited
liability company.


24
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Transco Capital Call means a Capital Call (as defined in the Meade Construction
and Ownership Agreement or the Meade Expansion Construction and Ownership
Agreement, as applicable) made by Transco and delivered to Meade Pipeline
pursuant to the Meade Construction and Ownership Agreement or the Meade
Expansion Construction and Ownership Agreement, as applicable.
Transco Lease means that certain Lease Agreement, dated as of February 14, 2014,
by and between Transco and Meade Pipeline, as may be amended, modified,
supplemented, or restated in accordance with its terms.
Transco MOU means that certain Memorandum of Understanding, dated as of February
14, 2014, by and between Transco and Meade Pipeline, as may be amended,
modified, supplemented, or restated in accordance with its terms.
Transfer Agent means such bank, trust company, or other Person as may be
appointed pursuant to the NEP Limited Partnership Agreement to act as registrar
and transfer agent for any class of partnership interests of NEP.
Transfer Tax Escrow Funds has the meaning set forth in the Meade Purchase and
Sale Agreement.
Transfer Taxes has the meaning set forth in the Meade Purchase and Sale
Agreement.
Treasury Regulations means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary, or final Treasury Regulations.
Triggering Event means the occurrence of any of the following: (i) on or after
May 13, 2026, NEP Member (together with its permitted assignees) shall not have
purchased more than fifty percent (50%) of the aggregate number of Class B Units
outstanding on the Effective Date pursuant to one or more exercises of the Call
Option, NEP Change of Control Option, Class B COC Option, or right of first
offer pursuant to Section 7.01(c), (ii) NEP Member (or its permitted assignee)
fails to satisfy NEP Member’s obligations pursuant to Section 7.03 upon a Class
B Member’s exercise of the NEP Change of Control Option; (iii) NEP Member
otherwise materially breaches its obligations under this Agreement and fails to
cure such breach within ten (10) days following NEP Member’s receipt of written
notice of such breach or (iv) a Major NEP Default.
Unreturned Contribution means, as of any date, with respect to any Member, (a)
the aggregate amount of all Capital Contributions made in respect of each Class
A Unit and Class B Unit held by such Member on or prior to such date (including
by such Member’s predecessor in interest with respect to such Class A Unit or
Class B Unit), less (b) the aggregate amount of all distributions made by the
Company in respect of each Class A Unit and Class B Unit held by such Member on
or prior to such date (including to such Member’s predecessor in interest with
respect to such Class A Unit or Class B Unit).


25
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Unreturned Contribution Percentage means, as of any date, with respect to any
Member, a fraction, the numerator of which is the Unreturned Contribution of
such Member as of such date and the denominator of which is the aggregate
Unreturned Contributions of all Members as of such date.
VWAP per NEP Common Unit on any Trading Day means the per NEP Common Unit
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page “NEP <equity> AQR” (or its equivalent successor if such page is
not available) in respect of the period from the scheduled open of trading until
the scheduled close of trading of the primary trading session on such Trading
Day (or if such volume-weighted average price is unavailable, the closing price
of one NEP Common Unit on such Trading Day as reported on the New York Stock
Exchange’s website or the website of the National Securities Exchange upon which
the NEP Common Units are listed); provided, however, that, if the VWAP cannot be
calculated for the NEP Common Units on a particular date on any of the foregoing
bases, the VWAP of the NEP Common Units on such date shall be the fair market
value as determined in good faith by the board of directors of NEP in a
commercially reasonable manner.
Welded Claims has the meaning set forth in the Meade Purchase and Sale
Agreement.
Williams Agreements means the Meade Construction and Ownership Agreement, the
Meade Expansion Construction and Ownership Agreement, the Meade Operation and
Maintenance Agreement, the Transco Lease, the Transco MOU, the Waiver, Release
and Settlement Agreement (as defined in the Purchase Agreement) and any other
agreement between Transco or any of its Affiliates and the Company or any of its
subsidiaries.
Withdraw, Withdrawing, or Withdrawal means the withdrawal, resignation, or
retirement of a Member from the Company as a Member. Such terms shall not
include any Dispositions of Membership Interests (which are governed by Article
7), even though the Member making a Disposition may cease to be a Member as a
result of such Disposition.
Withdrawn Member means a Member that is deemed to have Withdrawn pursuant to
Section 10.03.

1.02    Interpretation. Unless the context requires otherwise: (a) the gender of
each word used in this Agreement includes the masculine, feminine, and neuter;
(b) references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) references to Exhibits refer to the Exhibits attached to this
Agreement, each of which is made a part hereof for all purposes; (d) references
to Laws refer to such Laws as they may be amended from time to time, and
references to particular provisions of a Law include any corresponding
provisions of any succeeding Law; (e) references to money refer to legal
currency of the United States of America; (f) the definitions given for terms in
this Article 1 and elsewhere in this Agreement shall apply to both the singular
and plural forms of the terms defined; (g) the conjunction “or” shall be
understood in its inclusive sense (and/or); and (h) the words “hereby,”
“herein,” “hereunder,” “hereof,” and words of similar import refer to this
Agreement as a whole (including any Exhibits and Schedules hereto) and not
merely to the specific section, paragraph, or clause in which such word appears.


26
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








ARTICLE 2
ORGANIZATION

2.01    Formation. The Company has been formed as a Delaware limited liability
company by the filing of the Delaware Certificate as of July 15, 2019, and by
NEP Member’s entrance into the Initial LLC Agreement.

2.02    Name. The name of the Company is NextEra Energy Partners Pipelines, LLC,
and all Company business shall be conducted in that name or such other names
that comply with applicable Law as the Managing Member may select.

2.03    Registered Office; Registered Agent; Principal Office in the United
States; Other Offices. The registered office of the Company required by the Act
to be maintained in the State of Delaware shall be the office of the initial
registered agent named in the Delaware Certificate or such other office (which
need not be a place of business of the Company) as the Managing Member may
designate in the manner provided by Law. The registered agent of the Company in
the State of Delaware shall be the initial registered agent named in the
Delaware Certificate or such other Person or Persons as the Managing Member may
designate in the manner provided by Law. The principal office of the Company in
the United States shall be at such place as the Managing Member may designate,
which need not be in the State of Delaware, and the Company shall maintain
records there or at such other place as the Managing Member shall designate and
shall keep the street address of such principal office at the registered office
of the Company in the State of Delaware. The Company may have such other offices
as the Managing Member may designate.

2.04    Purposes. The purposes of the Company are to acquire, accept, own, hold,
sell, lease, transfer, finance, refinance, exchange, and exercise all of its
rights in respect of, directly or indirectly through subsidiaries, the Assets
and any other assets acquired by the Company or its subsidiaries after the
Effective Date in accordance with the terms of this Agreement together with the
liabilities of the Company or its subsidiaries related thereto (including the
Meade Permitted Indebtedness), and to engage in any lawful act or activity and
to exercise any powers permitted to limited liability companies formed under the
laws of the State of Delaware that are ancillary, related, or incidental to, or
necessary or appropriate for the accomplishment of, the foregoing purposes.

2.05    No State Law Partnership. The Members intend that the Company shall be a
limited liability company and, except as provided herein with respect to U.S.
federal (and applicable state and local) income tax treatment, the Company shall
not be a partnership (including a limited partnership) or joint venture, and no
Member shall be a partner or joint venturer of any other Member, for any
purposes, and this Agreement may not be construed to suggest otherwise.

2.06    Term. The period of existence of the Company (the “Term”) commenced on
July 15, 2019, and shall end at such time as the Company is dissolved and wound
up in accordance with this Agreement and the Act and a certificate of
cancellation is filed with the Secretary of State of the State of Delaware in
accordance with Section 12.04.

2.07    Title to Property. All assets, property, and rights of the Company shall
be owned or leased by the Company as an entity and, except with respect to
assets, property, or rights of the


27
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Company leased or licensed to the Company by a Member (subject to the terms
hereof), no Member shall have any ownership interest in such assets, property,
or rights in its individual name or right, and each Member’s Membership Interest
shall be personal property for all purposes. The Company shall hold all assets,
property, and rights of the Company in the name of the Company and not in the
name of any Member.

2.08    Foreign Qualification. Prior to the Company’s conducting business in any
jurisdiction other than Delaware, the Company shall comply with all requirements
necessary to qualify the Company as a foreign limited liability company in any
jurisdiction in which the Company owns property or transacts business to the
extent such qualification or registration is necessary or advisable for the
protection of the limited liability of the Members or to permit the Company
lawfully to own property or transact business. The Company shall execute and
deliver any or all certificates or other instruments conforming with this
Agreement that are necessary or appropriate to qualify, continue, or terminate
the Company as a foreign limited liability company in all jurisdictions in which
the Company conducts business.

ARTICLE 3
MEMBERS

3.01    Schedule of Members. The name and address of each Member, the amount of
each Member’s Capital Contributions, the number and class of Membership
Interests held by each Member, and each Member’s Class A Percentage Interest
and/or Class B Percentage Interest, as applicable, are set forth on the schedule
of Members attached hereto as Exhibit A. As of the Effective Date, the GEPIF
Investor and NEP Member are the Members of the Company, and their respective
Effective Date Capital Contributions, class of Membership Interest and Class A
Percentage and/or Class B Percentage Interest, as applicable, are set forth on
Exhibit A hereto. The Managing Member shall cause the schedule of Members set
forth on Exhibit A to be amended, and the books and records of the Company to be
updated, to reflect the admission of any New Member, the withdrawal or
substitution of any Member, the Disposition of Membership Interests, additional
Capital Contributions made by any Member, or the receipt by the Company of
notice of any change of address of a Member, each in accordance with, and after
compliance with, the terms of this Agreement. No such amendment or revision to
the schedule of Members shall be deemed an amendment to this Agreement or
require the consent of any Member. Any reference in this Agreement to the
schedule of Members shall be deemed to be a reference to the schedule of Members
as amended and in effect from time to time.

3.02    Representations and Warranties of the Members. Each Member hereby
represents and warrants to the Company and each other Member that the following
statements are true and correct as of the Effective Date and shall be true and
correct at all times that such Member is a Member:
(a)    such Member is duly incorporated, organized, or formed (as applicable),
validly existing, and in good standing under the Law of the jurisdiction of its
incorporation, organization, or formation; if required by applicable Law, such
Member is duly qualified and in good standing in the jurisdiction of its
principal place of business, if different from its jurisdiction of
incorporation, organization, or formation; and such Member has full power and
authority to


28
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







execute and deliver this Agreement and to perform its obligations hereunder, and
all necessary actions by the board of directors, stockholders, managers,
members, partners, trustees, beneficiaries, or other applicable Persons
necessary for the due authorization, execution, delivery, and performance of
this Agreement by such Member have been duly taken;
(b)    such Member has duly executed and delivered this Agreement, the
Registration Rights Agreement, and the other documents that this Agreement
contemplates that such Member will execute, and they each constitute the valid
and binding obligation of such Member, enforceable against such Member in
accordance with their respective terms (except as may be limited by bankruptcy,
insolvency, or similar Laws of general application and by the effect of general
principles of equity, regardless of whether considered at Law or in equity); and
(c)    such Member’s authorization, execution, delivery, and performance of this
Agreement does not and will not (i) conflict with, or result in a breach,
default, or violation of, or result in a default or the creation of an
Encumbrance, or give rise to any right of termination, cancellation, or
acceleration of any of the terms, conditions, or provisions of (A) the
organizational and governing documents of such Member, (B) any contract or
agreement to which such Member is a party or by which it or its assets are
bound, or (C) any Law, order, judgment, decree, writ, injunction, or arbitral
award to which such Member is subject; or (ii) require any consent, approval, or
authorization from, filing or registration with, or notice to, any Governmental
Authority or other Person, unless such requirement has already been satisfied.

3.03    Voting Rights of Members. Other than with respect to the Managing
Member, in its capacity as such, and except as provided in Section 3.06, Section
6.01, Section 6.03, Section 6.04, Section 7.01(a), Section 7.07, Section 8.03,
Section 12.01(a), and Section 13.04, no vote, consent, or approval by the
Members will be required for any matter or matters relating to the Company and
its business or affairs or otherwise arising under this Agreement. If at any
time there is more than one Class A Member, then any action requiring the Class
A Members to act as a class will require the approval of a majority of the
outstanding Class A Units, and, if at any time there is more than one Class B
Member, then any action requiring the Class B Members to act as a class will
require Class B Member Approval. NEP Member and its Affiliates shall have no
right to vote any Class B Units held by them on any matter.

3.04    No Management Rights. Except as otherwise expressly provided in this
Agreement, no Member, in its capacity as such, other than the Managing Member
(including any successor Managing Member) will have any right, power, or
authority to take part in the management or control of the business of, or
transact any business for, the Company, to sign for or on behalf of the Company
or to bind the Company in any manner whatsoever. No Member other than the
Managing Member will hold out or represent to any third party that any such
Member has any such power or right or that any such Member is anything other
than a member in the Company.

3.05    Limitation on Liability of Members.
(a)    To the fullest extent permitted under the Act and any other Law, no
Covered Person will have any personal liability whatsoever solely by reason of
being a Covered Person, whether to the Company, its creditors, or any other
Person, for the debts, obligations, expenses, or


29
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







liabilities of the Company, whether arising in contract, tort, or otherwise,
which will be solely the debts, obligations, expenses, or liabilities of the
Company. All Persons dealing with the Company shall have recourse solely to the
assets of the Company for the payment of debts, obligations, expenses, or
liabilities of the Company. No Member shall take, or cause to be taken, any
action that would result in any other Member’s having any personal liability for
the obligations of the Company. In no event will any Member, including any Class
A Member in its capacity as the Managing Member or any of its, the Company’s, or
any of their respective subsidiaries’ officers, directors, members, managers,
stockholders, partners, principals, Affiliates, agents, or employees be liable
under this Agreement to the Company or any other Member for any (i) punitive
damages or (ii) consequential damages, including any loss of future revenue or
income, loss of business reputation or business opportunity, damages based on
any type of multiple, or any damages that are not reasonably foreseeable, except
if in any such case such damages relate to, arise out of, or in any way relate
to any breach of this Agreement and are in the form of diminution in value (it
being understood that any change in the market price of the NEP Common Units
shall not in and of itself constitute diminution in value damages) or are
payable to a third party in connection with any third-party Claims.
(b)    Except as otherwise expressly provided herein, including the obligations
of the NEP Member pursuant to Section 4.04, no Member will be required to
restore a deficit balance in its Capital Account or make any additional
contributions beyond its Effective Date Capital Contributions that have been
made as of the Effective Date. To the fullest extent permitted by Law, the
failure of the Company to observe any formalities or requirements relating to
the exercise of its powers or management of its business or affairs under this
Agreement or the Act will not be grounds for imposing personal liability on the
Members for liabilities of the Company.

3.06    Withdrawal of Members. Except as otherwise provided in this Agreement,
no Member will be entitled to (a) voluntarily resign or otherwise Withdraw from
the Company; (b) withdraw any part of such Member’s Capital Contributions from
the Company; (c) demand the return of such Member’s Capital Contributions; or
(d) receive property other than cash in return for such Member’s Capital
Contribution, in each case, without the prior written consent of all remaining
Members, in their sole and absolute discretion.

3.07    Access to Information. Each Member shall (i) be entitled to receive any
information or reports delivered to Meade Pipeline by Transco, pursuant to the
Meade Construction and Ownership Agreement or otherwise, and any other
information that it may request concerning the Company and its subsidiaries,
subject to Section 18-305(c) of the Act (provided, however, that this
Section 3.07 shall not obligate the Company or the Managing Member to create any
information that does not already exist at the time of such request (other than
to convert existing information from one medium to another, such as providing a
printout of information that is stored in a computer database)), (ii) be
entitled to receive the reports and information set forth in Article 9 pursuant
to the terms set forth therein, and (iii) have the right, upon reasonable
advance notice, and at all reasonable times during usual business hours, to
inspect the books of account and other records and reports of the Company. The
Members’ right pursuant to clause (iii) may be exercised through any agent or
employee of such Member designated in writing by it or by an independent public
accountant, attorney, or other consultant so designated. The Member making the
request shall bear


30
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







the reasonable and documented out-of-pocket costs and expenses incurred in any
inspection made on such Member’s behalf. The Members agree to reasonably
cooperate, and to cause their respective independent public accountants,
attorneys, and consultants to reasonably cooperate, in connection with any such
request. Confidential Information obtained pursuant to this Section 3.07 shall
be subject to the provisions of Section 3.08.

3.08    Confidential Information. (a) Except as permitted by Section 3.08(b),
(i) each Member shall keep confidential all Confidential Information and shall
not disclose any Confidential Information to any Person, including any of its
Affiliates; and (ii) each Member shall use the Confidential Information only in
connection with Company matters (including the Company’s conduct of its business
in accordance with Section 2.04) or the internal affairs of such Member.
(b)    Notwithstanding Section 3.08(a), but subject to the other provisions of
this Section 3.08, a Member may make the following disclosures and uses of
Confidential Information:
(i)    disclosures to another Member in connection with the conduct of the
business and affairs of the Company and its subsidiaries;
(ii)    disclosures and uses that are approved by the Managing Member;
(iii)    disclosures to Governmental Authorities (x) as required by applicable
Law or (y) as may be required from time to time to obtain the Required
Governmental Authorizations;
(iv)    disclosures in connection with any financing for the Company or any of
its subsidiaries, as approved (A) pursuant to Section 6.03 or (B) by the Class B
Member Representative at any time from and after a Triggering Event;
(v)    disclosures to an Affiliate of such Member, including the directors,
officers, managers, members, partners, employees, agents, and advisors of such
Affiliate, if such Affiliate is subject to a confidentiality obligation with the
disclosing Member obligating such Affiliate to keep such Confidential
Information confidential or if such Affiliate has agreed in writing to abide by
the terms of this Section 3.08;
(vi)    disclosures to a Person that is not a Member or an Affiliate of a
Member, if such Person has been retained by the Company or any of its
subsidiaries to provide services to or for the Company or any of its
subsidiaries or by the Class B Member Representative or its representatives (A)
in connection with the Class B Member Representative’s rights under Section 7.07
or (B) at any time from and after a Triggering Event, and is subject to a
customary confidentiality obligation with the Company obligating such Person to
keep such Confidential Information confidential on terms no less favorable in
any material respect to the Company than this Section 3.08;
(vii)    disclosures to (A) a bona fide potential direct or indirect purchaser
of such Member’s Membership Interest or in a Liquidity Event pursuant to an
exercise of the Class B Member Representative’s rights under Section 7.07, (B)
any financing source


31
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







or potential financing source to such Member or the Affiliates of such Member,
or (C) any advisors, consultants, accountants, attorneys, financing sources or
potential financing sources, or other representatives of any bona fide potential
direct or indirect purchaser of such Member’s Membership Interest or in a
Liquidity Event pursuant to an exercise of the Class B Member Representative’s
rights under Section 7.07 or any representatives of the foregoing, in each case,
if such potential purchaser, financing source or potential financing source, or
representative is subject to a confidentiality agreement with the disclosing
Member or the Company obligating the potential purchaser, financing source,
potential financing source, or representative to keep such Confidential
Information confidential on terms no less favorable in any material respect to
the Company than this Section 3.08.
(viii)    disclosures required, with respect to a Member or an Affiliate of a
Member, pursuant to (A) the Securities Act and the rules and regulations
promulgated thereunder, (B) the Exchange Act and the rules and regulations
promulgated thereunder, (C) any state securities Laws, (D) the rules and
regulations of any National Securities Exchange, or (E) pursuant to an audit or
examination by a Governmental Authority, or any regulator or self-regulatory
organization;
(ix)    disclosures to any Fund that owns, directly or indirectly, or otherwise
Controls the disclosing Member, or to any Affiliated Fund, or to any existing or
potential investor in such Fund or Affiliated Fund, solely if and to the extent
such disclosure is made for the purpose of reasonable and customary reporting to
such Fund or Affiliated Fund or such existing or potential investor; provided
that (A) such Fund or Affiliated Fund, as applicable, is subject to a
confidentiality obligation with the disclosing Member or the Company obligating
such Fund or Affiliated Fund to keep such Confidential Information confidential
on terms no less favorable to the Company than those terms set forth in this
Section 3.08 and (B) such existing or potential investor in such Fund or
Affiliated Fund is subject to a customary confidentiality obligation with the
disclosing Member (or such Fund or Affiliated Fund) obligating such existing or
potential investor to keep such Confidential Information confidential; provided,
further, that disclosures to existing or potential investors in any such Fund or
Affiliated Fund shall be limited to the Company’s consolidated financial
statements (or summaries thereof) and summary descriptions of the existing
operations and performance of the business of the Company and its subsidiaries;
and
(x)    disclosures that a Member is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
Law; provided that, prior to any such disclosure, such Member shall, to the
extent legally permissible:
(A)    provide the Company and the Managing Member with prompt written notice
(email being sufficient) of such requirements so that the Company or one or more
of the Members may seek, at its or their sole cost and expense, a protective
order or other appropriate remedy or waive compliance with the terms of this
Section 3.08(b)(x);


32
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(B)    consult with the Company and the Managing Member on the advisability of
taking steps to resist or narrow such disclosure; and
(C)    cooperate with the Company, the Managing Member, and the other Members in
any attempt one or more of them may make, at its or their sole cost and expense,
to obtain a protective order or other appropriate remedy or assurance that
confidential treatment will be afforded to the Confidential Information; and in
the event such protective order or other appropriate remedy is not obtained, or
the other Members waive compliance with the provisions hereof, such Member
agrees (1) to furnish only that portion of the Confidential Information that, on
the advice of such Member’s internal or external counsel, such Member is legally
required to disclose, and (2) to exercise reasonable efforts to obtain assurance
that confidential treatment will be afforded to such Confidential Information.
(c)    Each Member shall take such precautionary measures as may be reasonably
required to ensure (and such Member shall be responsible for) compliance with
this Section 3.08 by any of its Affiliates, and its and their directors,
officers, managers, members, partners, employees, advisors, and agents, and any
other Persons to which it may disclose Confidential Information in accordance
with this Section 3.08.
(d)    Promptly after a Member no longer holds any of its Membership Interest,
such Person shall, at such Person’s option, destroy (and provide a written
confirmation (email being sufficient) of destruction to the Company with respect
to) or return to the Company all Confidential Information in its possession.
Notwithstanding the immediately preceding sentence, but subject to the other
provisions of this Section 3.08, such Person may retain, but not disclose to any
other Person, Confidential Information for the limited purposes of (i) preparing
such Member’s tax returns and defending audits, investigations, and proceedings
relating thereto or (ii) complying with applicable Law or bona fide internal
document retention policies; provided that such Person must keep such retained
Confidential Information confidential in accordance with this Section 3.08 for
so long as such information is retained or until the second (2nd) anniversary of
the end of the Term, whichever is earlier. The Members understand and agree that
a Withdrawn Member’s computer systems may automatically back up Confidential
Information, and to the extent that such computer back-up procedures create
copies of the Confidential Information, the Withdrawn Member may retain such
copies in its archival or back-up computer storage for the period it normally
archives backed-up computer records; provided that such copies are kept
confidential for so long as such information is retained. All Confidential
Information retained pursuant to this Section 3.08 shall not be accessed by the
Withdrawn Member during such period of retention other than as permitted under
this Section 3.08.
(e)    The Members agree that no adequate remedy at Law exists for a breach or
threatened breach of any of the provisions of this Section 3.08, the
continuation of which unremedied will cause the Company and the other Members to
suffer irreparable harm. Accordingly, the Members agree that the Company and the
other Members shall be entitled, in addition to other remedies that may be
available to them, to immediate injunctive relief from any breach of any of


33
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







the provisions of this Section 3.08 and to specific performance of their rights
hereunder, as well as to any other remedies available at Law or in equity,
pursuant to Section 11.03 and Section 11.04.
(f)    The obligations of the Members under this Section 3.08 (including the
obligations of any Withdrawn Member) shall terminate on the second (2nd)
anniversary of the end of the Term.

ARTICLE 4
MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; LOANS

4.01    Classes of Membership Interests. As of the Effective Date and pursuant
to this Agreement, the Membership Interests in the Company consist of Class A
Units (the “Class A Units”) and Class B Units (the “Class B Units”). As of the
Effective Date, after giving effect to the transactions set forth in Section
4.03, the Class A Units and the Class B Units shall be held by the Class A
Member and the Class B Member, respectively, in the respective amounts set forth
on Exhibit A. On and after the Effective Date, the Membership Interests
represented by Class A Units and Class B Units will have the respective
allocations, distributions, rights, powers, and preferences set forth in this
Agreement.

4.02    Additional Membership Interests(a)    . Subject to Section 6.03,
additional Membership Interests of any class or series may be created and issued
to existing Members or to other Persons, and such other Persons may be admitted
to the Company as New Members, on such terms and conditions as the Managing
Member may determine at the time of admission; provided that, for the avoidance
of doubt, any foreclosure under a Class A Permitted Loan Financing on pledged
Class A Units or Class B Units shall be permitted hereunder and the Managing
Member shall, subject to Section 7.01(b), take all actions reasonably required
to facilitate the admission of such New Members hereunder. The terms of
admission or issuance must specify the amount of the initial Capital
Contribution made to the Company (if any) and may provide for the creation of
different classes or groups of Members having different rights, powers, and
duties, subject to Section 6.03. Any such admission is effective only after the
New Member has executed and delivered to the Managing Member an instrument
containing the notice address of the New Member, the New Member’s ratification
of this Agreement and agreement to be bound by it, and its confirmation that the
representations and warranties in Section 3.02 are true and correct with respect
to it. The provisions of this Section 4.02 shall not be construed to replace the
restrictions set forth in Section 7.01.

4.03    Capital Contributions.
(a)    Upon payment of the Class A Purchase Price to the Company by NEP Member
and consummation of the closing under the Purchase Agreement, effective as of
the Effective Date, the Limited Liability Company Interests (as that term is
defined in the Initial LLC Agreement) of the Company, all of which are held by
NEP Member, are hereby cancelled and exchanged for such number of Class A Units
as is set forth opposite the name of NEP Member on Exhibit A hereto, NEP Member
is hereby designated the initial Class A Member, and the initial Capital Account
of NEP Member shall be equal to the Class A Purchase Price.


34
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(b)    Upon payment of the Class B Purchase Price to the Company by the GEPIF
Investor and consummation of the closing under the Purchase Agreement, effective
as of the Effective Date, (i) the GEPIF Investor shall be admitted to the
Company as a Class B Member, (ii) the GEPIF Investor shall accept and hold the
number of Class B Units set forth opposite the name of the GEPIF Investor on
Exhibit A hereto and become the sole Class B Member, and (iii) the initial
Capital Account of the GEPIF Investor shall be equal to the Class B Purchase
Price. The schedule of Members attached hereto as Exhibit A shall reflect the
Capital Contributions of NEP Member and the GEPIF Investor as of the Effective
Date in the amounts set forth opposite their respective names on Exhibit A
hereto (with respect to each Member, its “Effective Date Capital Contribution”),
as such schedule may be amended hereafter in accordance with the terms of this
Agreement.
(c)    The Effective Date Capital Contributions will be used, together with the
proceeds of the Tranche A Facility and the Tranche B Facility, to fund the
acquisition of the Assets by subsidiaries of the Company pursuant to, and pay
associated transaction fees incurred in connection with, the Meade Purchase and
Sale Agreement.

4.04    Capital Calls.
(a)    The Managing Member may from time to time make one or more capital calls
by written notice (each such written request, a “Capital Call”), which Capital
Call shall contain the following information: (i) the purpose for which the
requested Capital Contribution will be used, including whether the Capital
Contribution is to respond to a Transco Capital Call (including whether such
Transco Capital Call is in respect of Project Costs for the Project, the
Expansion Project, an Emergency, or otherwise), in which case a copy of such
Transco Capital Call shall be included with such Capital Call, or to fund an
Excess Claim Liability, a Meade Transfer Tax Liability, or otherwise, (ii) the
total amount of Capital Contributions requested from all Members, (iii) the
amount of Capital Contribution requested from the Member to whom the request is
addressed, which shall equal the total amount of the Capital Call multiplied by
such Member’s Unreturned Contribution Percentage as of the date of such Capital
Call, and (iv) the date on which payments of the Capital Contributions are due
(which date shall not be less than the earlier of twelve (12) Business Days
following the date on which the Capital Call is given or, if applicable, one
Business Day prior to the date on which such Transco Capital Call must be made
by Meade Pipeline) and the method of payment (provided that such date and method
shall be the same for each of the Members); provided that the Managing Member
shall be obligated to make a Capital Call for Capital Contributions in response
to a Transco Capital Call. Subject to Section 4.04(b) and Section 4.04(c), the
Members will have the option (but not the obligation) to make such additional
Capital Contributions to the Company in accordance with the terms specified in
such Capital Call. With respect to any Capital Call made in response to Meade
Pipeline’s receipt of a Transco Capital Call, the Company shall contribute to
its appropriate subsidiaries, and shall cause such subsidiaries to contribute to
Meade Pipeline, the amount of Capital Contributions received from the Members
with respect thereto so that Meade Pipeline may fund its proportionate share of
such Transco Capital Call. In exchange for any Capital Contribution made by a
Member pursuant to this Section 4.04, such funding Member’s aggregate Capital
Contributions and Capital Account shall be increased to reflect such Capital
Contribution. Notwithstanding the foregoing, but subject to Section
12.02(a)(iv), no Member shall be required to make any additional


35
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Capital Contribution (other than such Member’s Effective Date Capital
Contribution and other than the NEP Member’s obligations provided in Section
4.04(b) and Section 4.04(c)) to the Company pursuant to this Agreement, even if
such Capital Call is requested to fund an Emergency.
(b)    Solely with respect to Meade Pipeline’s receipt of a Transco Capital Call
to fund the costs for the Expansion Project, the Managing Member shall make a
corresponding Capital Call to the Members only if the principal amount then
available to be drawn down under the Tranche C Facility is insufficient to
satisfy Meade Pipeline’s required capital contribution pursuant to such Transco
Capital Call, and such Capital Call shall be limited to an amount equal to the
excess of Meade Pipeline’s proportionate share of such Transco Capital Call for
the Expansion Project (as set forth in such Transco Capital Call) over the
amount of the net proceeds received by Meade Pipeline under the Tranche C
Facility to meet such Transco Capital Call. The Company shall contribute to its
appropriate subsidiaries, and shall cause such subsidiaries to contribute to
Meade Pipeline, the amount thereof so that Meade Pipeline may use such amount to
fund its proportionate share of such Transco Capital Call (together with the
proceeds from the Tranche C Facility received in respect of such Capital Call).
NEP Member shall be required to make, and NEP shall cause NEP Member to make, a
Capital Contribution to the Company in cash in the amount of NEP Member’s
proportionate share (as determined pursuant to Section 4.04(a)) of such Transco
Capital Call, and, to the extent any Class B Member opts not to make a Capital
Contribution in its respective proportionate share of such Transco Capital Call,
NEP Member shall be required to make, and NEP shall cause NEP Member to make,
either a Capital Contribution in cash or a loan to the Company in an amount
necessary to satisfy such Class B Member’s proportionate share of such Transco
Capital Call or otherwise as will allow the Transco Capital Call to be satisfied
in full. For the avoidance of doubt, the Tranche C Facility shall be the primary
resource for the Company and its subsidiaries to use to satisfy any Transco
Capital Call in respect of costs for the Expansion Project, and no Member shall
be obligated to make any Capital Contribution in respect thereof unless
sufficient funds are not available under the Tranche C Facility to satisfy such
Transco Capital Call.
(c)    In the event that the Company or any of its subsidiaries is required to
make payment for any Pre-Closing Tax Liabilities, Meade Transfer Tax
Liabilities, Excess Claim Liabilities, or Purchase Price Increase, the Managing
Member shall send written notice to the Members of the amount thereof, with
reasonable supporting detail regarding the nature of such liability. Within ten
(10) Business Days following the date of any such notice, NEP Member shall be
required to make, and NEP shall cause NEP Member to make, a Capital Contribution
to the Company in cash in an amount equal to the amount of such Pre-Closing Tax
Liability, Meade Transfer Tax Liability, Excess Claim Liability, or Purchase
Price Increase, as applicable, and the Company shall use such amount to fund
such Pre-Closing Tax Liability, Meade Transfer Tax Liability, Excess Claim
Liability, or Purchase Price Increase, as applicable; provided, that with
respect to any Capital Contribution made in respect of any Pre-Closing Tax
Liabilities, NEP Member’s aggregate Capital Contributions and Capital Account
shall not be increased to reflect such Capital Contribution.


36
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








4.05    Remedies upon Certain Defaults; Loans.
(a)    Subject to Section 4.05(b) and Section 4.05(c), if, at any time, any
Member fails to make a Capital Contribution to the Company pursuant to Section
4.04(a), each other Member that has made a Capital Contribution in response to
the applicable Capital Call shall have the option (but not the obligation),
without the consent of any other Member, to make, a Capital Contribution in cash
or a loan to the Company (or, in the case of a loan, to the applicable
subsidiary of the Company) in an amount up to the full amount necessary to
satisfy the proportionate share of such Capital Call that is deficient;
provided, however, that, if more than one Member wishes to satisfy the deficient
Capital Contribution (whether by making a Capital Contribution or loan), such
Members shall be permitted to satisfy the deficient Capital Contribution in
proportion to their respective Unreturned Contribution Percentages as of the
date of the applicable Capital Call.
(b)    If, at any time, any Class B Member opts not to make a Capital
Contribution in its respective proportionate share of a Transco Capital Call to
fund the costs for the Expansion Project pursuant to Section 4.04(b), NEP Member
shall have the option (but not the obligation), without the consent of any other
Member, to make a loan to the Company (or, in the case of a loan, to the
applicable subsidiary of the Company), rather than a Capital Contribution in
cash to the Company pursuant to Section 4.04(b), in an amount necessary to
satisfy such Class B Member’s proportionate share of such Transco Capital Call
or otherwise as will allow the Transco Capital Call to be satisfied in full.
(c)    If, at any time, a Monetary Default or a Credit Support Default occurs,
the GEPIF Investor shall have the option (but not the obligation), without the
consent of any other Member, to make a Capital Contribution in cash or loan to
the Company (or, in the case of a loan, to the applicable subsidiary of the
Company) in an amount up to the full amount necessary to satisfy or otherwise
remedy such Monetary Default or Credit Support Default.
(d)    If a Member elects to make a loan to the Company or a subsidiary of the
Company pursuant to Section 4.05(a), Section 4.05(b), or Section 4.05(c), such
loan shall (i) accrue interest from the date of such loan, at an interest rate
equal to eleven percent (11.0%) per annum, (ii) have a term of not more than one
(1) year, and (iii) require monthly payment of interest and amortization of
principal before any distributions may be made to the Members pursuant to
Article 5 or otherwise. To the extent the Company is unable to make any such
monthly payment of interest and amortization of principal or to repay in full
all principal and accrued interest under such loan upon maturity, such loan will
continue to accrue and accumulate from and including the date on which such
monthly payment was due or the maturity date of such loan, as applicable, until
the date on which such monthly payment or such repayment in full of all
principal and accrued interest, as applicable, is paid in full. The Managing
Member shall cause the Company or such subsidiary, as applicable, to use the
proceeds from any such loan solely to satisfy the obligations underlying, or
otherwise remedy, such failure to make a Capital Contribution, Monetary Default,
or Credit Support Default, as applicable. If any Member disputes the
reasonableness of the terms of a loan made by another Member (including the
Managing Member) pursuant to this Section 4.05, such Dispute shall be resolved
in accordance with the dispute resolution mechanism set forth in Article 11.


37
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(e)    No Member shall have the right to make loans to the Company or its
subsidiaries other than pursuant to this Section 4.05, without the prior written
consent of the Managing Member and Class B Member Approval (which consent may be
withheld by such holders in their sole discretion). No Member (or any of its
Affiliates) making a loan to the Company pursuant to this Section 4.05 shall, in
its capacity as a lender to the Company, institute or consent to the institution
of, or otherwise seek or cause, the Bankruptcy of the Company.

4.06    No Other Capital Contribution or Loan Obligations. No Member shall be
required or permitted to make any Capital Contributions or loans to the Company
except pursuant to this Article 4 or as provided in Section 12.02(a)(iv).

4.07    Return of Contributions. Except as expressly provided herein, a Member
is not entitled to the return of any part of its Capital Contributions or to be
paid interest in respect of either its Capital Account or its Capital
Contributions. An unrepaid Capital Contribution is not a liability of the
Company or of any Member. A Member is not required to contribute or to lend any
cash or property to the Company to enable the Company to return any Member’s
Capital Contributions.

4.08    Capital Accounts. (a) Each Member’s Capital Account shall be increased
by (i) the amount of money contributed by that Member to the Company, (ii) the
fair market value of property contributed by that Member to the Company (net of
liabilities secured by such contributed property that the Company is considered
to assume or take subject to under Section 752 of the Code), and
(iii) allocations to that Member of Net Profit (or items thereof) and any items
in the nature of income or gain that are specially allocated to such Member
pursuant to Section 5.04(b), and shall be decreased by (w) the amount of money
distributed to that Member by the Company, (x) the Book Value of property
distributed to that Member by the Company (net of liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under Section 752 of the Code), and (y) allocations to that Member of Net Losses
(or items thereof) or other items in the nature of deductions or losses that are
specially allocated to such Member pursuant to Section 5.04(b). A Member who has
more than one Membership Interest shall have a single Capital Account that
reflects all such Membership Interests, regardless of the class of Membership
Interests owned by such Member and regardless of the time or manner in which
such Membership Interests were acquired. Upon the Disposition of all or a
portion of a Membership Interest, the Capital Account of the Disposing Member
that is attributable to such Membership Interest shall carry over to the
Assignee in accordance with the provisions of Treasury Regulation Section
1.704-1(b)(2)(iv)(l).
(b)    This Section 4.08 is intended to comply with the capital account
maintenance provisions of Treasury Regulations Section 1.704-1(b)(2)(iv) and
will be applied and interpreted in accordance with such regulations.

ARTICLE 5
DISTRIBUTIONS AND ALLOCATIONS

5.01    Monthly Cash Distributions. Except as provided in this Article 5, within
thirty (30) days following the end of each month, the Managing Member shall
determine the amount of Available Cash with respect to such month, and all such
Available Cash with respect to such month shall, to the extent legally
permitted, including pursuant to Section 18-607 of the Act, be distributed


38
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







to the holders of Class A Units and the holders of Class B Units, as applicable,
in immediately available funds within thirty (30) days following the end of such
month (the date of payment of any such distribution, a “Distribution Date”) as
set forth below.
(a)    For any Distribution Date occurring from and after the Effective Date,
but prior to the earlier of November 13, 2024, and the Flip Date, Available Cash
shall be distributed (i) ninety-nine percent (99%) to the holders of Class A
Units, pro rata in accordance with their respective Class A Percentage
Interests, and (ii) one percent (1%) to the holders of Class B Units, pro rata
in accordance with their respective Class B Percentage Interests.
(b)    Subject to Section 5.01(c), for any Distribution Date occurring during
the Distribution Adjustment Period, Available Cash shall be distributed (i) one
percent (1%) to the holders of Class A Units, pro rata in accordance with their
respective Class A Percentage Interests, and (ii) ninety-nine percent (99%) to
the holders of Class B Units, pro rata in accordance with their respective Class
B Percentage Interests; provided, however, that if, NEP Member (or its permitted
assignees) has purchased, pursuant to one or more exercises of the Call Option,
NEP Change of Control Option, or Class B COC Option, an aggregate of twenty-five
percent (25%) or more of the number of Class B Units outstanding on the
Effective Date on or prior to any given Distribution Date that occurs during the
Distribution Adjustment Period (the “25% Condition”), then distributions of
Available Cash shall be distributed on such Distribution Date (and on each
succeeding Distribution Date within the Distribution Adjustment Period) in the
same proportions as set forth in Section 5.01(a).
(c)    For any Distribution Date occurring from and after the Flip Date,
Available Cash shall be distributed (i) one percent (1%) to the holders of Class
A Units, pro rata in accordance with their respective Class A Percentage
Interests, and (ii) ninety-nine percent (99%) to the holders of Class B Units,
pro rata in accordance with their respective Class B Percentage Interests.
(d)    The aggregate number of Class B Units acquired by NEP Member (or its
permitted assignees) pursuant to one or more exercises of the Call Option, NEP
Change of Control Option, or Class B COC Option shall be measured separately on
each Distribution Date. If, on any Distribution Date, NEP Class B Parties hold
Class B Units, each such Person shall be entitled to receive its proportionate
share of all distributions made to holders of Class B Units pursuant to this
Section 5.01 in accordance with its Class B Percentage Interest in effect as of
such Distribution Date.

5.02    Distributions of Amounts Other than Available Cash.
(a)    The Managing Member shall determine the amount of any Sale Proceeds and
Bankruptcy Recoveries received by the Company from time to time and, to the
extent legally permitted, including pursuant to Section 18-607 of the Act, shall
distribute any such amounts in immediately available funds, within thirty (30)
days following the end of the month in which any such amounts are received by
the Company, to the holders of Class A Units and Class B Units, (i) if prior to
a Distribution Adjustment Date, pro rata in accordance with their respective
Unreturned Contribution Percentages as of the date of such distribution until
each Member’s Unreturned Contribution equals zero dollars ($0), and thereafter
in accordance with the allocations of available


39
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







proceeds provided under Sections 5.03(c) and Section 5.03(d), and (ii) if on or
after a Distribution Adjustment Date, in accordance with the allocations of
Available Cash provided under Section 5.01, as applicable.
(b)    The Managing Member shall determine the amount of any payment of a
Purchase Price Adjustment received by the Company from time to time and, to the
extent legally permitted, including pursuant to Section 18-607 of the Act, shall
distribute any such amounts in immediately available funds, within thirty (30)
days following the end of the month in which any such amounts are received by
the Company, to the holders of Class A Units, pro rata in accordance with their
respective Class A Percentage Interests.

5.03    Distributions on Dissolution and Winding-Up. Upon a Dissolution Event,
all available proceeds distributable to the Members as determined under Section
12.02 shall be distributed in the following order: (a) first, to each Member pro
rata in accordance with the positive balance, if any, of such Member’s Capital
Account (determined without regard to the allocations made pursuant to Section
12.02(b)), until each Member has received such positive balance, (b) second, to
each Member based upon its respective Unreturned Contribution Percentage until
the amount distributed to such Member, together with any amounts distributed
pursuant to clause (a) of this Section 5.03, equals the aggregate Unreturned
Contribution of such Member; (c) third, to the Class B Members (including, for
the avoidance of doubt, NEP Class B Parties), pro rata in accordance with their
respective Class B Percentage Interests, until such Class B Members have
received distributions that results in an Internal Rate of Return to such Class
B Members, together with any amounts distributed pursuant to clause (a) and
clause (b) of this Section 5.03, measured from the Effective Date to the date of
dissolution, of eleven percent (11%); provided, however, that the aggregate
amount of distributions made to Class B Members other than the NEP Class B
Parties pursuant to this clause (c) shall be reduced by an amount equal to (i)
four percent (4%) of the total amount that would otherwise be distributed to
such Class B Members pursuant to this clause (c), minus (ii) the aggregate
amount of any reductions in the Call Option Purchase Price, Change of Control
Purchase Price, or Class B COC Purchase Price provided to Class B Members
pursuant to Section 7.02(e), Section 7.03(b)(iv) through Section 7.03(b)(vi), or
Section 7.04(b)(iv) through Section 7.04(b)(vi), respectively, to the extent
such amount is greater than zero; and (d) fourth, any and all remaining proceeds
after payment of the amounts specified in clauses (a), (b), and (c) of this
Section 5.03, to the Class A Members, pro rata in accordance with their
respective Class A Percentage Interests. Notwithstanding anything in the
preceding sentence to the contrary, any amounts otherwise distributable to the
Class B Members pursuant to clause (b) or clause (c) of this Section 5.03 shall
instead be distributed to the Class A Members, pro rata in accordance with their
proportionate interest in the outstanding Class A Units, to the extent necessary
to ensure that the aggregate amount distributable to the Class B Members
pursuant to such clauses does not cause the total proceeds distributable to such
Class B Members (as determined under Section 12.02) pursuant to this Section
5.03 to exceed ninety-nine percent (99%) of such proceeds.

5.04    Allocations. (a) For purposes of maintaining the Capital Accounts
pursuant to Section 4.08, except as provided in Section 5.04(b) or Section
12.02(b), for each Fiscal Year or other applicable period, including any
Distribution Adjustment Allocation Period, the Net Profits


40
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







and Net Loss of the Company, including each item of income, gain, loss, credit,
and deduction, shall be allocated among the Members as follows:
(i)    for the period from the Effective Date up to the first Distribution
Adjustment Date and, if applicable, for any subsequent period during which
Available Cash is required, pursuant to Section 5.01(b), to be distributed in
the same proportions as set forth in Section 5.01(a) (any such period, a “99%
Period”), ninety-nine percent (99%) in the aggregate to the Class A Members, pro
rata in accordance with their respective Class A Percentage Interests, and one
percent (1%) in the aggregate to the Class B Members, pro rata in accordance
with their respective Class B Percentage Interests; and
(ii)    for all periods beginning after a Distribution Adjustment Date, except
any 99% Period, one percent (1%) in the aggregate to the Class A Members, pro
rata in accordance with their respective Class A Percentage Interests, and
ninety-nine percent (99%) in the aggregate to the Class B Members, pro rata in
accordance with their respective Class B Percentage Interests.
The Managing Member may adopt any reasonable measures, conventions, and
assumptions to give effect to the allocations required by this Section 5.04 for
any Distribution Adjustment Allocation Period.
(b)    Notwithstanding anything to the contrary in Section 5.04(a):
(i)    Nonrecourse Deductions shall be allocated to the Members in the same
proportions as the allocations of Net Profits and Net Loss were made for the
Fiscal Year or other applicable period pursuant to Section 5.04(a).
(ii)    Member Nonrecourse Deductions attributable to Member Nonrecourse Debt
shall be allocated to the Members bearing the Economic Risk of Loss for such
Member Nonrecourse Debt as determined under Treasury Regulation Section
1.704-2(b)(4). If more than one Member bears the Economic Risk of Loss for such
Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such
Member Nonrecourse Debt shall be allocated among the Members according to the
ratio in which they bear the Economic Risk of Loss. This Section 5.04(b)(ii) is
intended to comply with the provisions of Treasury Regulation Section 1.704-2(i)
and shall be interpreted consistently therewith.
(iii)    Notwithstanding any other provision hereof to the contrary, if there is
a net decrease in Minimum Gain for an allocation period (or if there was a net
decrease in Minimum Gain for a prior allocation period and the Company did not
have sufficient amounts of income and gain during prior periods to allocate
among the Members under this Section 5.04(b)(iii)), items of income and gain
shall be allocated to each Member in an amount equal to such Member’s share of
the net decrease in such Minimum Gain (as determined pursuant to Treasury
Regulation Section 1.704-2(g)(2)). This Section 5.04(b)(iii) is intended to
constitute a minimum gain chargeback under Treasury Regulation Section
1.704-2(f) and shall be interpreted consistently therewith.


41
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(iv)    Notwithstanding any provision hereof to the contrary except
Section 5.04(b)(iii) (dealing with Minimum Gain), if there is a net decrease in
Member Nonrecourse Debt Minimum Gain for an allocation period (or if there was a
net decrease in Member Nonrecourse Debt Minimum Gain for a prior allocation
period and the Company did not have sufficient amounts of income and gain during
prior periods to allocate among the Members under this Section 5.04(b)(iv)),
items of income and gain shall be allocated to each Member in an amount equal to
such Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain
(as determined pursuant to Treasury Regulation Section 1.704-2(i)(4)). This
Section 5.04(b)(iv) is intended to constitute a partner nonrecourse debt minimum
gain chargeback under Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(v)    Notwithstanding any provision hereof to the contrary except Section
5.04(b)(i) and Section 5.04(b)(ii), no losses or other items of expense shall be
allocated to any Member to the extent that such allocation would cause such
Member to have a deficit Capital Account balance (or increase any existing
deficit Capital Account balance) at the end of the allocation period in excess
of the amount such Member is required to restore pursuant to Section
12.02(a)(iv). All losses and other items expense in excess of the limitation set
forth in this Section 5.04(b)(v) shall be allocated to the Members who do not
have a deficit Capital Account balances in excess of the amount such Member is
required to restore pursuant to Section 12.02(a)(iv) in proportion to their
relative positive Capital Accounts but only to the extent that such losses and
other items of expense do not cause any such Member to have a deficit Capital
Account balance in excess of the amount such Member is required to restore
pursuant to Section 12.02(a)(iv).
(vi)    If any Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5), or (6) resulting in a Capital Account deficit for
such Member in excess of the amount such Member is required to restore pursuant
to Section 12.02(a)(iv), items of income and gain will be specially allocated to
such Member in any amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations, such Capital Account deficit of the Member
as quickly as possible; provided, however, that an allocation pursuant to this
Section 5.04(b)(vi) shall be made only if and to the extent that such Member
would have a deficit Capital Account balance in excess of the amount such Member
is required to restore pursuant to Section 12.02(a)(iv) after all other
allocations provided for in this Article 5 have been tentatively made as if this
Section 5.04(b)(vi) were not in this Agreement. The items of income or gain to
be allocated will be determined in accordance with Treasury Regulations Section
1.704-1(b)(2)(ii)(d). This subsection (vi) is intended to comply with Treasury
Regulations Section 1.704-1(b)(2)(ii)(d) and will be applied and interpreted in
accordance with such Regulations.
(vii)    The allocations set forth in Section 5.04(b)(i) through
Section 5.04(b)(vi) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Treasury Regulation Sections 1.704-1(b) and 1.704-2. The
Regulatory Allocations may not be consistent with the manner in which the
Members intend to distribute the cash of the


42
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Company or allocate Company income or loss. Accordingly, the Managing Member is
hereby authorized to allocate items of income, gain, loss, and deduction to the
Members so as to prevent the Regulatory Allocations from distorting the manner
in which cash is distributed among the Members. In general, the Members
anticipate that this will be accomplished by specially allocating other items of
income, gain, loss and deduction to the Members so that, to the extent possible,
the net amount of such allocations and the Regulatory Allocations to the Members
shall be equal to the net amount that would have been allocated among the
Members if the Regulatory Allocations had not occurred. However, the Managing
Member shall have discretion to accomplish this result in any reasonable manner,
and in exercising this discretion, the Managing Member shall take into account
future Regulatory Allocations under Section 5.04(b) that, although not yet made,
are likely to offset other Regulatory Allocations previously made thereunder.
(c)    To the maximum extent possible, except as otherwise provided in this
Section 5.04(c), all items of Company income, gain, loss, and deduction for
federal income tax purposes shall be allocated among the Members for such
purposes in the same manner in which the corresponding items computed for
Capital Account purposes are allocated pursuant to Section 5.04(a) and Section
5.04(b). Income, gain, loss, and deduction with respect to property contributed
to the Company by a Member or revalued pursuant to clause (b) of the definition
of “Book Value” shall be allocated among the Members in a manner that take into
account the variation between the adjusted tax basis of such property and its
Book Value as required by Section 704(c) of the Code and Treasury Regulation
Section 1.704-1(b)(4)(i).

5.05    Varying Interests. All items of income, gain, loss, deduction, or credit
shall be allocated, and all distributions shall be made, to the Persons shown on
the records of the Company to have been Members as of the last day of the period
for which the allocation or distribution is to be made. Notwithstanding the
foregoing, in the event a Member Disposes of a Membership Interest during a
Fiscal Year, the Net Profits or Net Loss of the Company, and each item of
income, gain, loss, credit, and deduction, allocated to such Member and its
Assignee for such Fiscal Year or other applicable period will be made between
such Member and its Assignee in accordance with Section 706 of the Code using
any convention permitted by Section 706 of the Code and selected by the Managing
Member.

5.06    Amounts Withheld. The Company is authorized to withhold from payments
and distributions to the Members and to pay over to any federal, state, or local
Governmental Authority any amounts required to be so withheld pursuant to the
Code or any provisions of any other applicable Law and shall allocate such
amounts to the Members with respect to which such amounts were withheld. All
amounts withheld pursuant to the Code or any provisions of any other applicable
Law with respect to any payment, distribution, or allocation to the Company or
the Members shall, to the extent properly remitted to the appropriate
Governmental Authority, be treated for all purposes under this Agreement as
amounts paid or distributed pursuant to this Article 5 to the Members with
respect to which such amount was withheld. To the extent operation of the
foregoing provisions of this Section 5.06 would create a negative balance in a
Member’s Capital Account (or increase the amount by which such Capital Account
balance is negative), such Member shall indemnify the other Members and the
Company for such withholding.


43
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








ARTICLE 6
MANAGEMENT

6.01    Management by Managing Member.
(a)    Subject to Section 6.01(b) and Section 6.03, the business and affairs of
the Company shall be managed by the Managing Member, and NEP Member is hereby
appointed by the Members as the initial Managing Member of the Company. Subject
to Section 6.01(b), the Class A Member(s) shall have the right to designate a
successor Managing Member; provided that, in the event that there is more than
one Class A Member, such successor Managing Member shall be selected by the
holders of a majority of the outstanding Class A Units; provided, further, that,
except as provided in Section 6.01(b), the Person appointed to serve as
successor Managing Member must be an Affiliate of NEP.
(b)    At any time from and after a Triggering Event, (i) the Class B Member
Representative shall have the right, but not the obligation, to remove the
Managing Member and designate a successor Managing Member (provided that such
successor Managing Member shall then own Class B Units and, if the GEPIF
Investor or an Affiliate of the GEPIF Investor then owns Class B Units, shall be
the GEPIF Investor or an Affiliate of the GEPIF Investor) and (ii) such
successor Managing Member shall manage the business and affairs of the Company
pursuant to the terms of this Agreement (subject to Section 6.03) and,
notwithstanding anything in this Agreement to the contrary, shall have the right
to cause the Company to terminate any Affiliate Transaction then in effect.
Notwithstanding the foregoing, in the event that NEP Member (or its Affiliate)
is the operator of record of the Project at the Federal Energy Regulatory
Commission (or any successor Governmental Authority) at the time a Triggering
Event resulting from a Major NEP Default occurs, so long as any amounts remain
outstanding under the Term Loan Agreement, the Class B Member Representative
shall not remove the NEP Member (or its Affiliate) as the operator of record of
the Project until such time as the Class B Member Representative, at its
discretion, replaces NEP Member (or its Affiliate) as the operator of record of
the Project with another Person who has sufficient experience, financial
capability and other qualifications to operate the Project that is approved by
the Required Lenders (as defined in the Term Loan Agreement).
(c)    Except as provided in Section 6.03, Section 6.04, or as otherwise
expressly provided herein, the Managing Member shall have full and exclusive
power and authority on behalf of the Company to conduct, direct, and exercise
control over all activities of the Company, to manage and administer the
business and affairs of the Company, and to do or cause to be done any and all
acts considered by the Managing Member to be necessary or appropriate to conduct
the business of the Company, including the authority to bind the Company in
making contracts and incurring obligations in the Company’s name in the course
of the Company’s business, without the need for approval by or any other consent
from any other Member. Except to the extent that a Member is also the Managing
Member or authority is delegated from the Managing Member to such Member, no
Member will have any authority to bind the Company or to transact any business
for the Company. The Managing Member may delegate to one or more Persons all or
any part of its power and authority as Managing Member hereunder, including,
subject to Section 6.03(q) and Section 6.04, pursuant to any management services
agreement the Company may enter into with any Affiliate of the


44
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Company, except for such power and authority with respect to Major Decisions or
other matters expressly requiring a vote by or consent of the Members pursuant
to this Agreement, which will be expressly retained by the Members.

6.02    Standard of Care.
(a)    Except for those duties expressly set forth in this Agreement, to the
fullest extent permitted by Section 18-1101(c) of the Act, neither the Managing
Member nor any other Member shall have any duties or liabilities, including
fiduciary duties, to the Company or any other Member, and the provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities, including fiduciary duties, of the Managing Member or any other
Member otherwise existing at Law or in equity, are agreed by the Members to
modify, to such extent, such duties and liabilities of the Managing Member and
such other Members. Notwithstanding the foregoing, nothing herein shall
eliminate or limit (i) the express contractual provisions set forth herein or
(ii) the implied contractual covenant of good faith and fair dealing.
(b)    Each Member acknowledges its express intent, and agrees with each other
Member for the mutual benefit of all the Members, that, except as expressly set
forth in this Agreement:
(i)    to the fullest extent permitted by applicable Law, no Member, in its
capacity as Member, nor any of such Member’s or any of its Affiliates’
respective directors, officers, stockholders, managers, members, partners,
employees, or agents shall have any fiduciary duty to the Company, any other
Member, or any other Person in connection with the business and affairs of the
Company or any consent or approval given or withheld pursuant to this Agreement;
provided, however, that nothing herein shall eliminate the implied contractual
covenant of good faith and fair dealing; and
(ii)    the provisions of this Section 6.02 will apply for the benefit of each
Member, and no standard of care, duty, or other legal restriction or theory of
liability shall limit or modify the right of any Member to vote in the manner
determined by such Member in its sole and absolute discretion, with or without
cause, subject to such conditions as it shall deem appropriate, and without
taking into account the interests of, and without incurring liability to, the
Company, any other Member, or any officer or employee of the Company.
(c)    To the maximum extent permitted by applicable Law but except as expressly
set forth in this Agreement, each Member hereby releases and forever discharges
each other Member and its Affiliates from all liabilities that such other Member
or its Affiliates might owe, under the Act or otherwise, to the Company, the
releasing Member, or its Affiliates on the ground that any decision of such
other Member to grant or withhold any vote, consent, or approval constituted the
breach or violation of any standard of care, any fiduciary duty, or any other
legal restriction or theory of liability applicable to such other Member or its
Affiliates; provided, however, that nothing herein shall eliminate any Member’s
liability for any act or omission that constitutes a bad faith violation of the
implied contractual covenant of good faith and fair dealing. Notwithstanding
anything in this Agreement to the contrary, nothing in this Section 6.02 shall
limit or waive any claims against, actions, rights to sue, other remedies, or
other recourse of the Company, any Member,


45
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







or any other Person may have against any Member for a breach of contract claim
relating to any binding agreement, including this Agreement.
(d)    Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, whenever the Managing Member makes a determination or takes or
declines to take (or causes or permits a subsidiary of the Company to take or
decline to take) any other action, in its capacity as such as opposed to in its
individual capacity, then, unless another express standard is provided for in
this Agreement, the Managing Member shall make such determination or take or
decline to take (or cause or permit a subsidiary of the Company to take or
decline to take) such other action in good faith and shall not be subject to any
other or different standards (including fiduciary standards) imposed by this
Agreement. A determination or other action or inaction will conclusively be
deemed to be in “good faith” for all purposes of this Agreement, if the Managing
Member in making such determination or taking or declining to take (or causing
or permitting a subsidiary of the Company to take or decline to take) such other
action (i) reasonably believes that the determination or other action or
inaction is in the best interests of the Company and its subsidiaries and
(ii) does not take or decline to take (or cause or permit a subsidiary of the
Company to take or decline to take) such action with intent to benefit any other
business now owned or hereafter acquired by the Managing Member or any of its
Affiliates to the detriment of the Company and its subsidiaries.
(e)    Without limiting the foregoing, the Managing Member shall, and shall
carry out its obligations hereunder, in accordance with all Laws and
requirements of this Agreement.

6.03    Major Decisions. The Company and its subsidiaries shall not, and the
Managing Member shall cause the Company and its subsidiaries not to, take any
action (including by the exercise or non-exercise of the Company’s direct or
indirect approval rights in any other entity in which the Company directly or
indirectly owns an interest) under this Section 6.03 (collectively, the “Major
Decisions”) without having first obtained Class B Member Approval (which
consent, except as may be expressly provided below in this Section 6.03, may be
withheld by such holders in their sole discretion); provided, however, that if
the Managing Member is removed by the Class B Member Representative and a
successor Managing Member is designated, each pursuant to and in accordance with
Section 6.01(b), then (y) so long as the Managing Member was not removed
pursuant to Section 6.01(b) as a result of a Major NEP Default, each Major
Decision shall require the approval of NEP Member (which consent, except as may
be expressly provided below in this Section 6.03, may be withheld by the NEP
Member in its sole discretion), except that the approval of NEP Member shall not
be required for any Major Decision set forth in clauses (d), (f) (unless the
applicable action would disproportionately adversely affect any Class A Member’s
rights under this Agreement (as compared to other Members)), (i) (but only with
respect to Encumbrances (and Dispositions upon foreclosure thereon) in
connection with Indebtedness), (j) (unless the applicable action would
disproportionately adversely affect any Class A Member’s rights under this
Agreement (as compared to other Members)), or (k) (but only with respect to
Expansions) of this Section 6.03; provided that, from and after the tenth (10th)
anniversary of the Effective Date, and solely in connection with any Liquidity
Event, the approval of NEP Member shall not be required for any Major Decision
set forth in clause (a) (other than amendments or waivers that
disproportionately adversely affect any Class A Member’s rights under this
Agreement (as compared to other Members)) or clauses (e), (i), or (l) of this
Section 6.03) and (z) if the Managing Member was removed pursuant


46
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







to Section 6.01(b) as a result of a Major NEP Default, then the approval of the
NEP Member shall not be required for any Major Decision, other than the Major
Decisions set forth in clause (a) (but only those amendments or waivers that
disproportionately adversely affect any Class A Member’s rights under this
Agreement (as compared to other Members)), clauses (b), (c), (f) (but only if
the applicable action would disproportionately adversely affect any Class A
Member’s rights under this Agreement (as compared to other Members)), (e), (g),
(k) (but only with respect to the entrance into a new line of business), (m), or
clause (q) (in each case, which consent may not be unreasonably withheld,
conditioned, or delayed):
(a)    amend or waive any provisions of the Delaware Certificate, this
Agreement, or the organizational documents of any subsidiary of the Company in a
manner that adversely affects the Class B Members’ interest or Class A Members’
interest in the Company or indirect interest in any subsidiary of the Company;
(b)    alter or change the rights, preference, or privileges of the Class B
Units or the Class A Units;
(c)    increase or decrease the authorized or issued number of Class A Units or
Class B Units;
(d)    incur Indebtedness other than (i) the Meade Permitted Indebtedness,
(ii) loans pursuant to Section 4.05, and (iii) any refinancing, restatement,
amendment, supplement, extension, restructuring, or replacement financing for
the Tranche A Facility, Tranche B Facility, or Tranche C Facility prior to the
maturity of the Term Loan Agreement, in each case, having an aggregate principal
balance as of the date thereof in an amount not greater than the outstanding and
unpaid principal on the balance of the Tranche A Facility, Tranche B Facility,
or Tranche C Facility, as applicable, as of the date thereof; provided that the
terms of any such refinancing, restatement, amendment, supplement, extension,
restructuring, or replacement financing shall require the prior written approval
of the Class B Members (which consent shall not be unreasonably withheld,
conditioned, or delayed (it being understood and agreed that such consent shall
not be deemed unreasonably withheld if the terms of any such refinancing,
restatement, amendment, supplement, extension, restructuring, or replacement
financing (A) are not consistent with, and not as favorable to the Company and
its subsidiaries as, the provisions of the Term Loan Agreement or
(B) contemplates or otherwise permits the extraordinary distribution of any
proceeds to any of the Members, or any of their respective Affiliates));
(e)    provide for the payment of any dividend or distribution on, or the
redemption or repurchase of, any equity security of the Company, except as
expressly contemplated by this Agreement;
(f)    authorize or issue any new or additional Class A Units, Class B Units, or
other equity interests of the Company or any of its subsidiaries;
(g)    change the entity form, dissolve, or liquidate the Company or any of its
subsidiaries, or take any voluntary action to become Bankrupt (including any
actions under Article 12 hereof) or agree to become Bankrupt;


47
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(h)    purchase, rent, license, exchange, or otherwise acquire any material
assets;
(i)    Dispose of or Encumber in any transaction or series of related
transactions, (i) any asset that is material to the Company and its subsidiaries
or any assets that, in the aggregate, are material to the Company and its
subsidiaries, other than Encumbrances incurred on the Effective Date in
connection with any Meade Permitted Indebtedness or (ii) any equity interests in
the Company or any of its subsidiaries, other than Dispositions expressly
permitted by Article 7, or otherwise take any action that would result in Sale
Proceeds;
(j)    change any of its distribution policies, enter into any contract that
prohibits or restricts distributions, or create any cash reserves in excess of
the cash reserves permitted in the first sentence of the definition of Available
Cash under this Agreement;
(k)    enter into a new line of business or pursue any Expansion (other than the
Expansion Project);
(l)    enter into, amend, modify, terminate, waive any provision of, or exercise
any rights or remedies under, (i) any contract or any acquisition or divestiture
(including by merger or consolidation), joint venture, or partnership agreement
that is in excess of one million U.S. dollars ($1,000,000) or (ii) any of the
Williams Agreements;
(m)    make or amend any tax election or allocation with respect to the Company
or its subsidiaries in a way that would materially and adversely affect the
Class B Units or Class A Units (including changing the Company’s tax treatment
as a partnership for U.S. federal tax purposes);
(n)    commence, settle, terminate, or fail to pursue any litigation,
proceeding, governmental or regulatory action, or other Claim or dispute
resolution proceeding reasonably expected to involve the payment by the Company
or its subsidiaries of more than one million U.S. dollars ($1,000,000)
individually or five million U.S. dollars ($5,000,000) in the aggregate, or
settle any Claim that materially restricts the business of the Company or any of
its subsidiaries (which consent shall not be unreasonably withheld, conditioned,
or delayed);
(o)    accelerate, delay, defer, or otherwise modify any payments, payables,
receivables, or policies relating to any of the foregoing, other than in the
ordinary course of business consistent with past practice and the policies of
the Company and its subsidiaries (which consent shall not be unreasonably
withheld, conditioned, or delayed);
(p)    adopt or amend any hedging plan or enter into, modify, or terminate any
hedging arrangements outside any agreed hedging plan (which consent shall not be
unreasonably withheld, conditioned, or delayed);
(q)    other than (i) Capital Calls pursuant to Section 4.04(a) in respect of a
Transco Capital Call, (ii) Capital Calls pursuant to Section 4.04(b) or
Section 4.04(c) and (iii) Member loans pursuant to Section 4.05, enter into,
amend, modify, renew, fail to renew, terminate, waive any provision of, or
exercise any rights or remedies under, any Affiliate Transaction that is not on
arm’s


48
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







length terms and in the ordinary course of business (which consent shall not be
unreasonably withheld, conditioned, or delayed); or
(r)    agree to take any of the foregoing actions.

6.04    Affiliate Transactions. Notwithstanding anything to the contrary in this
Agreement, but, without limiting the rights of the Class B Members or NEP
Member, as applicable, to consent pursuant to Section 6.03, the taking of any
action, or failure to take any action, by the Company or any of its subsidiaries
in the Company’s or such subsidiary’s capacity as a party to an Affiliate
Transaction in connection with (a) any amendment, modification, extension,
renewal, election, notice, or consent by the Company or any of its subsidiaries
under any Affiliate Transaction, (b) a breach, default, indemnity, or other
Claim (or alleged breach, default, indemnity, or other Claim) by the Company or
any of its subsidiaries against a counterparty to an Affiliate Transaction or by
a counterparty to an Affiliate Transaction against the Company or any of its
subsidiaries (including a waiver of the breach or default, notice of breach or
default, or notice of termination for breach or default in accordance with the
terms of the Affiliate Transaction), or (c) the enforcement or exercise of, or
failure to enforce or exercise, any of the Company’s or any of its subsidiaries’
rights or remedies in respect to such election, notice, or consent, or breach,
default, indemnity, or other Claim (or alleged breach, default, indemnity, or
other Claim) shall, only after the Class B Members (if NEP Member is the
Managing Member) or NEP Member (if NEP Member has been removed as Managing
Member pursuant to Section 6.01(b)) and the Managing Member cooperate in good
faith to resolve any disputes among them arising out of or in connection with
any of the foregoing, be conducted by or under the direction of the Class B
Member Representative (if NEP Member is the Managing Member) or NEP Member (if
NEP Member has been removed as Managing Member pursuant to Section 6.01(b)), as
applicable, in consultation with the Managing Member, and neither the Company
nor any of its subsidiaries shall, and the Managing Member shall not cause the
Company or any of its subsidiaries to, take or fail to take any actions in
respect of any of the foregoing without the consent of the Class B Member
Representative (if NEP Member is the Managing Member) or NEP Member (if NEP
Member has been removed as Managing Member pursuant to Section 6.01(b)), as
applicable. The advisors, consultants, and other representatives retained by the
Company or any of its subsidiaries in connection with any matter subject to this
Section 6.04 shall be selected by the Class B Member Representative (if NEP
Member is the Managing Member) or NEP Member (if NEP Member has been removed as
Managing Member pursuant to Section 6.01(b)), as applicable, in its reasonable
discretion, and the reasonable, documented out-of-pocket fees, costs, and
expenses of any such advisors, consultants, or representatives so selected by
the Class B Member Representative or NEP Member, as applicable, shall be borne
by the Company.

6.05    Officers. The Managing Member may from time to time as it deems
advisable appoint officers of the Company to act on behalf of the Company and
assign in writing titles (including president, vice president, secretary, and
treasurer) to any such person, and any such assignment of such title shall
constitute the delegation to such person of the authorities and duties that are
normally associated with such title. Each such officer shall hold office until
his successor shall have been duly appointed or until his death, resignation, or
removal. Any such officer may be removed by the Managing Member at any time for
any reason, with or without cause, in its sole discretion. Any new or
replacement officer shall be duly appointed in writing by the Managing


49
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Member. All officers shall serve at the discretion of and subject to the
direction of the Managing Member. The Managing Member shall be responsible for
the actions or inactions of the officers of the Company to the same extent as
the Managing Member would be responsible if such actions and inactions were
taken by the Managing Member. Each person listed below is hereby appointed to
the office set forth opposite such person’s name, to serve until such person’s
successor shall have been duly appointed or until such person’s earlier death,
resignation, or removal:
Name
Title
John W. Ketchum
President
Kathy A. Beilhart
Vice President & Treasurer
Terrell Kirk Crews II
Vice President
Paul I. Cutler
Vice President
Daniel Gerard
Vice President
Mark E. Hickson
Vice President
Michael O’Sullivan
Vice President
Michael Sheehan
Vice President
Melissa A. Plotsky
Secretary
W. Scott Seeley
Assistant Secretary
Aldo Portales
Assistant Treasurer
Amanda M. Finnis
Assistant Treasurer
Joseph Balzano
Assistant Treasurer
 
 


6.06    Business Opportunities.
(a)    Except with respect to Expansions, each Member, including the Managing
Member, and each Affiliate of a Member may engage in and possess interests in
business ventures of any and every type and description, independently or with
others, including ones in competition with the Company, with no obligation to
offer to the Company, any other Member, or any Affiliate of another Member the
right to participate therein. Subject to Section 6.03(q), the Company may
transact business with any Member or Affiliate thereof, and no Affiliate of a
Member shall be restricted in its right to conduct, individually or jointly with
others, for its own account any business activities. No Member or its Affiliates
shall have any duty or obligation, express or implied, fiduciary or otherwise,
to account to, or to share the results or profits of such business activities
with, the Company, any other Member, or any Affiliate of any other Member, by
reason of such business activities. The provisions of this Section 6.06
constitute an agreement to modify or eliminate, as applicable, fiduciary duties
pursuant to the provisions of Section 18-1101 of the Act.
(b)    In furtherance of the foregoing, but subject to Section 6.03, each
Member:
(i)    renounces in advance each and every interest or expectancy it or any of
its Affiliates might be considered to have under the Act, at common law or in
equity, by reason of its membership in the Company in any business opportunity,
or in any opportunity


50
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







to participate in any business opportunity, in any business or industry in which
any other Member or its Affiliates now or in the future engages, that is
presented to the Company, to any other Member, to any of their respective
Affiliates, or to any present or future partner, member, director, officer,
manager, supervisor, employee, agent, or representative of the Company or of any
other Member or any of their respective Affiliates; and
(ii)    waives and consents to the elimination of any fiduciary or other duty,
including any duty of loyalty, that any other Member or any of its Affiliates
might be considered to owe to the waiving Member, at common law or in equity, by
reason of the waiving Member’s membership in the Company, to offer to the
Company or the waiving Member or any of its Affiliates any such business
opportunity, or in any such opportunity to participate in any such business
opportunity.
(c)    The Company:
(i)    renounces in advance each and every interest or expectancy it might be
considered to have under the Act, at common law, or in any business opportunity,
or in any opportunity to participate in any business opportunity, in any
business or industry in which any Member or any of its Affiliates now or in the
future engages, which is presented to such Member or any of its Affiliates or to
any present or future partner, member, director, officer, manager, supervisor,
employee, agent, or representative of such Member or any of its Affiliates; and
(ii)    waives and consents to the elimination of any fiduciary or other duty,
including any duty of loyalty, that any Member or any of its Affiliates might be
considered to owe to the Company, at common law or in equity, by reason of such
Member’s membership in the Company, to offer to the Company any such business
opportunity, or in any such opportunity to participate in any such business
opportunity.

6.07    Insurance Coverage. The Managing Member shall cause the Company to
acquire and maintain casualty, general liability (including product liability),
property damage, and other types of insurance as the Managing Member may deem
necessary or appropriate in its reasonable discretion and as is consistent with
applicable industry standards for the industry in which the Company and its
subsidiaries operate, or as otherwise maintained by, or required to be
maintained by, the Company and its subsidiaries in connection with the business
of the Company and its subsidiaries (it being understood and agreed that Transco
is required to carry and maintain insurance on the Project pursuant to the Meade
Construction and Ownership Agreement such that the Managing Member shall not be
required to cause the Company to carry or maintain any such insurance policy so
long as Transco is so carrying and maintaining such insurance).

6.08    Exculpation and Indemnification.
(a)    To the fullest extent permitted by Law, each Member (including the
Managing Member), each present and former officer of the Company, and each
present and former Affiliate of a Member, and each of their respective present
and former officers, directors, stockholders, partners, members, managers,
employees, Affiliates, representatives, and agents, and their


51
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







respective successors, heirs, and legal and personal representatives (each, a
“Covered Person”) shall have no liability to the Company, any Member, or any
other Person and is hereby exculpated from any liability arising out of or
relating to the Company, its business, assets, properties, subsidiaries, or
liabilities or any act or omission performed or omitted by such Covered Person
in relation thereto; provided, however, that the foregoing shall not eliminate
any Covered Person from liability resulting from fraud, gross negligence, or the
willful misconduct of such Covered Person, a breach of the express provisions
this Agreement, or a bad faith breach of the implied contractual covenant of
good faith and fair dealing. Notwithstanding the foregoing, nothing in this
Section 6.08 shall be deemed to impose fiduciary duties on any Member or
otherwise modify or limit the standard of care set forth in Section 6.02.
(b)    To the fullest extent permitted by Law, the Company shall indemnify and
hold harmless each Covered Person from and against any and all Claims in which
such Covered Person may be involved, or threatened to be involved, as a party or
otherwise, arising out of or relating to the Company, its business, assets,
properties, subsidiaries, or liabilities or any act or omission performed or
omitted by such Covered Person in relation thereto; provided, however, that no
Covered Person shall be entitled to indemnification under this Section 6.08(b)
with respect to any Claim to the extent (i) resulting from fraud, gross
negligence, or the willful misconduct of such Covered Person, a breach of the
express provisions of this Agreement, or a bad faith breach of the implied
contractual covenant of good faith and fair dealing or (ii) initiated by such
Covered Person unless such Claim (or part thereof) (A) was brought to enforce
such Person’s rights to indemnification hereunder or (B) was authorized or
consented to by the Managing Member in connection with Claims brought against
such Covered Person by Persons that are not the Company (or any of its
subsidiaries) or Affiliates of the Company or any of its subsidiaries. Expenses
incurred by a Covered Person in defending any Claim shall be paid by or on
behalf of the Company in advance of the final disposition of such Claim upon
receipt by the Company of an undertaking by or on behalf of such Covered Person
to repay such amount if it shall be ultimately determined that such Covered
Person is not entitled to be indemnified by the Company as authorized by this
Section 6.08(b).
(c)    The Company acknowledges and agrees that the obligation of the Company
under this Agreement to indemnify or advance expenses to any Covered Person for
the matters covered hereby shall be the primary source of indemnification and
advancement for such Covered Person in connection therewith, and any obligation
on the part of any other indemnitor under any other agreement to indemnity or
advance expenses to such Covered Person shall be secondary to the Company’s
obligation and shall be reduced by any amount that such Covered Person may
collect as indemnification or advancement from the Company. Subject to the
foregoing, the Company shall be subrogated to the rights of such Covered Person
against, and shall be entitled to seek contribution from, any third party,
including any insurance company, that is not an Affiliate of any Member (or any
insurance policy covering such Member or its Affiliates) to recover the amount
of such indemnification (or such portion thereof as to which the Company shall
be entitled to contribution) after the Covered Person shall have been fully and
completely indemnified (whether pursuant to this Agreement or otherwise) in
respect of the Claim which gave rise to such indemnification. Any such Covered
Person shall fully cooperate with the Company, at the


52
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Company’s expense, in its efforts to enforce against any such third party the
rights to which it is so subrogated.
(d)    The Company, as an indemnifying party from time to time, agrees that, to
the fullest extent permitted by applicable Law, its obligation to indemnify
Covered Persons under this Agreement shall apply to any amounts expended by any
other indemnitor under any other agreement in respect of indemnification or
advancement of expenses to any Covered Person in connection with any Claims to
the extent such amounts extended by such other indemnitor are on account of any
unpaid indemnity amounts hereunder.
(e)    The right of any Covered Person to the indemnification provided herein is
cumulative of, and in addition to, any and all rights to which such Covered
Person may otherwise be entitled by contract or as a matter of Law or equity,
and extend to such Covered Person’s successors, assigns, and legal
representatives.
(f)    If this Section 6.08 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction or properly constituted
arbitration panel, then the Company shall nonetheless, to the fullest extent
permitted by applicable Law, indemnify and hold harmless each Person entitled to
be indemnified pursuant to this Section 6.08 as to liabilities to the full
extent permitted by any applicable portion of this Section 6.08 that shall not
have been invalidated.

6.09    Credit Support.
(a)    NEP shall and shall cause its applicable Affiliates to (i) maintain in
full force and effect, to the extent and for such period of time and in such
amount as is required by the Term Loan Agreement, (ii) perform all of its
obligations under or in respect of, and (iii) pay all related fees in connection
with, each of (A) the Tranche A Credit Support, (B) the Tranche B Credit
Support, and (C) the Tranche C Credit Support.
(b)    In the event that any refinancing, restatement, amendment, supplement,
extension, restructuring, or replacement financing of all or any of the Tranche
A Facility, Tranche B Facility, or Tranche C Facility permitted pursuant to
Section 6.03(d) (a “Permitted Refinancing”) would not generate sufficient
proceeds to repay in full the amounts due under the Tranche A Facility, Tranche
B Facility and/or the Tranche C Facility, as the case may be, upon the
cancellation and return of the Tranche A Credit Support, the Tranche B Credit
Support, and/or the Tranche C Credit Support, as applicable, NEP agrees to
contribute an amount to the repayment of the Tranche A Facility, the Tranche B
Facility, and/or the Tranche C Facility, as the case may be, up to but not
exceeding the amount of the Tranche A Credit Support, the Tranche B Credit
Support, and/or the Tranche Credit Support, so cancelled and returned, so as to
permit the consummation of such Permitted Refinancing.
(c)    In the event that (i) NEP fails to perform or fulfill its obligations
under this Section 6.09, (ii) an Event of Default (as defined in the Term Loan
Agreement) occurs (or would have occurred but for the taking of any Class B Cure
Actions) in respect of (x) any failure to provide, maintain or comply with any
Tranche A Credit Support, Tranche B Credit Support, or Tranche C Credit Support
(or with the requirements of the Financing Documents in respect of such Tranche


53
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







A Credit Support, Tranche B Credit Support, or Tranche C Credit Support) or (y)
any failure to replace any Tranche A Credit Support, Tranche B Credit Support,
or Tranche C Credit Support in accordance with the Financing Documents to the
extent such credit support no longer satisfies the requirements of or is
otherwise required to be replaced by the terms of such Financing Documents, or
(iii) an Event of Default (as defined in the Term Loan Agreement) occurs (or
would have occurred but for the taking of any Class B Cure Actions) under
Section 7.01(m)(iii) or Section 7.01(s) of the Term Loan Agreement that is not
cured in accordance with the terms of the Term Loan Agreement (any of the events
described in clauses (i), (ii), or (iii), a “Credit Support Default”), the Class
B Member Representative shall have the right, but not the obligation, to (A)
exercise its remedies pursuant to Section 4.05, (B) provide (or cause any of its
Affiliates to provide) credit support in lieu of the Tranche A Credit Support,
the Tranche B Credit Support, or the Tranche C Credit Support, as applicable, or
provide other credit support, or otherwise take any action, to attempt to cure,
prevent, or mitigate any event of default and (C) exercise all other rights and
remedies available to it or the Company or its subsidiaries under the Term Loan
Agreement, including, for the avoidance of doubt, the right to buyout or prepay
the Tranche A Facility, the Tranche B Facility, or the Tranche C Facility, as
applicable (any of the foregoing actions in subclauses (A) through (C) and the
actions in the following sentence, the “Class B Cure Actions”). Notwithstanding
the foregoing, in the event that any default occurs under the Term Loan
Agreement that with notice or passage of time or both would result in an Event
of Default (as defined in the Term Loan Agreement) and NEP fails to take such
actions as are necessary to avoid such event becoming an Event of Default (as
defined in the Term Loan Agreement), the Class B Member Representative shall
have the right, but not the obligation, to take any Class B Cure Actions.

ARTICLE 7
TRANSFERS AND TRANSFER RESTRICTIONS

7.01    General Restrictions on Transfers.
(a)    Except as otherwise provided in this Article 7, and other than
Dispositions by a Member to one or more of its Affiliates, Affiliated Funds, and
Affiliated Investment Vehicles, (i) for so long as any Class B Units remain
outstanding (other than Class B Units held by NEP Class B Parties), NEP Member
and its Affiliates holding Class A Units or Class B Units may not Dispose of all
or any portion of their Class A Units or Class B Units without Class B Member
Approval; and (ii) no Class B Member (other than NEP Member and its Affiliates
holding Class B Units, which shall be subject to clause (i) of this Section
7.01) may Dispose of all or any portion of its Class B Units prior to the third
(3rd) anniversary of the Effective Date without the prior written consent of NEP
Member; provided, however, that (1) each Class A Member shall be permitted to
Encumber all or a portion of its Membership Interest in, and distributions with
respect to, its Class A Units or Class B Units in connection with a Class A
Permitted Loan Financing, and each Member agrees to provide reasonable
cooperation in connection therewith (it being agreed by the Members that any
foreclosure under such Class A Permitted Loan Financing on pledged Class A Units
or Class B Units shall not be deemed to violate this Section 7.01(a)); (2) from
and after a Triggering Event, each Class B Member shall be permitted to Dispose
of its Class B Units without the written consent of the NEP Member (provided,
however, that, if the Triggering Event occurred prior to May 13, 2026, no
Disposition to an Excluded Party shall be permitted without the written consent
of NEP


54
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Member); (3) at any time from and after the third (3rd) anniversary of the
Effective Date but prior to May 13, 2026, each of the Class B Members (other
than NEP Member and its Affiliates holding Class B Units) may freely Dispose of
all or any portion of its Class B Units to any Person, other than an Excluded
Party, without the consent of NEP Member, but only to the extent that, prior to
the date of such Class B Member’s delivery of a Disposition Notice (as defined
below) with respect to such Disposition of Class B Units, such Class B Member
has not received a then pending Call Option Notice or Class B COC Notice with
respect to the Class B Units held by such Class B Member (in which event, such
Class B Member shall be permitted to Dispose of only such number of its Class B
Units as is not subject to such Call Option Notice or Class B COC Notice, as
applicable); and (4) at any time on or after May 13, 2026, each of the Class B
Members (other than NEP Member and its Affiliates holding Class B Units) may
freely Dispose of all or any portion of its Class B Units to any Person without
the consent of NEP Member, subject, in the case of clause (4), to
Section 7.01(c). Each Member agrees that it shall provide the Managing Member
and the other Members with prior written notice of any proposed Disposition or
Encumbrances of its Membership Interests (a “Disposition Notice”). Any attempted
Disposition or Encumbrance of a Membership Interest other than in strict
accordance with this Article 7 shall be, and is hereby declared, null and void
ab initio.
(b)    An Assignee may be admitted to the Company as a Member, with the
Membership Interest so Disposed of to such Assignee, only if such Disposition is
effected in accordance with Section 7.01(a) and, if applicable, Section 7.02 or
Section 7.03. In addition to the requirements set forth in Section 7.01(a), any
admission of an Assignee as a Member shall also be subject to the following
requirements, and such Disposition (and admission, if applicable) shall not be
effective unless such requirements are complied with; provided that the Managing
Member, in its sole and absolute discretion, may waive any of the following
requirements:
(i)    Disposition Documents. The following documents must be delivered to the
Managing Member and must be satisfactory, in form and substance, to the Managing
Member (provided that, in the case of a Disposition pursuant to a foreclosure
under a Class A Permitted Loan Financing, the documents under clause (B) below
shall be required to be executed and delivered by only the Assignee of the
Disposing Member and all expenses required to be paid under clause (ii) below
may be paid by the applicable Assignee):
(A)    Disposition Instrument. A copy of the instrument pursuant to which the
Disposition is effected.
(B)    Ratification of this Agreement. An instrument, executed by the Disposing
Member and its Assignee, containing the following information and agreements, to
the extent they are not contained in the instrument described in Section
7.01(b)(i)(A): (aa) the notice address of the Assignee and, if applicable, each
Parent of the Assignee; (bb) the Unreturned Contribution Percentages, after
giving effect to the Disposition, of the Disposing Member and its Assignee
(which together must total the Unreturned Contribution Percentage of the
Disposing Member before the Disposition); (cc) the Assignee’s ratification of
this Agreement and


55
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







agreement to be bound by it, and its confirmation that the representations and
warranties in Section 3.02 are true and correct with respect to it; and (dd)
representations and warranties by the Disposing Member and its Assignee that the
Disposition and admission is being made in accordance with all applicable Laws
and, to the extent applicable, any Class A Permitted Loan Financing.
(ii)    Payment of Expenses. The Disposing Member and its Assignee shall pay, or
reimburse the Company for, all reasonable costs and expenses incurred by the
Company in connection with the Disposition and admission on or before the tenth
(10th) day after the receipt by that Person of the Company’s invoice for the
amount due. The Company will provide such invoice as soon as practicable after
the amount due is determined but in no event later than ninety (90) days
thereafter.
(iii)    No Release. No Disposition of a Membership Interest shall effect a
release of the Disposing Member from any liabilities to the Company or the other
Members arising from events occurring prior to the Disposition.
(iv)    No Violation of Laws. No Disposition of a Membership Interest shall be
permitted unless such Disposition is being made (A) pursuant to a valid
exemption from registration under the Securities Act and any applicable state
securities Law and in accordance with such securities Laws and (B) in accordance
with all other applicable Laws.
(v)    PTP. No Disposition shall be permitted if such Disposition would result
in the Company’s being treated as a publicly traded partnership subject to tax
as an association for U.S. federal income tax purposes.
(c)    If, at any time from and after May 13, 2026, but prior to the earlier of
(y) the occurrence of a Triggering Event or (z) the tenth (10th) anniversary of
the Effective Date, any Class B Member wishes to Dispose of any or all of its
Class B Units then held by such Class B Member other than to an Affiliate,
Affiliated Fund or Affiliated Investment Vehicle of such Class B Member, and NEP
Member has not, at such time, delivered a then pending Call Option Notice or
Class B COC Notice with respect to all of the Class B Units then held by such
Class B Member, then NEP Member shall have a right of first offer with respect
thereto in accordance with the following provisions:
(i)    The Disposing Member shall provide the Managing Member and NEP Member
with a Disposition Notice that specifies the number of Class B Units that the
Disposing Member intends to Dispose of (which shall not include any Class B
Units subject to a pending Call Option Notice or Class B COC Notice).
(ii)    NEP Member shall have a period of up to thirty (30) days following
receipt of such Disposition Notice to offer in writing (an “Offer Notice”) to
purchase all of the Class B Units specified in the Disposition Notice, which
Offer Notice shall include a form of acquisition agreement, and specify the
purchase price per Class B Unit (which shall be in cash), the date on which such
purchase is proposed to be consummated, and all other


56
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







terms on which NEP Member proposes to acquire the Class B Units specified in the
Disposition Notice. Upon receipt of an Offer Notice, the Disposing Member shall
have a period of up to thirty (30) days following receipt of such Offer Notice
(the “Notice Period”) to deliver a written notice to NEP Member stating that it
accepts the NEP Member’s offer to purchase the Class B Units specified in the
Disposition Notice for such consideration and pursuant to the terms set forth in
the Offer Notice.
(iii)    If (i) NEP Member fails to submit an Offer Notice within such period of
thirty (30) days, or (ii) the Disposing Member does not deliver a notice to the
NEP Member accepting the Offer Notice, then, for a period of two hundred ten
(210) days after such failure to submit an Offer Notice or the expiration of the
Notice Period, as applicable, thereafter (subject to extension for receipt of
any Required Governmental Authorizations), the Disposing Member shall be
permitted to sell to any Person all of the Class B Units specified in the
Disposition Notice at a price per Class B Unit equal to or greater than the
price set forth in the Offer Notice and on such other terms as are, in the
aggregate, no less favorable to such Class B Member than those offered by NEP
Member in the Offer Notice, in each case, subject to compliance with Section
7.01(b).
(iv)    NEP Member may, in its sole discretion, assign, in whole or in part, to
NEP or any subsidiary of NEP its right to offer to purchase the Class B Units of
any Class B Member pursuant to this Section 7.01(c).
(d)    Subject to NEP Member’s rights pursuant to Section 7.01(c), NEP Member
agrees to provide reasonable cooperation and assistance in connection with any
Class B Member’s proposed Transfer of Class B Units. In furtherance of the
foregoing, the Managing Member shall, and shall cause the Company and its
subsidiaries to, use commercially reasonable efforts to cooperate with, provide
reasonable assistance with respect to, and take customary actions reasonably
requested by the Class B Members, including (i) making the Company’s and its
subsidiaries’ properties, books and records, and other assets reasonably
available for inspection by potential acquirers, (ii) establishing a physical or
electronic data room that includes materials customarily made available to
potential acquirers in connection with such processes, and (iii) upon reasonable
notice, making employees of the Managing Member, the Company, and its Affiliates
reasonably available for presentations, site visits, interviews, and other
diligence activities, subject, in each case, to customary confidentiality
provisions; provided that none of the foregoing actions unreasonably interferes
with the operation of any business of the Company or any of its subsidiaries.
The Class B Members and their Affiliates shall, promptly upon written request by
NEP Member, reimburse NEP Member and its Affiliates for all reasonable and
documented out-of-pocket costs, fees, and expenses (including attorneys’ fees
and expenses), to the extent such costs, fees, and expenses are incurred by such
Person or any of the directors, officers, managers, members, partners,
employees, stockholders, representatives, advisors, or Affiliates of such Person
in connection with any such Person’s complying with the obligations under this
Section 7.01(d).

7.02    Call Option.
(a)    At any time, and from time to time, on or after May 13, 2023, but prior
to May 13, 2026, NEP Member shall have the right, but not the obligation, to
acquire, subject to the


57
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







limitations and requirements of this Section 7.02, all or any portion of the
outstanding Class B Units at a purchase price that results in an Internal Rate
of Return per Class B Unit purchased pursuant to this Section 7.02, measured
from the Effective Date to the Call Option Closing Date, of eleven percent (11%)
on each Class B Unit acquired upon the exercise of such Call Option (the “Call
Option Purchase Price”), upon the terms and conditions set forth in this Section
7.02 (the “Call Option”). NEP Member may not assign its right to purchase the
outstanding Class B Units pursuant to this Section 7.02 to any Person other than
NEP or a subsidiary thereof; provided, however, that, in the event of any such
assignment, NEP Member and NEP shall remain subject to their respective
obligations set forth in this Section 7.02 upon any exercise of the Call Option.
(b)    
(i)    To exercise the Call Option, NEP Member shall deliver to the Class B
Members written notice of such exercise (the “Call Option Notice”) following the
end of trading on a Trading Day containing (A) the date on which the Call Option
is to be consummated (the “Call Option Closing”), which shall be seven (7)
Business Days after the date of the Call Option Notice (the “Call Option Closing
Date”), (B) the number of Class B Units to be purchased, (C) the Call Option
Purchase Price per Class B Unit, (D) a report in the form of the IRR Report
showing the Internal Rate of Return as of the Call Option Closing Date, and
(E) the form of consideration to be used to pay the Call Option Purchase Price,
which shall be either cash, Non-Voting NEP Common Units, or a combination of
cash and Non-Voting NEP Common Units, subject to the other requirements of this
Section 7.02, including the respective proportions thereof to be paid to the
Class B Members (or their nominee(s)); provided, however, that NEP Member may
issue a maximum of one (1) Call Option Notice in any calendar quarter. The Call
Option Notice shall be delivered to the Class B Members seven (7) Business Days
in advance of the Call Option Closing Date and shall be irrevocable. Delivery of
the initial Call Option Notice may be made prior to the first date on which NEP
Member is permitted to exercise the Call Option in accordance with the preceding
sentence (but for the avoidance of doubt, no Call Option Closing shall occur
prior to May 13, 2023).
(ii)    The Class B Member Representative shall, at least four (4) Business Days
prior to the Call Option Closing Date, deliver to the Company and NEP Member a
written election (the “Call Option Election Notice”), notifying NEP Member as to
whether any of the Class B Members elects to sell all or any portion of the
Non-Voting NEP Common Units to be issued as payment of the Call Option Purchase
Price (“Call Exercise NEP Units”) to a Person other than an Affiliate,
Affiliated Fund, or Affiliated Investment Vehicle of such Class B Member (a
“Third-Party Buyer”) within three (3) Business Days following the Call Option
Closing Date (if applicable, the “Call Units Sale Date”) and specifying the
number of Call Exercise NEP Units (if any) to be sold by each Class B Member (a
“Sale Election”). The Call Option Election Notice shall be irrevocable. If any
of the Class B Members makes a Sale Election, then such Class B Members shall
use commercially reasonable efforts to make arrangements with an underwriter,
broker, or other sales agent to facilitate such sale (the “Sale Arrangement”) of
the Call Exercise NEP Units that are subject to the Sale Election on the Call
Units Sale Date. The Class B Member Representative shall regularly update


58
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







NEP with respect to the negotiation of the Sale Arrangement, and NEP shall use
commercially reasonable efforts to cooperate with the Class B Member
Representative in connection with sales of Call Exercise NEP Units pursuant to
such Sale Arrangement.
(iii)    The Class B Member Representative shall, at least two (2) Business Days
prior to the Call Option Closing Date, deliver to the Company and NEP Member a
written notice (the “Call Option Sale Notice”), notifying the Company and NEP
Member as to whether any Sale Arrangement has been arranged, and, if so, the
Agreed Sale Price per Call Exercise NEP Unit and the number of Call Exercise NEP
Units to be sold by each applicable Class B Member on the Call Units Sale Date
pursuant to such Sale Arrangement. The Call Option Sale Notice shall be
irrevocable. NEP and such Class B Members shall use commercially reasonable
efforts to cooperate in any sale of Call Exercise NEP Units pursuant to such
Sale Arrangement.
(c)    The aggregate number of Class B Units purchased in any Call Option shall,
cumulatively when taken together with all Class B Units purchased in all prior
exercises of the Call Option, shall be no more than:
(i)    from May 13, 2023, but prior to May 13, 2024, twenty-five percent (25%)
of the total number of outstanding Class B Units;
(ii)    from May 13, 2024, but prior to November 13, 2024, fifty percent (50%)
of the total number of outstanding Class B Units;
(iii)    from November 13, 2024, but prior to May 13, 2025, seventy-five percent
(75%) of the total number of outstanding Class B Units; and
(iv)    from and after May 13, 2025, one hundred percent (100%) of the total
number of outstanding Class B Units.
(d)    Non-Voting NEP Common Units may be used for payment of the Call Option
Purchase Price at any Call Option Closing Date subject to the following
limitations and the satisfaction of each of the following conditions as of the
applicable Call Option Closing Date:
(i)    the NEP Common Units are listed or admitted to trading on the Nasdaq
Stock Market or the New York Stock Exchange;
(ii)    the Registration Rights Agreement shall be in effect with respect to the
NEP Common Units into which the Non-Voting NEP Common Units are convertible,
subject to and in accordance with the terms of the NEP Limited Partnership
Agreement;
(iii)    the NEP LPA Amendment (as that term is used in the Purchase Agreement)
shall be in full force and effect, without any modification thereto;
(iv)    NEP must have an effective registration statement on file with the
Commission covering resales of the underlying NEP Common Units to be received
upon conversion of the Non-Voting NEP Common Units, and none of NEP or its
Affiliates has


59
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







knowledge of any news, events, or developments that NEP or such Affiliates
believe would require it to suspend the use of such registration statement under
Section 2.01(b) of the Registration Rights Agreement;
(v)    (A) none of NEP or its Affiliates has knowledge of previously undisclosed
material news, events, or developments that NEP or such Affiliate would be
obligated to disclose publicly, under applicable Law or the rules of the
National Securities Exchange on which the NEP Common Units are listed, if NEP or
such Affiliate were offering and selling NEP Common Units (or other publicly
traded securities), the disclosure of which would reasonably be expected to
negatively affect the trading price of NEP Common Units on the applicable
National Securities Exchange; and (B) NEP (or its Affiliates) shall have
publicly disclosed any material news, events or developments that would
reasonably be expected to negatively affect the trading price of NEP Common
Units on the applicable National Securities Exchange at least one (1) full
Trading Day (on which NEP Common Units traded on the applicable National
Securities Exchange without stop or interruption) prior to the issuance of any
Call Option Notice; and
(vi)    in any exercise of the Call Option, the aggregate number of Non-Voting
NEP Common Units that will be issued to holders of Class B Units at the
applicable Call Option Closing, together with all Non-Voting NEP Common Units
issued in all prior exercises of the Call Option, shall be no more than
twenty-two and one half percent (22.5%) of the total number of outstanding NEP
Common Units on a Fully Diluted Basis (including any Non-Voting NEP Common Units
to be issued at the applicable Call Option Closing).
(e)    NEP Member may pay any Call Option Purchase Price, at its option (subject
to Section 7.02(d) above), in either cash, Non-Voting NEP Common Units, or a
combination of cash and Non-Voting NEP Common Units. Any Call Exercise NEP Units
to be issued as payment of (or partial payment of) any Call Option Purchase
Price will be issued at a price (the “Issuance Price”) specified in the
applicable Call Option Notice, which Issuance Price shall be specified as the
lesser of (X) the 10-day VWAP on the date of the Call Option Notice and (Y) the
listed price of a NEP Common Unit as of the end of trading on the date of the
Call Option Notice; provided, however, that:
(i)    if any portion of the Call Option Purchase Price is to be paid in cash
(the “Call Option Cash Portion”), then the Call Option Cash Portion paid on the
Call Option Closing Date shall be reduced by an amount equal to four percent
(4%) of the Call Option Cash Portion;
(ii)    if (A) any portion of the Call Option Purchase Price is to be paid in
Non-Voting NEP Common Units, (B) the Class B Members have elected to sell some
or all of the Call Exercise NEP Units through the applicable Sale Arrangement,
and (C) the applicable Sale Unit Clawback Value is greater than zero (not to
exceed the Clawback Cap), then the number of Call Exercise NEP Units to be
issued to such Class B Member at the Call Option Closing shall be reduced by a
number of Call Exercise NEP Units equal to the quotient obtained by dividing
(y) the applicable Sale Unit Clawback Value by (z) the Issuance Price used in
the calculation of the Call Option Purchase Price; and


60
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(iii)    if any portion of the Call Option Purchase Price is to be paid in
Non-Voting NEP Common Units and the Class B Member Representative does not
timely deliver a Call Option Sale Notice containing a Sale Election by one or
more Class B Members to sell any of the Call Exercise NEP Units to be issued as
part of such Call Option Purchase Price, then the number of Call Exercise NEP
Units to be issued at the Call Option Closing shall be reduced by a number of
Call Exercise NEP Units equal to the quotient obtained by dividing (A) the
applicable Held Unit Clawback Value by (B) the Issuance Price used in the
calculation of the Call Option Purchase Price.
(f)    On each Call Option Closing Date, (i) the Class B Members will convey all
right, title, and interest in and to the applicable Class B Units, free of all
Encumbrances (other than those created by this Agreement or securities Laws), to
NEP Member or its nominee; (ii) NEP Member or its nominee will pay the Call
Option Cash Portion (subject to reduction pursuant to Section 7.02(e), as
applicable), if any, to the Class B Members (or their nominee(s)) by wire
transfer of immediately available funds; and (iii) NEP shall satisfy the
remaining portion of the Call Option Purchase Price by issuing Non-Voting NEP
Common Units to the Class B Members (subject to reduction pursuant to Section
7.02(e), as applicable), and, in connection therewith, NEP shall instruct, and
shall use its commercially reasonable efforts to cause, its Transfer Agent to
record the issuance of such Non-Voting NEP Common Units, as the case may be, to
such Class B Members (or their nominee(s)). No fractional Non-Voting NEP Common
Units will be issued, and any fractional Non-Voting NEP Common Units that
otherwise would be issuable as part of the Call Option Purchase Price shall be
rounded down to the nearest whole number of Non-Voting NEP Common Units, and the
Call Option Cash Portion shall be increased to reflect the value of such
fractional Non-Voting NEP Common Units. The Members agree that each Call Option
Closing shall be subject to the receipt of all applicable Required Governmental
Authorizations. In the event any such Required Governmental Authorizations shall
not have been obtained by the date that is otherwise scheduled to be the Call
Option Closing Date, then such Call Option Closing Date shall automatically be
delayed until such date as all such Required Governmental Authorizations have
been obtained and, for the avoidance of doubt, the Call Option Purchase Price
set forth in the Call Option Notice shall be calculated from the Effective Date
until the date of the actual Call Option Closing.
(g)    Following consummation of the Call Option pursuant to which all of a
Class B Member’s Class B Units are acquired by NEP Member (or its nominee), the
Managing Member will amend this Agreement to reflect the withdrawal of such
Class B Member and the transfer of the Class B Units effective as of the
applicable Call Option Closing.
(h)    If, in the exercise of any Call Option, the number of Class B Units to be
purchased is less than all of the outstanding Class B Units and there are
multiple holders of such Class B Units, the Class B Units so purchased will be
acquired pro rata from the Class B Members (other than NEP Member and its
Affiliates, if they hold Class B Units) based on the number of Class B Units
held.
(i)    Each Member agrees to cooperate fully with the Company, the Managing
Member, and NEP to effect the Call Option Closing, including using its
reasonable best efforts to


61
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







obtain all applicable Governmental Authorizations, and entering into any
agreements and instruments and executing any certificates or other documents the
Managing Member reasonably deems necessary or appropriate to consummate the
Disposition of the Class B Units. The Class B Members and NEP agree to use
commercially reasonable efforts to coordinate with the Transfer Agent to record
the issuance of Non-Voting NEP Common Units, as the case may be, to such Class B
Members (or their nominee(s)).
(j)    The NEP Member or its nominee shall be entitled to deduct and withhold
from each Call Option Purchase Price the amounts each NEP Member or its nominee
is required to deduct and withhold under any applicable Law, and amounts so
withheld and properly remitted to the appropriate Governmental Authority shall
be deemed paid for all purposes of this Agreement to the Person with respect to
which such amount was withheld; provided that any such amounts shall be
specified by the NEP Member in the applicable Call Option Notice; provided,
further, that if, on the Call Option Closing Date, the Class B Members deliver
to the NEP Member or its nominee withholding certificates pursuant to Treasury
Regulations Section 1.1445-2(b)(2) and, in the case of a sale of the Class B
Units, IRS Notice 2018-29, that the Class B Member (or if such entity is a
disregarded entity, its regarded owner) is not a non-U.S. person, the NEP Member
or its nominee shall not withhold any amounts under Section 1445 or Section
1446(f) of the Code unless there is a change in applicable Law prior to the Call
Option Closing Date that requires such withholding.

7.03    Change of Control of NEP.
(a)    If, at any time, there is an announcement of a proposed Change of Control
of NEP (or the entry into any agreement providing therefor), then, commencing on
the date of such announcement of a proposed Change of Control of NEP or such
entry into such agreement and ending on the date that is ninety (90) calendar
days after the consummation of such Change of Control of NEP, each Class B
Member shall have the right, but not the obligation, to require NEP Member to
acquire all or any portion of the Class B Units held by such Class B Member at a
purchase price for each Class B Unit for which such election is made that is the
greater of (i) a purchase price that results in a return to such Class B Member
of at least an Internal Rate of Return on each such Class B Unit purchased
pursuant to this Section 7.03, measured from the Effective Date to the Change of
Control Closing Date, of eleven percent (11%) or (ii) an amount that, together
with the aggregate amount of distributions received by such Member in respect of
such Class B Units, provides a return of 140% of such Class B Member’s aggregate
Capital Contributions in respect of such Class B Units, measured from the date
on which any applicable Capital Contribution is made to the Company to the
Change of Control Closing Date (collectively, the “Change of Control Purchase
Price”), upon the terms and conditions set forth in this Section 7.03 (the “NEP
Change of Control Option”). NEP Member may not assign its obligation to purchase
such Class B Units pursuant to this Section 7.03 to any Person other than NEP or
a subsidiary thereof.
(b)    
(i)    To exercise its NEP Change of Control Option, a Class B Member shall
deliver to NEP Member written notice executed by such Class B Member of such
exercise (the “Change of Control Notice”) containing (i) the date on which the
acquisition of the Class B Units identified in the Change of Control Notice (the
“Change of Control


62
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Closing”) is to be consummated (such date, the “Change of Control Closing
Date”), and (ii) the number of Class B Units to be purchased and the Change of
Control Purchase Price per Class B Unit. NEP Member may pay the Change of
Control Purchase Price, at its option, in either cash, Non-Voting NEP Common
Units or a combination of cash and Non-Voting NEP Common Units; provided,
however, that NEP may issue a security that is substantially equivalent to the
NEP Common Units in terms of rights, preferences, and privileges, including with
respect to economics, governance, transferability and liquidity, if, as a result
of the Change of Control of NEP, NEP will cease to exist or the NEP Common Units
will cease to be listed on a National Securities Exchange. If some or all of the
Change of Control Purchase Price consists of Non-Voting NEP Common Units, the
Issuance Price for each such Non-Voting NEP Common Unit will be specified as the
lesser of (A) the 10-day VWAP of the NEP Common Units on the date of the
announcement of, or entry into an agreement with respect to, the proposed Change
of Control of NEP and (B) the listed price of a NEP Common Unit as of the end of
trading on the Trading Day that immediately precedes the Change of Control
Closing Date (or, if the NEP Common Units are not then listed on a National
Securities Exchange, the fair market value of a NEP Common Unit on such date, as
determined in good faith by the board of directors of NEP in a commercially
reasonable manner).
(ii)    The Change of Control Notice shall be delivered to NEP Member ten (10)
Business Days in advance of the Change of Control Closing Date. If the NEP
Member elects to pay the Change of Control Purchase Price in Non-Voting NEP
Common Units, NEP Member shall, within three (3) Business Days of the date of
any such Change of Control Notice, notify the Class B Member Representative of
such election. The Class B Member Representative shall, at least five (5)
Business Days prior to the Change of Control Closing Date, deliver a notice to
the Company and NEP Member (a “Change of Control Election Notice”) notifying the
NEP Member as to whether any of the Class B Members elects to sell all or any
portion of the Non-Voting NEP Common Units to be issued as payment of the Change
of Control Purchase Price (“Change of Control NEP Units”) to a Third-Party Buyer
within three (3) Business Days following the Change of Control Closing Date (or,
in the event that NEP Common Units are no longer listed on Nasdaq or the New
York Stock Exchange, within 180 days following the Change of Control Closing
Date) (if applicable, the “Change of Control Units Sale Date”) and specifying
the number of Change of Control NEP Units (if any) to be sold by each Class B
Member (a “Change of Control Units Sale Election”). The Change of Control Units
Election Notice shall be irrevocable. If any of the Class B Members elects to
sell all or any portion of such Non-Voting NEP Common Units pursuant to a Change
of Control Units Sale Election, then such Class B Members shall use commercially
reasonable efforts to make a Sale Arrangement for the Change of Control NEP
Units that are subject to the Change of Control Units Sale Election on the
Change of Control Units Sale Date. The Class B Member Representative shall
regularly update NEP with respect to the negotiation of the Sale Arrangement,
and NEP shall use commercially reasonable efforts to cooperate with the Class B
Member Representative in connection with sales of Change of Control NEP Units
pursuant to such Sale Arrangement.


63
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(iii)    The Class B Member Representative shall, at least one (1) Business Day
prior to the Change of Control Closing Date, deliver to the Company and NEP
Member a written notice (the “Change of Control Sale Notice”), notifying the
Company and NEP Member as to whether any Sale Arrangement has been arranged,
and, if so, the Agreed Sale Price per Change of Control NEP Unit and the number
of Change of Control NEP Units to be sold by each applicable Class B Member on
the Change of Control Units Sale Date pursuant to such Sale Arrangement. The
Change of Control Sale Notice shall be irrevocable. NEP and such Class B Members
shall use commercially reasonable efforts to cooperate in any sale of Change of
Control NEP Units pursuant to such Sale Arrangement.
(iv)    If any portion of the Change of Control Purchase Price is to be paid in
cash (the “Change of Control Cash Portion”), then the Change of Control Cash
Portion paid on the Change of Control Closing Date shall be reduced by an amount
equal to four percent (4%) of the Change of Control Cash Portion.
(v)    If (A) any portion of the Change of Control Purchase Price is to be paid
in Non-Voting NEP Common Units, (B) the Class B Members have elected to sell
some or all of the Change of Control NEP Units through the applicable Sale
Arrangement, and (C) the applicable Sale Unit Clawback Value is greater than
zero (not to exceed the Clawback Cap), then the number of Change of Control NEP
Units to be issued to such Class B Member at the Change of Control Closing shall
be reduced by a number of Change of Control NEP Units equal to the quotient
obtained by dividing (y) the applicable Sale Unit Clawback Value by (z) the
Issuance Price used in the calculation of the Change of Control Purchase Price.
(vi)    If any portion of the Change of Control Purchase Price is to be paid in
Non-Voting NEP Common Units and the Class B Member Representative does not
timely deliver a Change of Control Sale Notice containing a Change of Control
Units Sale Election by one or more Class B Members to sell any of the Change of
Control NEP Units to be issued as part of such Change of Control Purchase Price,
then the number of Change of Control NEP Units to be issued at the Change of
Control Closing shall be reduced by a number of Change of Control NEP Units
equal to the quotient obtained by dividing (A) the applicable Held Unit Clawback
Value by (B) the Issuance Price used in the calculation of the Change of Control
Purchase Price.
(c)    Non-Voting NEP Common Units may be used for payment of the Change of
Control Purchase Price at any Change of Control Closing Date only if each of the
conditions set forth in clauses (ii) and (iii) of Section 7.02(d) is satisfied
as of the Change of Control Closing Date.
(d)    On the Change of Control Closing Date, (i) each Class B Member exercising
the NEP Change of Control Option will convey the Class B Units identified in the
applicable Change of Control Notice, free of all Encumbrances (other than those
created by this Agreement or securities Laws), to NEP Member or its nominee;
(ii) NEP Member or its nominee (or, if the foregoing do not pay, NEP) will pay
the Change of Control Cash Portion (subject to reduction pursuant to Section
7.03(b), as applicable), if any, to such Class B Member (or its nominee(s)) by
wire transfer of immediately available funds; and (iii) NEP shall satisfy the
remaining portion, if any, of the Change of Control Purchase Price by issuing
Non-Voting NEP Common Units or a substantially equivalent


64
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







security, as determined pursuant to Section 7.03(b), to such Class B Member (or
its nominee(s)) (subject to reduction pursuant to Section 7.03(b), as
applicable) and, in connection therewith, NEP shall instruct, and shall use its
commercially reasonable efforts to cause, its Transfer Agent to record the
issuance of such Non-Voting NEP Common Units to such Class B Members (or their
nominee(s)). No fractional Non-Voting NEP Common Units will be issued, and any
fractional Non-Voting NEP Common Units that otherwise would be issuable as part
of the Change of Control Purchase Price shall be rounded down to the nearest
whole number of Non-Voting NEP Common Units, and the Change of Control Cash
Portion shall be increased to reflect the value of such fractional Non-Voting
NEP Common Units. The Members agree that the Change of Control Closing shall be
subject to the receipt of all applicable Required Governmental Authorizations.
In the event any such Required Governmental Authorizations shall not have been
obtained by the date that is otherwise scheduled to be the Change of Control
Closing Date, then such Change of Control Closing Date shall automatically be
delayed until such date as all such Required Governmental Authorizations have
been obtained and, for the avoidance of doubt, the Change of Control Purchase
Price set forth in the Change of Control Notice shall be calculated from the
Effective Date until such date of the actual Change of Control Closing.
(e)    Following consummation of the transactions contemplated by this
Section 7.03, to the extent a Class B Member has Disposed of all of its Class B
Units, the Managing Member will amend this Agreement to reflect the withdrawal
of such Class B Member and the transfer of such Class B Units effective as of
the Change of Control Closing.
(f)    Each Member agrees to cooperate fully with the Company, the Managing
Member, and NEP to effect the Change of Control Closing as reasonably requested,
including using its reasonable best efforts to obtain all applicable
Governmental Authorizations, and entering into any agreements and instruments
and executing any certificates or other documents the Managing Member reasonably
deems necessary or appropriate to consummate the Disposition of the Class B
Units.

7.04    Change of Control of a Class B Member.
(a)    If, at any time prior to the third (3rd) anniversary of the Effective
Date, there is an announcement of a proposed Change of Control of a Class B
Member or a Class B Member enters into any agreement providing therefor, then,
commencing on the date of such announcement of a proposed Change of Control of a
Class B Member or such entry into such agreement and ending on the date that is
ninety (90) calendar days after the consummation of such Change of Control of
such Class B Member, NEP Member shall have the right, but not the obligation, to
acquire all or any portion of the outstanding Class B Units held by such Class B
Member (in such capacity, the “COC Member”) at a purchase price that results in
an Internal Rate of Return on each Class B Unit for each Class B Unit for which
such election is made, measured from the Effective Date to the Class B COC
Closing Date, of eleven percent (11%) (the “Class B COC Purchase Price”), upon
the terms and conditions set forth in this Section 7.04 (the “Class B COC
Option”). NEP Member may not assign its right to purchase the applicable Class B
Units pursuant to this Section 7.04 to any Person other than NEP or a subsidiary
thereof; provided, however, that, in the event of any such


65
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







assignment, NEP Member and NEP shall remain subject to their respective
obligations set forth in this Section 7.04 upon any exercise of the Class B COC
Option.
(b)    
(i)    To exercise the Class B COC Option, NEP Member shall deliver to the COC
Member written notice of such exercise (the “Class B COC Notice”) containing (A)
the date (the “Class B COC Closing Date”) on which the Class B COC Option is to
be consummated (the “Class B COC Closing”), (B) the number of Class B Units to
be purchased, (C) the Class B COC Purchase Price per Class B Unit, and (D) the
form of consideration to be used to pay the Class B COC Purchase Price, which
shall be, at NEP Member’s election, either cash, Non-Voting NEP Common Units, or
a combination of cash and Non-Voting NEP Common Units. If some or all of the
Class B COC Purchase Price consists of Non-Voting NEP Common Units, the Issuance
Price for each such Non-Voting NEP Common Unit will be specified as the 10-day
VWAP of the NEP Common Units on the date of the announcement of, or entry into
an agreement with respect to, the proposed Change of Control of the applicable
Class B Member. The Class B COC Notice shall be delivered to the COC Member at
least seven (7) Business Days in advance of the Class B COC Closing Date.
(ii)    The Class B Member Representative shall, at least four (4) Business Days
prior to the Class B COC Closing Date, deliver a notice to the Company and NEP
Member (a “Class B COC Election Notice”) notifying the NEP Member as to whether
any of the Class B Members elects to sell all or any portion of the Non-Voting
NEP Common Units to be issued as payment of the Class B COC Purchase Price
(“Class B COC NEP Units”) to a Third-Party Buyer within three (3) Business Days
following the Class B COC Closing Date (if applicable, the “Class B COC Units
Sale Date”) and specifying the number of Class B COC NEP Units (if any) to be
sold by each Class B Member (a “Class B COC Units Sale Election”). The Class B
COC Election Notice shall be irrevocable. If a Class B Member elects to sell all
or any portion of such Non-Voting NEP Common Units pursuant to a Class B COC
Units Sale Election, then such Class B Member shall use commercially reasonable
efforts to make a Sale Arrangement for the Class B COC NEP Units that are
subject to the Class B COC Units Sale Election on the Class B COC Units Sale
Date. The Class B Member Representative shall regularly update NEP Member with
respect to the negotiation of the Sale Arrangement, and NEP shall use
commercially reasonable efforts to cooperate with the Class B Member
Representative in connection with sales of Class B COC NEP Units pursuant to
such Sale Arrangement.
(iii)    The Class B Member Representative shall, at least two (2) Business Days
prior to the Class B COC Closing Date, deliver to the Company and NEP Member a
written notice (the “Class B COC Sale Notice”), notifying the Company and NEP
Member as to whether any Sale Arrangement has been arranged, and, if so, the
Agreed Sale Price per Class B COC NEP Unit and the number of Class B COC NEP
Units to be sold by each applicable Class B Member on the Class B COC Units Sale
Date pursuant to such Sale Arrangement. The Class B COC Sale Notice shall be
irrevocable. NEP and such Class B


66
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Members shall use commercially reasonable efforts to cooperate in any sale of
Class B COC NEP Units pursuant to such Sale Arrangement.
(iv)    If any portion of the Class B COC Purchase Price is to be paid in cash
(the “Class B COC Cash Portion”), then the Class B COC Cash Portion paid on the
Class B COC Closing Date shall be reduced by an amount equal to four percent
(4%) of the Class B COC Cash Portion.
(v)    If (A) any portion of the Class B COC Purchase Price is to be paid in
Non-Voting NEP Common Units, (B) the Class B Members have elected to sell some
or all of the Class B COC NEP Units through the applicable Sale Arrangement, and
(C) the applicable Sale Unit Clawback Value is greater than zero (not to exceed
the Clawback Cap), then the number of Class B COC NEP Units to be issued to such
Class B Member at the Class B COC Closing shall be reduced by a number of Class
B COC NEP Units equal to the quotient obtained by dividing (y) the applicable
Sale Unit Clawback Value by (z) the Issuance Price used in the calculation of
the Class B COC Purchase Price.
(vi)    If any portion of the Class B COC Purchase Price is to be paid in
Non-Voting NEP Common Units and the Class B Member Representative does not
timely deliver a Class B COC Sale Notice containing a Class B COC Units Sale
Election by one or more Class B Members to sell any of the Class B COC NEP Units
to be issued as part of such Class B COC Purchase Price, then the number of
Class B COC NEP Units to be issued at the Class B COC Closing shall be reduced
by a number of Class B COC NEP Units equal to the quotient obtained by dividing
(A) the applicable Held Unit Clawback Value by (B) the Issuance Price used in
the calculation of the Class B COC Purchase Price.
(c)    Non-Voting NEP Common Units may be used for payment of the Class B COC
Purchase Price at any Class B COC Closing Date only if each of the following
conditions set forth in clauses (i) through (iv) (inclusive) of Section 7.02(d)
is satisfied as of the applicable Class B COC Closing Date:
(d)    On the Class B COC Closing Date, (i) each COC Member will convey all of
its right, title, and interest in and to such COC Member’s Class B Units
identified in the Class B COC Notice, free of all Encumbrances (other than those
created by this Agreement or securities Laws), to NEP Member or its nominee;
(ii) NEP Member or its nominee will pay the Class B COC Cash Portion (subject to
reduction pursuant to Section 7.04(b)) to such COC Member (or its nominee) by
wire transfer of immediately available funds; and (iii) NEP shall satisfy the
remaining portion of the Class B COC Purchase Price by issuing Non-Voting NEP
Common Units to such COC Member (or its nominee) (subject to reduction pursuant
to Section 7.04(b), as applicable) and, in connection therewith, NEP shall
instruct, and shall use its commercially reasonable efforts to cause, its
Transfer Agent to record the issuance of such Non-Voting NEP Common Units to
such COC Member (or its nominee). No fractional Non-Voting NEP Common Units will
be issued, and any fractional Non-Voting NEP Common Units that otherwise would
be issuable as part of the Class B COC Purchase Price shall be rounded down to
the nearest whole number of Non-Voting NEP Common Units, and the Class B COC
Cash Portion shall be increased to reflect the value of such fractional
Non-Voting Common Units. The Members agree that the Class B COC Closing shall be


67
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







subject to the receipt of all applicable Required Governmental Authorizations.
In the event any such Required Governmental Authorizations shall not have been
obtained by the date that is otherwise scheduled to be the Class B COC Closing
Date, then such Class B COC Closing Date shall automatically be delayed until
such date as all such Required Governmental Authorizations have been obtained
and, for the avoidance of doubt, the Class B COC Purchase Price set forth in the
Class B COC Notice shall be calculated from the Effective Date until such date
of the actual Class B COC Closing.
(e)    Following consummation of the transactions contemplated by this
Section 7.04, to the extent a Class B Member has Disposed of all of its Class B
Units, the Managing Member will amend this Agreement to reflect the withdrawal
of such Class B Member and the transfer of such Class B Units effective as of
the Class B COC Closing.
(f)    Each Member agrees to cooperate fully with the Company, the Managing
Member, and NEP to effect the Class B COC Closing as reasonably requested,
including using its reasonable best efforts to obtain all applicable
Governmental Authorizations, and entering into any agreements and instruments
and executing any certificates or other documents the Managing Member reasonably
deems necessary or appropriate to consummate the Disposition of the applicable
Class B Units.

7.05    Non-Voting NEP Common Units.
(a)    Subject to and in accordance with the terms of the NEP Limited
Partnership Agreement, (i) each Non-Voting NEP Common Unit shall automatically
convert into one (1) NEP Common Unit immediately upon the Disposition of such
Non-Voting NEP Common Unit to any Person that is not an Affiliate of the Class B
Member Disposing of such Non-Voting NEP Common Unit; and (ii) each Class B
Member shall have the right, but not the obligation, to convert all or any
portion of the Non-Voting NEP Common Units held by it into NEP Common Units.
Notwithstanding anything to the contrary herein, NEP shall not effect any such
conversion, and the Class B Members shall not have the right to convert any
Non-Voting NEP Common Units to the extent that, after giving effect to the
conversion set forth on the applicable Optional Conversion Notice (as such term
is defined in the NEP Limited Partnership Agreement), the Class B Member
(together with such Class B Member’s Affiliates and any other Persons acting as
a group with the Class B Member or any of the Class B Member’s Affiliates (such
Persons, “Attribution Parties”)) would beneficially own in excess of 19.8% of
the number of NEP Common Units outstanding immediately after giving effect to
such conversion. For purposes of this Section 7.05, beneficial ownership and the
beneficial ownership percentage shall be calculated in accordance with Section
13(d) of the Exchange Act and the rules and regulations promulgated thereunder,
including taking into account any other securities held by the Class B Member or
any of the Attribution Parties that are convertible into NEP Common Units, as
applicable. NEP hereby agrees that it shall not, without the consent of the
Class B Members, alter, amend, or waive any provision of the NEP Limited
Partnership Agreement in a manner that would require the consent of the
Non-Voting NEP Common Units if the Non-Voting NEP Common Units were outstanding
and held solely by the Class B Members.
(b)    In the event of a Disposition of Non-Voting NEP Common Units, NEP hereby
agrees to use commercially reasonable efforts to facilitate the conversion of
such Non-Voting NEP


68
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Common Units in connection with such Disposition, including coordinating with
the Transfer Agent to facilitate such Disposition and to record the transfer and
conversion of Non-Voting NEP Common Units in a manner that permits the sale of
the Non-Voting NEP Common Units in market transactions.

7.06    Governmental Authorizations.
(a)    In furtherance and not in limitation of each Member’s obligations
pursuant to Section 7.02, Section 7.03, and Section 7.04, each Member shall
cooperate with the Managing Member and each other Member and shall use
reasonable best efforts to take or cause to be taken all actions, and to do or
cause to be done all things, reasonably necessary, proper, or advisable on its
part to consummate the transactions contemplated by this Agreement as soon as
reasonably practicable, including preparing and filing as promptly as reasonably
practicable all documentation to obtain all Required Governmental
Authorizations, including under the HSR Act. The Company shall pay all filing
fees to obtain such Required Governmental Authorizations.
(b)    In furtherance and not in limitation of the foregoing, each of the
Members agrees that, to the extent the Managing Member determines that any
Required Governmental Authorization is needed in connection with the occurrence
of a Distribution Adjustment Date or the consummation of the Call Option, the
NEP Change of Control Option, or the Class B COC Option, the applicable Members
(and their respective subsidiaries, if applicable) shall file, or cause to be
filed, all appropriate notifications, applications, and filings in connection
therewith, including pursuant to the HSR Act, as promptly as practicable and
shall promptly supply any additional information and documentary material that
may be requested of such Person by the applicable Governmental Authorities in
connection with the HSR Act or any other Law. Each of the Members agrees to use
its reasonable best efforts to promptly furnish any information required to be
submitted to comply with any request for information or equivalent request from
the relevant Governmental Authorities. Each of the Members agrees to (A) give
the other Members prompt notice of the making or commencement of any request,
litigation, hearing, examination, action, or proceeding with respect to any
Governmental Authorization sought hereby; (B) keep the Managing Member
reasonably informed as to the status of any such request, litigation, hearing,
examination, action, or proceeding; and (C) promptly inform the Managing Member
of any material or substantive communication to or from any Governmental
Authority to the extent regarding any Governmental Authorization sought hereby
and provide a copy of all written communications. Each of the Members further
agrees, to the extent not prohibited by Law, to consult the Managing Member on
all the information relating to such Member that appears in any filing made
with, or written materials submitted to, any Governmental Authority. Each party
shall cause its respective counsel to furnish each other party such necessary
information and reasonable assistance as such other party may reasonably request
in connection with the preparation of necessary filings or submissions under the
provisions of the HSR Act or any other Law. Each party shall cause its counsel
to supply to each other party copies of the date-stamped receipt copy of the
cover letters delivering the filings or submissions required under the HSR Act
to any Governmental Authority and shall provide prompt notification to the other
party when it becomes aware that any consent or approval is obtained, taken,
made, given, or denied, as applicable. Notwithstanding anything to the contrary
contained in this Agreement, the Managing Member shall have the principal
responsibility for devising and implementing the strategy for obtaining any
necessary Governmental Authorizations and shall take


69
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







the lead in all meetings and communications with any Governmental Authority in
connection with obtaining any necessary Governmental Authorizations; provided
that no party shall participate in any meeting or substantive discussion with
any Governmental Authority in respect of any such filings or related
investigations or other inquires unless, to the extent not prohibited by Law, it
consults with the other parties in advance and, to the extent permitted by the
applicable Governmental Authority and Law, gives the other parties the
opportunity to attend and participate in such meeting.
(c)    Each of the Members agrees to use its reasonable best efforts to obtain
early termination of the waiting period under the HSR Act and any other Law,
and, in furtherance of the foregoing, each Member agrees to use its reasonable
best efforts to avoid or eliminate as soon as possible each and every impediment
under the HSR Act and any other applicable Law that may be asserted by any
Governmental Authority so as to enable the Members hereto to promptly consummate
the transactions contemplated by this Agreement; provided, however, that,
notwithstanding the foregoing, no Member (and no Parent, subsidiary, or
Affiliate of a Member) shall be required to take any of the following actions
(or any action that would require a Member (or its Parent, subsidiaries,
Affiliates or, in the case of a Class B Member, any direct or indirect portfolio
company of investment funds advised or managed by one or more Affiliates of such
Class B Member or any investment of such Class B Member or an Affiliate of such
Class B Member in connection therewith) to take any of the following actions):
(i) committing to or effecting, by consent decree, hold separate orders, trust,
or otherwise, the divestiture, sale, license, transfer, assignment, or other
Disposition of assets or business of such Persons; (ii) terminating,
relinquishing, modifying, transferring, assigning, restructuring, or waiving
existing agreements, collaborations, contractual rights, obligations, or other
arrangements of such Persons; (iii) creating or consenting to create any
contractual rights, obligations, tolling agreements, or other arrangements of
such Persons, or (iv) otherwise limiting the freedom of action with respect to,
any assets, rights, products, licenses, business, operations, or interests
therein of any such Persons.

7.07    Liquidity Event.
(a)    At any time from and after the tenth (10th) anniversary of the Effective
Date, the Class B Member Representative shall be entitled to cause the Company
and other Members (including the Managing Member) to seek an initial public
offering of the Company, a sale of the Company (whether by way of sale of all or
substantially all of the assets or Membership Interests of the Company, merger
or other business combination, or otherwise) or other liquidity event for the
Company (any such transaction, a “Liquidity Event”), the consummation of which
shall be subject to receipt of all applicable Required Governmental
Authorizations and compliance with, or obtaining any required consents or
waivers under, any applicable change of control or other applicable restriction
set forth in any material agreement to which the Company or any of its direct or
indirect subsidiaries is a party.
(b)    If the Class B Member Representative elects to cause the Company to
undertake a Liquidity Event pursuant to this Section 7.07, then the Class B
Member Representative may exclusively identify, negotiate, structure, and
otherwise pursue the Liquidity Event in good faith, in accordance with this
Section 7.07 and, notwithstanding anything to the contrary in this Agreement
(including Section 6.03), the Class B Member Representative shall have the right
to


70
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







amend or waive any provisions of the Delaware Certificate, this Agreement, or
the organizational documents of any subsidiary of the Company, in each case, in
connection with a Liquidity Event, so long as such amendment or waiver does not
disproportionately adversely affect any Class A Member’s rights under this
Agreement (as compared to the other Members). The Class B Member Representative
shall regularly update NEP, as reasonably requested by NEP Member, with respect
to the status of the process for such Liquidity Event. The Managing Member, the
Company and each other Member shall, and shall cause their respective
representatives to, use reasonable best efforts to cooperate with the Class B
Member Representative in pursuing and effecting any Liquidity Event. In
furtherance of the foregoing, the Managing Member shall and shall cause the
Company and its subsidiaries to, take such action as the Class B Member
Representative may reasonably request in connection with any proposed Liquidity
Event, including engaging an investment banker or other advisors selected by the
Class B Member Representative in connection with such Liquidity Event, providing
such financial and operational information as the Class B Member Representative
may request, making the properties, books and records and other assets of the
Company and its subsidiaries reasonably available for inspection, and causing
representatives of the Company and its subsidiaries to cooperate (including by
participating in management presentations, preparing marketing materials, and
making diligence materials available in a physical or electronic data room) with
the Class B Member Representative in any marketing or sale process in connection
with any proposed Liquidity Event, timely furnishing such information as is
reasonably required in order for any registration statement filed in connection
with an initial public offering of the Company to comply with the Securities
Act, entering into customary lock-up agreements in connection with an initial
public offering of the Company, and taking such other actions set forth in
Section 7.01(d) in connection with such Liquidity Event. Each Member shall cause
its applicable Controlled Affiliates, and shall use reasonable best efforts to
cause its applicable Affiliates that are not Controlled Affiliates, to deliver
any consents or waivers required from such Affiliate (including of any
preferential transfer rights, rights of first offer, rights of first refusal and
change of control or ownership provisions) under any agreement to which the
Company or any of its direct or indirect subsidiaries is a party or to which any
of their assets is bound in connection with any Liquidity Event.
(c)    Each Member agrees that, from and after the tenth (10th) anniversary of
the Effective Date, such Member shall consent to, participate in, raise no
objection against, waive any dissenter’s rights or appraisal rights to which
such Member may be entitled and not impede or delay any such Liquidity Event,
will take or cause to be taken all other actions to approve such Liquidity Event
reasonably necessary or desirable to cause the consummation of such Liquidity
Event on the terms proposed by the Class B Member Representative, and will
execute any applicable merger, asset purchase, securities purchase,
recapitalization, or other agreement negotiated by the Class B Member
Representative in connection with any such Liquidity Event; provided, however,
that (i) each Member shall make the same representations and warranties,
covenants, and indemnities as each other Member; (ii) no Member shall be liable
for the breach of any covenants, or inaccuracies in any representations or
warranties, of any other Member and vice versa; (iii) in no event shall any
Member be required to make representations, warranties, or covenants or provide
indemnities as to any other Member; (iv) any liability relating to
representations, warranties, and covenants (and related indemnities) or other
indemnification obligations regarding the business of the Company and its
subsidiaries in connection with the Liquidity Event shall be shared by the
Members pro rata


71
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







on a several (but not joint) basis in proportion to the amount of proceeds
received by each Member in the Liquidity Event; and (v) in no event shall any
Member be responsible for any liabilities or indemnities in connection with such
Liquidity Event in excess of the amount of proceeds received by such Member in
the Liquidity Event.
(d)    In connection with any Liquidity Event, (i) the Class B Member
Representative shall in good faith use its commercially reasonable efforts to
maximize value to the Members (as a whole) in connection with such Liquidity
Event (and in connection therewith, the Class B Member Representative may
consider such factors as the Class B Member Representative determines in good
faith to be necessary or appropriate, including with respect to the amount and
form of consideration, timing, and transaction execution risk), (ii) each Member
shall receive the same form of consideration as each other Member, and (iii) the
amount of consideration to be received by each of the Members will be calculated
by taking the aggregate amount of proceeds received in such Liquidity Event and
allocating such proceeds among the Members in accordance with the distribution
provisions set forth in Section 5.01(c).
(e)    The Company shall bear the reasonable, documented and out-of-pocket costs
incurred by each Member in connection with a Liquidity Event.
(f)    Notwithstanding anything contained in this Section 7.07 to the contrary,
there shall be no liability or obligation on behalf of the Class B Member
Representative if the Class B Member Representative determines, for any reason,
not to consummate a Liquidity Event, and the Class B Member Representative shall
be permitted to, and shall have the authority to cause the Company to,
discontinue at any time any Liquidity Event. Under no circumstances shall this
Section 7.07 be construed to grant to any Member any dissenter’s rights or
appraisal rights (it being understood and agreed by the Members that each Member
shall waive any dissenter’s rights or appraisal rights to which such Member may
be entitled in connection with such Liquidity Event).

ARTICLE 8
TAXES

8.01    Tax Returns. The Managing Member shall prepare and timely file (on
behalf of the Company) all federal, state, and local tax returns required to be
filed by the Company and its subsidiaries. Each Member shall furnish to the
Managing Member all pertinent information in its possession relating to the
Company’s operations that is necessary to enable the Company’s tax returns to be
timely prepared and filed. The Company shall bear the costs of the preparation
and filing of its returns. Within seventy-five (75) days after the end of each
calendar year, the Company shall provide estimated federal, state and local
income tax information and schedules as may be necessary for tax reporting
purposes or reasonably, including Internal Revenue Service Schedule K-1, and
shall provide final information on or about July 31 of each calendar year. The
Company shall promptly provide any other tax information reasonably requested by
each Member with respect to such year.


72
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








8.02    Certain Tax Matters.
(a)    The Company shall make the following elections on the appropriate tax
returns:
(i)    to adopt as the Company’s fiscal year the calendar year;
(ii)    to adopt the accrual method of accounting;
(iii)    if a distribution of the Company’s property occurs as described in
Section 734 of the Code or upon a transfer of Membership Interest as described
in Section 743 of the Code, on request by notice from any Member, to elect,
pursuant to Section 754 of the Code (such election, a “Section 754 Election”),
to adjust the basis of the Company’s properties;
(iv)    to elect to deduct or amortize the organizational expenses of the
Company in accordance with Section 709(b) of the Code; and
(v)    subject to Section 6.03(m), any other election the Managing Member may
deem appropriate.
(b)    Neither the Company nor any Member shall make an election for the Company
or any of its direct or indirect subsidiaries to be (i) subject to tax as an
association for U.S. federal income tax purposes or (ii) excluded from the
application of the provisions of subchapter K of chapter 1 of subtitle A of the
Code or any similar provisions of applicable state law, and no provision of this
Agreement shall be construed to sanction or approve such an election.
(c)    Any Tax refund (including any interest in respect thereof) received by
the Company that relates to Pre-Closing Tax Liabilities shall be for the account
of the NEP Member, and the Company shall pay over to the NEP Member any such
refund promptly after receipt.
(d)    The Members agree that, for U.S. federal income Tax purposes, (i) any
purchase of Class B Units by the NEP Member (other than a purchase pursuant to
which the NEP Member becomes the owner of 100% of the Membership Interests in
the Company (such purchase, the “Final Purchase”)) shall be treated as the
purchase of a partnership interest in the Company in a transaction described in
Section 741 of the Code, and the Company shall have a Section 754 Election in
place for the taxable year in which the first such purchase occurs, and (ii) the
Final Purchase shall be treated as described in Revenue Ruling 99-6, Situation
1.

8.03    Partnership Representative. (a) The Managing Member shall serve as the
“partnership representative” of the Company within the meaning of Section
6223(a) of the Code (the “Partnership Representative”). The Partnership
Representative shall inform each other Member of all material matters that may
come to its attention in its capacity as the Partnership Representative by
giving notice thereof on or before the fifth (5th) Business Day after becoming
aware thereof and, within that time, shall forward to each other Member copies
of all material written communications it may receive in that capacity. The
Managing Member is hereby directed


73
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







and authorized to take whatever steps it, in its reasonable discretion, deems
necessary or desirable to perfect such designation, including filing any forms
or documents with the IRS, designating an individual to serve as the sole
individual through whom the Partnership Representative will act, and taking such
other action as may from time to time be required under the Treasury
Regulations. The Managing Member will remain as the Partnership Representative
so long as it serves as Managing Member, unless it requests that it not serve as
Partnership Representative; provided, however, that, notwithstanding the
foregoing, the Managing Member shall not be permitted to resign unless and until
the Members have found a replacement Partnership Representative approved
unanimously in writing by the Members.
(b)    The Partnership Representative may, in its reasonable discretion, make
the election provided by Section 6221(b) of the Code to have Subchapter C of
Chapter 63 of the Code not apply (the “Election Out”).
(c)    If the Internal Revenue Service proposes an adjustment in the amount of
any item of income, gain, loss, deduction, or credit of the Company, or any
Member’s (or former Member’s) distributive share thereof, and such adjustment
results in an “imputed underpayment” as described in Section 6225(b) of the Code
(a “Covered Audit Adjustment”), the Partnership Representative may (but shall
not be required to) elect, to the extent that such election is available (taking
into account whether the Partnership Representative has received any needed
information on a timely basis from the Members and former Members, if
applicable), and the Election Out was not previously made, to apply the
alternative method provided by Section 6226 of the Code (the “Alternative
Method”). To the extent that the Partnership Representative does not elect the
Alternative Method with respect to a Covered Audit Adjustment, the Partnership
Representative shall use commercially reasonable efforts to (a) request
information necessary to, and to make any modifications available under Sections
6225(c) of the Code to the extent that such modifications are available (taking
into account whether the Partnership Representative has received any needed
information on a timely basis from the Members and former Members) as would,
reduce any Company Level Taxes payable by the Company with respect to the
Covered Audit Adjustment, and (b) if requested by a Member, provide to such
Member information allowing such Member to file an amended U.S. federal income
tax return, as described in Section 6225(c)(2) of the Code, to the extent that
such amended return and payment of any related U.S. federal income taxes would
reduce any Company Level Taxes payable by the Company with respect to the
Covered Audit Adjustment (after taking into account any modifications described
in clause (a)). Similar procedures shall be followed in connection with any
state or local income tax audit that incorporates rules similar to Subchapter C
of Chapter 63 of the Code.
(d)    Notwithstanding any provision of this Agreement to the contrary, any
taxes, penalties, and interest payable under the Subchapter C of Chapter 63 of
the Code by the Company (“Company Level Taxes”) shall be treated as attributable
to the Members (and former Members if applicable) of the Company, and the
Partnership Representative shall cause the Company to allocate the burden of any
such Company Level Taxes to those Members (and former Members if applicable) to
whom such amounts are reasonably attributable (whether as a result of their
status, actions, inactions, or otherwise), taking into account the effect of any
modifications described in Section 8.03(d) that reduce the amount of Company
Level Taxes. All Company Level Taxes allocated to a


74
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Member (or a former Member if applicable), at the option of the Managing Member,
shall (i) be promptly paid to the Company by such Member (or former Member if
applicable) (“Option A”) or (ii) be paid by reducing the amount of the current
or next succeeding distribution or distributions which would otherwise have been
made to such Member pursuant to Section 5.01 or Section 5.02 and, if such
distributions are not sufficient for that purpose, by reducing the proceeds of
liquidation otherwise payable to such Member pursuant to Section 5.03
(“Option B”). If the Managing Member selects Option A, the Company’s payment of
the Company Level Taxes allocated to the applicable Member (or former Member if
applicable) shall be treated as a distribution to such Member (or former Member)
and the payment by such Member (or former Member) to the Company shall be
treated as a capital contribution for U.S. federal income tax purposes; provided
that such payments shall not affect the Capital Accounts of, any other
contributions to be made by, or the distributions and allocations to be made to
the applicable Members (or former Member) under this Agreement. If the Managing
Member selects Option B, the applicable Member shall for all purposes of this
Agreement be treated as having received a distribution of the amount of its
allocable share of the Company Level Taxes at the time such Company Level Taxes
are paid by the Company. To the fullest extent permitted by applicable Law, each
Member (whether or not such Member becomes a Member after the Effective Date)
hereby agrees to indemnify and hold harmless the Company and the other Members
(or former Members if applicable) from and against any liability for Company
Level Taxes allocated to such Member in accordance with this Section 8.03(e)
(including, with respect to any former Member, any Company Level Taxes allocated
to such former Member that are attributable to taxable periods (or portions
thereof) during which such former Member was treated as holding an interest in
the Company).
(e)    If any Member intends to file a notice of inconsistent treatment under
Section 6222(c) of the Code, such Member shall give reasonable notice under the
circumstances to the other Members of such intent and the manner in which the
Member’s intended treatment of an item is (or may be) inconsistent with the
treatment of that item by the other Members.

ARTICLE 9
BOOKS, RECORDS, REPORTS, INFORMATION UPDATES, AND BANK ACCOUNTS

9.01    Maintenance of Books.
(a)    The Managing Member shall keep or cause to be kept at the principal
office of the Company or at such other location it deems necessary or
appropriate complete and accurate books and records of the Company, including
all books and records necessary to provide to the Members any information
required to be provided pursuant to Section 3.07, Section 9.02 and Section 9.03,
supporting documentation of the transactions with respect to the conduct of the
Company’s business, and minutes of the proceedings of its Members and the
Managing Member, and any other books and records that are required to be
maintained by applicable Law.
(b)    The books of account of the Company shall be (i) maintained on the basis
of a fiscal year that is the calendar year and (ii) maintained on an accrual
basis in accordance with GAAP; provided that the Members’ Capital Accounts shall
be maintained in accordance with Article 4 and Article 5.


75
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








9.02    Determination of Internal Rate of Return.
(a)    Quarterly Determinations. For so long as the Class B Units are held by
the GEPIF Investor or its Affiliates, the Managing Member will (i) calculate at
least quarterly the Internal Rate of Return achieved by the GEPIF Investor and
(ii) send the GEPIF Investor, within forty-five (45) days after the end of each
Quarter, a report in the form of the IRR Report showing the Internal Rate of
Return as of such date. The Managing Member will make its advisors available to
answer any questions regarding the calculations contained in any such IRR
Report.
(b)    Calculation Rules and Conventions. The Managing Member will employ the
following calculation rules and conventions in determining the Internal Rate of
Return of a Class B Member:
(i)    Continuity of Ownership. The Managing Member will treat ownership of the
Class B Units as being continuous from the Effective Date to the date as of
which the calculation is being made without regard to any change in ownership of
the Class B Units during such period.
(ii)    Cash Flows. The “Cash Flows” taken into account in determining the
Internal Rate of Return with respect to each Class B Unit shall consist solely
of (A) the sum of (x) the amount of the Effective Date Capital Contribution per
Class B Unit made by the applicable Class B Member in exchange for such Class B
Unit on the Effective Date (provided, that for the avoidance of doubt, such
Effective Date Capital Contribution shall not be reduced by any amount by which
the Reimbursable Fee is used to offset amounts to be funded by the Class B
Members), (y) any additional Capital Contributions made by such Class B Member
pursuant to Section 4.04 in respect of such Class B Unit, and (z) all
distributions to the applicable Class B Member pursuant to Section 5.01 and
Section 5.02 (provided that, for the avoidance of doubt, “Cash Flows” shall not
include any payment of the Reimbursable Fee to the Class B Members or their
Affiliates pursuant to Section 2.07(b)(i)(3) of the Purchase Agreement). Any
amount received by the Class B Members that is in the nature of a recovery or
replacement of, or indemnity or compensation for, and is the substantial
economic equivalent of, an item that would otherwise be taken into account in
the foregoing clauses (x), (y), or (z) (which for the avoidance of doubt, will
not include any recovery or replacement of, or indemnity or compensation for,
actual out-of-pocket losses, costs, or expenses of the Class B Members) will be
deemed received for purposes of the calculation of the Internal Rate of Return
on the date so received by such Class B Member (or its nominee).
(c)    Any dispute by a Class B Member of any item or procedure or calculation
of, or which affects, the achievement of the Internal Rate of Return contained
in any notice or report delivered to the Class B Members will be disputed in
accordance with the dispute resolution mechanism set forth in Article 11.


76
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








9.03    Reports.
(a)    The Managing Member shall deliver to each Member any report, financial
statements, or other information (i) that is distributed to the Company or its
subsidiaries by Transco under the Meade Construction and Ownership Agreement,
including pursuant to Sections 2.1(c) and 2.5(c) of the Meade Construction and
Ownership Agreement, or any related agreement or promptly following the
Company’s or its subsidiaries’ receipt thereof or (ii) that is provided by the
Company or its Subsidiaries to any lenders under the Term Loan Agreement.
(b)    The cost of distributing any information pursuant to this Section 9.03
shall be borne by the Company.

9.04    Information Updates.
(a)    The Managing Member shall notify the Class B Members of the occurrence of
any Emergency or material risk of Emergency, material developments, or events
that would or would reasonably be likely to adversely affect the Company or any
of its subsidiaries, and any breaches (or breaches threatened in writing) of any
Affiliate Transactions, Williams Agreements, or other material contracts to
which the Company or any of its subsidiaries is a party, including (for the
avoidance of doubt) any breach or threatened breach of any representation,
warranty, covenant, or agreement under the Purchase Agreement or the Meade
Purchase and Sale Agreement. The Managing Member shall provide notice of the
foregoing events promptly, but in no event more than two (2) Business Days
following the date on which the Managing Member becomes aware of such events.
(b)    From and after the Effective Date, as requested by the Class B Member
Representative upon reasonable advance notice, and at reasonable times during
usual business hours and in such a manner as not to interfere unreasonably with
the operation of the business of the Company or any of its subsidiaries, the
Managing Member will make employees and representatives of the Company and its
subsidiaries available to answer questions regarding the performance of the
business of the Company and its subsidiaries.

9.05    Bank Accounts. The Company shall establish and maintain one or more
separate bank and investment accounts and arrangements for Company funds in the
Company’s name with such financial institutions and firms as the Managing Member
may determine. Funds of the Company shall be deposited in such banks or other
depositories as shall be designated from time to time by the Managing Member.
The Company’s funds may not be commingled with the funds of any other Person.
All withdrawals from any such depository shall be made only as authorized by the
Managing Member and shall be made only by check, wire transfer, debit
memorandum, or other written instruction.

ARTICLE 10
WITHDRAWAL


77
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








10.01    No Right of Voluntary Withdrawal. A Member has no power or right to
voluntarily Withdraw from the Company without the prior written consent of all
remaining Members, in their sole and absolute discretion.

10.02    Deemed Withdrawal. A Member is deemed to have Withdrawn from the
Company if such Member dissolves and commences liquidation or winding-up or if
it is unlawful for a Member to continue to be a Member. If there occurs an event
that makes it unlawful for a Member to continue to be a Member, then the Members
shall negotiate in good faith to determine a workaround to allow such Member to
continue to be, or to receive the benefits of being, a Member.

10.03    Effect of Withdrawal. A Member that is deemed to have Withdrawn
pursuant to Section 10.02 (a “Withdrawn Member”) must comply with the following
requirements in connection with its deemed Withdrawal:
(a)    The Withdrawn Member ceases to be a Member immediately upon the
occurrence of the applicable Withdrawal event.
(b)    The Withdrawn Member shall not be entitled to receive any distributions
from the Company except as set forth in Section 10.03(e), to exercise any voting
or consent rights, or to receive any further information (or access to
information) from the Company. The Unreturned Contribution Percentage of such
Withdrawn Member shall not be taken into account in calculating the Unreturned
Contribution Percentages of the remaining Members for any purposes of this
Agreement.
(c)    The Withdrawn Member must pay to the Company all amounts owed to it by
such Withdrawn Member.
(d)    The Withdrawn Member shall remain obligated for all liabilities it may
have under this Agreement or otherwise with respect to the Company that accrued
prior to the Withdrawal.
(e)    The Withdrawn Member shall (i) have the status of only an Assignee, and
not a Member, and (ii) be entitled to receive, in such capacity, its share of
the Net Profits and Net Losses of the Company and to receive its portion of each
distribution that is made by the Company pursuant to Section 5.01, Section 5.02,
and Section 5.03 as if it held the Membership Interest held immediately prior to
its Withdrawal. From the date of the Withdrawal to the date on which the Company
is dissolved and its affairs wound up in accordance with Article 12, the former
Capital Account balance of the Withdrawn Member shall be recorded as a
contingent obligation of the Company, and not as a Capital Account. The rights
of a Withdrawn Member under this Section 10.03(e) shall (A) be subordinate to
the rights of any other creditor of the Company, (B) not include any right on
the part of the Withdrawn Member to receive any interest or other amounts with
respect thereto (except as may otherwise be provided in the evidence of any
Indebtedness of the Company owed to such Withdrawn Member); (C) not require any
Member to make a Capital Contribution or a loan to permit the Company to make a
distribution or otherwise to pay the Withdrawn Member; and (D) be treated as a
liability of the Company for purposes of Section 12.02.


78
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







(f)    Except as set forth in Section 10.03(e), a Withdrawn Member shall not be
entitled to receive any return of its Capital Contributions or other payment
from the Company in respect of its Membership Interest.
(g)    The Unreturned Contribution Percentage of the remaining Members shall be
amended to reflect the Withdrawal of the Withdrawn Member, and such Withdrawn
Member’s Class A Units or Class B Units, as applicable, shall be deemed
cancelled and extinguished.
(h)    All costs and expenses incurred by the Withdrawn Member in connection
with its Withdrawal shall be borne by such Withdrawn Member, and the Withdrawn
Member shall reimburse all other Members for all costs and expenses incurred by
such Members in connection with such Withdrawal.

ARTICLE 11
DISPUTE RESOLUTION

11.01    Disputes. This Article 11 shall apply to any dispute arising under or
related to this Agreement (whether arising in contract, tort, or otherwise, and
whether arising at Law or in equity), including (a) any dispute regarding the
construction, interpretation, performance, validity, or enforceability of any
provision of this Agreement or whether any Person is in compliance with, or
breach of, any provisions of this Agreement, and (b) subject to Section 11.02,
any deadlock among the Members with respect to any matter subject to a vote of
the Members, and (c) the applicability of this Article 11 to a particular
dispute. Notwithstanding the foregoing, this Article 11 shall not apply to any
matters that, pursuant to the provisions of this Agreement, are to be determined
solely by the Managing Member. Any dispute to which this Article 11 applies is
referred to herein as a “Dispute.” With respect to a particular Dispute, each
Member that is a party to such Dispute is referred to herein as a “Disputing
Member.” The provisions of this Article 11 shall be the exclusive method of
resolving Disputes.

11.02    Negotiation to Resolve Disputes. If a Dispute arises, the Disputing
Members (or agents thereof) shall promptly meet (whether by telephone or in
person) in a good faith attempt to resolve the Dispute.

11.03    Courts. If a Dispute is still unresolved following ten (10) Business
Days after the Disputing Members attempted in good faith to resolve the Dispute
in accordance with Section 11.02, then any of such Disputing Members may submit
such Dispute to the Court of Chancery of the State of Delaware or, in the event
that such court does not have jurisdiction over the subject matter of such
dispute, to another court of the State of Delaware or a U.S. federal court
located in the State of Delaware (collectively, “Delaware Courts”). Each of the
Members irrevocably submits to the exclusive jurisdiction of, and agrees not to
commence any action, suit, or proceeding relating to a Dispute except in, the
Delaware Courts and hereby consents to service of process in any such Dispute by
the delivery of such process to such party at the address and in the manner
provided in Section 13.01. Each of the Members hereby irrevocably and
unconditionally waives any objection to the laying of venue in any Dispute in
the Delaware Courts and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any action, suit, or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH MEMBER


79
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, RELATING TO OR OTHERWISE WITH RESPECT TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

11.04    Specific Performance. The Members understand and agree that
(a) irreparable damage would occur in the event that any provision of this
Agreement were not performed in accordance with its specific terms, (b) although
monetary damages may be available for the breach of such covenants and
agreements such monetary damages are not intended to and do not adequately
compensate for the harm that would result from a breach of this Agreement, would
be an inadequate remedy therefor and shall not be construed to diminish or
otherwise impair in any respect any Member’s or the Company’s right to specific
performance, and (c) the right of specific performance is an integral part of
the transactions contemplated by this Agreement and without that right none of
the Members would have entered into this Agreement. It is accordingly agreed
that, in addition to any other remedy that may be available to it, including
monetary damages, each of the Members and the Company shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement. Each of the Members
further agrees that neither the Company nor any Member shall be required to
obtain, furnish, or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 11.04, and each
Member waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing, or posting of any such bond or
similar instrument.

ARTICLE 12
DISSOLUTION, WINDING-UP AND TERMINATION

12.01    Dissolution. The Company shall dissolve and its affairs shall be wound
up on the first to occur of the following events (each a “Dissolution Event”):
(a)    consent of NEP Member and Class B Member Approval; or
(b)    an event that makes it unlawful for the business of the Company to be
carried on; provided that, if such an event occurs, then the Members shall
negotiate in good faith to determine a workaround to allow the business of the
Company to be lawfully carried on and such event shall not be deemed a
“Dissolution Event” unless and until the Members mutually agree that no such
workaround is reasonably feasible.
Each Member hereby waives its right to make an application for the dissolution
of the Company pursuant to Section 18-802 of the Act.

12.02    Winding-Up and Termination. (a) On the occurrence of a Dissolution
Event, the Managing Member shall, or shall designate another Person to, serve as
liquidator. The liquidator shall proceed diligently to wind up the affairs of
the Company and make final distributions as provided herein and in the Act. The
costs of winding-up shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties
with all of


80
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







the power and authority of the Members. The steps to be accomplished by the
liquidator are as follows:
(i)    as promptly as possible after dissolution and again after final
winding-up, the liquidator shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the liquidator’s choosing of
the Company’s assets, liabilities, and operations through the last calendar day
of the month in which the dissolution occurs or the final winding-up is
completed, as applicable;
(ii)    the liquidator shall discharge from Company funds all of the
Indebtedness of the Company and other debts, liabilities, expenses, and
obligations of the Company (including all expenses incurred in winding-up and
any loans described in Section 4.05) or otherwise make adequate provision for
payment and discharge thereof (including the establishment of a cash escrow fund
for contingent liabilities in such amount and for such term as the liquidator
may reasonably determine); and
(iii)    all remaining assets of the Company shall be distributed to the Members
as follows:
(A)    the liquidator may sell any or all Company property, including to
Members, and any resulting gain or loss from each sale shall be computed and
allocated to the Capital Accounts of the Members in accordance with Section
12.02(b);
(B)    with respect to all Company property that has not been sold, the fair
market value of that property shall be determined and the Capital Accounts of
the Members shall be adjusted to reflect the manner in which the unrealized
income, gain, loss, and deduction inherent in property that has not been
reflected in the Capital Accounts previously would be allocated among the
Members if there were a taxable disposition of that property for the fair market
value of that property on the date of distribution, as determined by the
Managing Member in its reasonable discretion (it being agreed by the Members
that a determination by the Managing Member that the fair market value of any
such property equals the value of such property reflected in current financial
statements prepared in accordance with GAAP shall be deemed reasonable); and
(C)    Company property (including cash) shall be distributed among the Members
in accordance with Section 5.03; and those distributions shall be made before
the end of the taxable year in which liquidation of the Company occurs or, if
later, within 90 days after the date of the liquidation of the Company.
(iv)    If, after giving effect to all allocations, distributions and
contributions for all periods (other than those required by this Section
12.02(a)(iv)), the NEP Member has a deficit in its Capital Account balance
following the “liquidation,” within the meaning of


81
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







Treasury Regulation Section 1.704-1(b)(2)(ii)(g), of the NEP Member’s Membership
Interest, the NEP Member will be obligated to contribute cash to the Company in
an amount equal to such deficit balance by the end of the Fiscal Year of the
Company during which the liquidation of the Company occurs, or if later, within
ninety (90) days after the date of such liquidation, except that the restoration
obligation of the NEP Member in the aggregate pursuant to this
Section 12.02(a)(iv) shall not be more than one percent (1%) of the NEP Member’s
Effective Date Capital Contribution. Notwithstanding the foregoing, (A) the NEP
Member will have the unilateral right by written notice to the Managing Member
to (1) increase the amount of its deficit restoration obligation over the amount
described in the immediately preceding sentence or (2) decrease the amount of,
or eliminate, its deficit restoration obligation at any time in accordance with
Treasury Regulation Section 1.704-1(b)(2)(ii)(f); (B) after the Flip Date, at
the end of any Fiscal Year in which the NEP Member’s deficit restoration
obligation exceeds the absolute value of the NEP Member’s deficit Capital
Account balance, such deficit restoration obligation shall be automatically
reduced in accordance with Treasury Regulation Section 1.704-1(b)(2)(ii)(f) to
equal such absolute value; and (C) the NEP Member’s deficit restoration
obligation will be eliminated in accordance with Treasury Regulation Section
1.704-1(b)(2)(ii)(f) on the first date on or after the Flip Date on which the
Capital Account balance of the NEP Member is equal to or greater than zero.
Notwithstanding anything to the contrary contained herein, no other Member shall
have any obligation to restore any deficit in its Capital Account balance unless
and until such deficit restoration obligation is consented to in writing by the
Managing Member.
(b)    Notwithstanding anything in Section 5.04 to the contrary, in the Fiscal
Year or other applicable period in which a Dissolution Event occurs, items of
income, gain, loss, and deduction shall be allocated among the Members in a
manner such that the Capital Account of each Member, immediately after giving
effect to such allocation, is, as nearly as possible, equal (proportionately) to
the amount of the distributions that would be made to such Member pursuant to
Section 5.03.
(c)    The distribution of cash or property to a Member in accordance with the
provisions of this Section 12.02 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
Membership Interest and all the Company’s property and constitutes a compromise
to which all Members have consented pursuant to Section 18-502(b) of the Act. To
the extent that a Member returns funds to the Company, it has no claim against
any other Member for those funds.
(d)    No dissolution or termination of the Company shall relieve a Member from
any obligation to the extent such obligation has accrued as of the date of such
dissolution or termination. Upon such termination, any books and records of the
Company that the liquidator reasonably determines may ever be needed again by
one or more Persons who were Members as of the dissolution or termination shall
be retained by the Managing Member or its designee, who shall keep such books
and records (subject to review by any Person that was a Member at the time of
dissolution) for a period at least three (3) years. After the expiration of such
period of three (3) years, if the Managing Member (or its designee) no longer
agrees to keep such books and records, it shall offer the Persons who were
Members at the time of dissolution or termination a reasonable


82
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







opportunity to take over such custody and (i) shall deliver such books and
records to such Persons if they elect to take over such custody (or as all of
such Persons otherwise direct) and, upon request by any other Person that elects
to take custody (and at such other Person’s cost), deliver a copy of such books
and records to such other Person, or (ii) may destroy such books and records if
no such Person so elects.

12.03    Deficit Capital Accounts. Except as provided in Section 12.02(a)(iv),
no Member will be required to pay to the Company, to any other Member or to any
third party any deficit balance that may exist from time to time in its or
another Member’s Capital Account.

12.04    Certificate of Cancellation. On completion of the distribution of
Company assets as provided herein, the Managing Member (or such other Person or
Persons as the Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of the State of Delaware, cancel any
other filings made pursuant to Section 2.06, and take such other actions as may
be necessary to terminate the existence of the Company. Upon the filing of such
certificate of cancellation, the existence of the Company shall terminate (and
the Term shall end), except as may be otherwise provided by the Act or other
applicable Law.

ARTICLE 13
GENERAL PROVISIONS

13.01    Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests, or consents provided for or permitted to be
given under this Agreement must be in writing and must be delivered to the
recipient by electronic mail, in person or by courier or mail. A notice,
request, or consent given under this Agreement is effective on receipt by the
applicable Member. All notices, requests, and consents to be sent to a Member
must be sent to or made at the addresses given for that Member on Exhibit A or
such other address as that Member may specify by notice to the Managing Member
and the other Members. Any notice, request, or consent to the Company must be
given to all of the Members. Whenever any notice is required to be given by Law,
the Delaware Certificate, or this Agreement, a written waiver thereof, signed by
the Person entitled to notice, whether before or after the time stated therein,
shall be deemed equivalent to the giving of such notice.

13.02    Entire Agreement; Superseding Effect. This Agreement and the other
Transaction Documents (as that term is defined in the Purchase Agreement)
constitutes the entire agreement of the Members and their Affiliates relating to
the Company and the transactions contemplated hereby and supersedes all
provisions and concepts contained in all prior agreements.

13.03    Effect of Waiver or Consent. Except as otherwise provided in this
Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Member in the performance by that Member of its obligations with
respect to the Company is not a consent or waiver to or of any other breach or
default in the performance by that Member of the same or any other obligations
of that Member with respect to the Company. Except as otherwise provided in this
Agreement, failure on the part of a Member to complain of any act of any Member
or to declare any Member in default with respect to the Company, irrespective of
how long that failure continues,


83
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







does not constitute a waiver by that Member of its rights with respect to that
default until the applicable statute of limitations has run.

13.04    Amendment or Restatement. Each of this Agreement and the Delaware
Certificate may, subject to Section 6.03(a) and Section 7.07(b), be amended or
restated only by a written instrument executed (or, in the case of the Delaware
Certificate, approved) by the Managing Member. Notwithstanding the foregoing,
(a) the Managing Member may amend this Agreement without the approval of any
Members (i) to implement the valid admission of New Members or Assignees as
Members; (ii) to correct typographical, formatting, cross-referencing, or other
similar errors; and (iii) to update Exhibit A from time to time to reflect the
valid admission of New Members, the valid admission of Assignees as Members, the
making of additional Capital Contributions by Members, the issuances of Class A
Units, Class B Units, or other classes or groups of Membership Interests, and
the Disposition of Membership Interests, so long as such transactions were
approved and consummated in accordance with the terms of this Agreement; and (b)
if the Managing Member determines that any amendment of this Agreement is
necessary to satisfy any Law, the Members shall negotiate in good faith to enter
into an amendment of this Agreement to satisfy such Law that is mutually
agreeable.

13.05    Binding Effect. Subject to the restrictions on Dispositions set forth
in this Agreement, this Agreement is binding on and shall inure to the benefit
of the Members and their respective successors and permitted assigns.

13.06    Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. In the event
of a direct conflict between the provisions of this Agreement and any mandatory,
non-waivable provision of the Act, such provision of the Act shall control. If
any provision of the Act provides that it may be varied or superseded in a
limited liability company agreement (or otherwise by agreement of the members or
managers of a limited liability company), such provision shall be deemed
superseded and waived in its entirety if this Agreement contains a provision
addressing the same issue or subject matter. If any provision of this Agreement
or the application thereof to any Member or circumstance is held invalid or
unenforceable to any extent, (a) the remainder of this Agreement and the
application of that provision to other Members or circumstances is not affected
thereby, and (b) the Members shall negotiate in good faith to replace that
provision with a new provision that is valid and enforceable and that puts the
Members in substantially the same economic, business, and legal position as they
would have been in if the original provision had been valid and enforceable.

13.07    Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions; provided, however, that this Section 13.07
shall not obligate a Member to furnish guarantees or other credit supports by
such Member’s Parent or other Affiliates.


84
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








13.08    Article 8 of the Uniform Commercial Code. No Class B Member may elect
to cause any Membership Interest or other equity interest held by a Class B
Member to constitute a “security” within the meaning of Article 8 of the Uniform
Commercial Code as in effect from time to time in the State of Delaware or
Article 8 of the Uniform Commercial Code of any other applicable jurisdiction.

13.09    Waiver of Certain Rights. Each Member irrevocably waives any right it
may have to maintain any action for dissolution of the Company or for partition
of the property of the Company.

13.10    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

13.11    Expenses. Except as otherwise provided in Section 7.06 and
Section 7.07, each Member shall bear its own transaction costs and any other
costs and expenses incurred in connection with being a Member, holding its
Membership Interest, and administering its rights and obligations under this
Agreement.

13.12    Appointment of Class B Member Representative.
(a)    By the execution and delivery of this Agreement (or any joinder or
counterpart thereto), each Class B Member hereby irrevocably constitutes and
appoints the Class B Member Representative as the true and lawful agent and
attorney-in-fact of such Class B Member, with full power of substitution to act
jointly in the name, place, and stead of the Class B Member to act on behalf of
such Class B Member in any litigation or arbitration involving this Agreement,
to do or refrain from doing all such further acts and things, and to execute all
such documents as the Class B Member Representative shall deem necessary or
appropriate in connection with the transactions contemplated by this Agreement,
including the power to (i) execute and deliver all amendments, waivers,
ancillary agreements, certificates, and documents that the Class B Member
Representative deems necessary or appropriate in connection with the
consummation of the transactions contemplated by this Agreement, (ii) grant any
and all approvals or consents on behalf of Class B Members pursuant to this
Agreement, and any and all other matters requiring the consent or approval of
the Class B Members under this Agreement or any other agreement, instrument, or
document contemplated hereby or in connection with the Class B Units, other than
any such matter that requires the consent of any particular Class B Member,
(iii) receive funds, make payments of funds, and withhold a portion of any
amounts to be paid to the Class B Members hereunder or any other payments to be
made by or on behalf of the Class B Members pursuant to this Agreement,
including amounts required to pay the fees and expenses of professionals
incurred by the Class B Members in connection with the transactions contemplated
by this Agreement, (iv) do or refrain from doing any further act or deed on
behalf of the Class B Members that the Class B Member Representative deems
necessary or appropriate in its sole discretion relating to the subject matter
of this Agreement, and (v) receive service of process in connection with any
claims under this Agreement. GEPIF Investor is hereby appointed as the initial
Class B Member Representative.
(b)    The appointment of the Class B Member Representative hereunder shall be
deemed coupled with an interest and shall be irrevocable, and survive the death,
incompetence,


85
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------







bankruptcy or liquidation of any Class B Member and shall be binding on any
successor thereto; provided, however, that the Class B Member Representative's
appointment hereto shall terminate automatically when the Class B Member
Representative is no longer the record owner of any Class B Units or is no
longer the managing member or general partner that Controls a Class B Member
that owns Class B Units. GEPIF Investor shall have the right to designate a
successor Class B Member Representative upon written notice delivered to the
Managing Member; provided that the Person appointed to serve as successor Class
B Member Representative must be a record owner of Class B Units or the managing
member or general partner that Controls a Class B Member that owns Class B
Units. The Class B Members hereby confirm all that the Class B Member
Representative shall do or cause to be done by virtue of its appointment hereby
as the Class B Member Representative. All actions taken by the Class B Member
Representative under this Agreement shall be binding upon each Class B Member
and such Class B Member's successors as if expressly confirmed and ratified in
writing by such Class B Member, and all defenses that may be available to any
Class B Member to contest, negate, or disaffirm the action of the Class B Member
Representative taken in good faith under this Agreement are waived.
(c)    The Company, NEP Member, NEP, and any other Person may conclusively and
absolutely rely, without inquiry and without any liability whatsoever, upon any
action of the Class B Member Representative in all matters referred to herein,
including that the Class B Member Representative has obtained any prior approval
or consent of the Class B Members as may be required, under this Agreement or
otherwise, to take any such action. Neither the Company, NEP Member, NEP, nor
any other Person will be liable to any Class B Member, any of Affiliate thereof,
or any other Person as a result of, in connection with, or relating to the
performance of the Class B Member Representative's duties and obligations under
this Agreement, including with respect to any errors in judgment, negligence,
oversight, breach of duty, or otherwise of the Class B Member Representative.


[Remainder of page intentionally left blank. Signature page follows.]




86
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Members have executed and delivered this Agreement as of
the date first set forth above.


MEMBER:


NEXTERA ENERGY PARTNERS PIPELINES HOLDINGS, LLC




By: MARK HICKSON
Name: Mark Hickson
Title: Vice President








Solely with respect to its obligations pursuant to Section 4.04(b), Section
4.04(c), Section 6.09, Section 7.02, Section 7.03, Section 7.04, and Section
7.05:


NEXTERA ENERGY PARTNERS, LP




By: MARK HICKSON
Name: Mark Hickson        
Title: Vice President










[Signature Page to Amended and Restated Limited Liability Company Agreement of
NextEra Energy Partners Pipelines, LLC]
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Members have executed and delivered this Agreement as of
the date first set forth above.




MEMBER:


GEPIF III Meade Investco, L.P. in its capacity as a Class B Member and as the
Class B Member Representative


By:
GEPIF III InvestCo 2 GP, LLC, its general partner



By:
Global Energy & Power Infrastructure Fund III, L.P., its sole member



By:
Global Energy & Power Infrastructure GP III, L.P., its general partner



By:
GEPIF III (GenPar), LLC, its general partner



By:
BlackRock Infrastructure Master Carry, L.P. – GEPIF III Series, its sole member



By:
BlackRock Financial Management, Inc., its general partner





By: MARK SAXE
Name: Mark Saxe
Title: Managing Director










[Signature Page to Amended and Restated Limited Liability Company Agreement of
NextEra Energy Partners Pipelines, LLC]
853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT A
MEMBERS


Name and Address of Purchaser
Capital Contributions
Number and Class of Membership Interest
Class A Percentage Interest
Class B Percentage Interest
NextEra Energy Partners Pipelines Holdings, LLC
c/o NextEra Energy Partners, LP
700 Universe Boulevard
Juno Beach, Florida 33408
Attention: Treasurer and Daniel Lotano
E-mail: Daniel.Lotano@nexteraenergy.com


$332,813,306.29
1,000,000 Class A Units
100%
0%
GEPIF III Meade Investco, L.P.
c/o Global Energy & Power Infrastructure Funds
One Lafayette Place, 3rd Floor
Greenwich, CT 06830
Attention: Matt Raben
Email: matthew.raben@blackrock.com


with a copy to (which alone shall not constitute notice):


BlackRock, Inc.
Office of the General Counsel
40 East 52nd Street, 19th floor
New York, NY 10022
Attention: Jelena Napolitano and David Maryles
Email: legaltransactions@blackrock.com
$168,000,000
1,000 Class B Units
0%
100%





853984.15A-WILSR01A - MSW

--------------------------------------------------------------------------------






EXHIBIT B
Financial Model for Internal Rate of Return


See attached Excel File.






853984.15A-WILSR01A - MSW